Exhibit 10.11

 

--------------------------------------------------------------------------------

SECOND MEZZANINE LOAN AGREEMENT

Dated as of February 28, 2006

By and Between

415 GREENWICH MEZZANINE OWNER LLC,

as Borrower,

and

AIG MORTGAGE CAPITAL, LLC,

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page I         DEFINITIONS; PRINCIPLES OF CONSTRUCTION    Section 1.1  
Definitions    1 Section 1.2   Principles of Construction    24 II        THE
LOAN    Section 2.1   The Loan and Advances    25

2.1.1

  Agreement to Lend and Borrow    25

2.1.2

  No Reborrowings    25

2.1.3

  The Note    25

2.1.4

  Use of Proceeds    25

2.1.5

  Advances    25

2.1.6

  Cost Overruns    25

2.1.7

  Contingency Reserve    26

2.1.8

  Future Disbursements to Borrower for Second Mezzanine Advances (Mortgage
Shortfalls)    26

2.1.9

  Amount of Advances    27

2.1.10

  Insufficiency of Loan Proceeds    27

2.1.11

  Intentionally Reserved    28

2.1.12

  Required Equity Funds    28

2.1.13

  Loan Term and Extension Options    28

2.1.14

  Preliminary Project Report and Budget    28 Section 2.2   Interest Rate    29

2.2.1

  Interest    29

2.2.2

  Computations    29

2.2.3

  Certain Notices    29

2.2.4

  Additional Costs    29

2.2.5

  LIBOR Rate    31

2.2.6

  Illegality    31

2.2.7

  Compensation    32

2.2.8

  Withholding Taxes    32 Section 2.3   Usury Savings    33

2.3.1

  Usury Savings    33 Section 2.4   Loan Payments    33

2.4.1

  Payment Before Maturity Date    33

2.4.2

  Payment on Maturity Date    34

2.4.3

  Late Payment Charge    34

2.4.4

  Interest Rate and Payment After Default    34

2.4.5

  Method and Place of Payment    34

2.4.6

  IRR Lookback Payment    34



--------------------------------------------------------------------------------

         Page

Section 2.5

  Prepayment    34

2.5.1

  Permitted Prepayments    34

2.5.2

  Liquidation Events    35

2.5.3

  Prepayments Generally    36

2.5.4

  Intentionally Deleted    36

2.5.5

  Miscellaneous    36

Section 2.6

  Payments Not Conditional    36

2.6.1

  Payments Not Conditional    36

Section 2.7

  Conditions Precedent to the Closing of the Loan    36

2.7.1

  Payment of Fees    36

2.7.2

  Loan Documents    37

2.7.3

  Searches    37

2.7.4

  Other Insurance    37

2.7.5

  Evidence of Sufficiency of Funds    37

2.7.6

  Loan Budget    37

2.7.7

  Environmental Report    37

2.7.8

  Survey    37

2.7.9

  Affiliated Contracts    37

2.7.10

  Offering Plan    37

2.7.11

  Leases    37

2.7.12

  Organizational Documents    38

2.7.13

  UCC Title Policy    38

2.7.14

  Legal Opinions    38

Section 2.8

  Conditions Precedent to Disbursement of Loan Proceeds    38

2.8.1

  Conditions of Initial Advance    38

2.8.2

  Intentionally Deleted    40

2.8.3

  Conditions of Subsequent Advances    40

2.8.4

  Conditions of Final Advance    41

2.8.5

  Covenant to Deliver Certificates, Approvals and Reports in Connection with
Each Building Loan Advance    42

2.8.6

  Additional Searches    43

2.8.7

  No Reliance    43

Section 2.9

  Method of Disbursement of Loan Proceeds    43

2.9.1

  Draw Request to Be Submitted to Lender    43

2.9.2

  Procedure of Advances    44

2.9.3

  Funds Advanced    44

2.9.4

  Intentionally Deleted    44

2.9.5

  One Advance Per Month    44

2.9.6

  Advances Do Not Constitute a Waiver    44

2.9.7

  Trust Fund Provisions    44

2.9.8

  Advances After Maturity Date    45

III        REPRESENTATIONS AND WARRANTIES

  

Section 3.1

  Borrower Representations    45

3.1.1

  Organization    45

 

-ii-



--------------------------------------------------------------------------------

         Page

3.1.2

  Proceedings    45

3.1.3

  No Conflicts    45

3.1.4

  Litigation    45

3.1.5

  Governmental Orders    46

3.1.6

  Consents    46

3.1.7

  Title    46

3.1.8

  No Plan Assets    46

3.1.9

  Compliance    46

3.1.10

  Financial and Other Information    47

3.1.11

  Condemnation    48

3.1.12

  Intentionally Deleted    48

3.1.13

  Intentionally Deleted    48

3.1.14

  Assessments    48

3.1.15

  Enforceability    48

3.1.16

  Intentionally Deleted    48

3.1.17

  Insurance    48

3.1.18

  Licenses    48

3.1.19

  Intentionally Deleted    48

3.1.20

  Physical Condition    49

3.1.21

  Intentionally Deleted    49

3.1.22

  Leases    49

3.1.23

  Filing and Recording Taxes    49

3.1.24

  Single Purpose    49

3.1.25

  Tax Filings    53

3.1.26

  Solvency    53

3.1.27

  Federal Reserve Regulations    53

3.1.28

  Affiliate Debt    53

3.1.29

  Offices; Location of Books and Records    54

3.1.30

  Trade Name; Other Intellectual Property    54

3.1.31

  Construction Manager’s Agreement    54

3.1.32

  Access    54

3.1.33

  No Default    54

3.1.34

  Architect’s Contract    54

3.1.35

  Plans and Specifications    55

3.1.36

  Zoning    55

3.1.37

  Budget    55

3.1.38

  Feasibility    55

3.1.39

  Landmark Declaration    55

3.1.40

  Intentionally Deleted    55

3.1.41

  Condominium Documents    56

3.1.42

  Unit Contracts    56

3.1.43

  Full and Accurate Disclosure    56

3.1.44

  Foreign Person    56

3.1.45

  Investment Company Act    56

3.1.46

  Organizational Structure    56

3.1.47

  Management Agreement and Other Service Contracts    57

 

-iii-



--------------------------------------------------------------------------------

         Page

3.1.48

  Intentionally Deleted    57

3.1.49

  Mortgage Loan Representations and Warranties    57

3.1.50

  Heritage Intercompany Loan    57

3.1.51

  Development Fee    57

Section 3.2

  Continuing Effectiveness and Survival of Representations    57

IV       BORROWER COVENANTS

  

Section 4.1

  Borrower Affirmative Covenants    58

4.1.1

  Existence; Compliance with Legal Requirements    58

4.1.2

  Taxes and Other Charges    58

4.1.3

  Litigation    59

4.1.4

  Access to Property    59

4.1.5

  Further Assurances    59

4.1.6

  Financial Reporting    59

4.1.7

  Title to the Collateral, Title to the Property    61

4.1.8

  Estoppel Statement    61

4.1.9

  Leases    62

4.1.10

  Alterations    63

4.1.11

  Intentionally Reserved    63

4.1.12

  Updated Appraisal    63

4.1.13

  Heritage Intercompany Loan    64

4.1.14

  Intentionally Deleted    64

4.1.15

  Construction Manager’s Agreement    64

4.1.16

  Architect’s Contract    64

4.1.17

  Insurance    64

4.1.18

  Application of Loan Proceeds    65

4.1.19

  Building Costs and Expenses    65

4.1.20

  Fees    65

4.1.21

  Completion of Construction    66

4.1.22

  Inspection of Property    66

4.1.23

  Construction Consultant    67

4.1.24

  Construction Consultant/Duties and Access    67

4.1.25

  Correction of Defects    68

4.1.26

  Approval of Change Orders    68

4.1.27

  Books and Records    68

4.1.28

  Indebtedness    69

4.1.29

  Maintain Existence    69

4.1.30

  Bonds    69

4.1.31

  Financing Publicity    69

4.1.32

  Intentionally Deleted    69

4.1.33

  Laborers, Subcontractors and Materialmen    70

4.1.34

  Ownership of Personalty    70

4.1.35

  Comply with Other Loan Documents    70

4.1.36

  Purchase of Material Under Conditional Sale Contract    70

4.1.37

  Further Assurance of Title    70

 

-iv-



--------------------------------------------------------------------------------

         Page

4.1.38

  Landmark Declaration    70

4.1.39

  Reserved    70

4.1.40

  Condominium    70

4.1.41

  Mortgage Covenants; First Mezzanine Loan Covenants    75

Section 4.2

  Borrower Negative Covenants    75

4.2.1

  Due on Sale and Encumbrance; Transfers of Interests    75

4.2.2

  Liens    75

4.2.3

  Dissolution    75

4.2.4

  Change in Business    76

4.2.5

  Debt Cancellation    76

4.2.6

  Affiliate Transactions    76

4.2.7

  Zoning    76

4.2.8

  Assets    77

4.2.9

  No Joint Assessment    77

4.2.10

  Principal Place of Business    77

4.2.11

  ERISA    77

4.2.12

  No Distributions    77

4.2.13

  Other Limitations    78

4.2.14

  Intentionally Deleted    78

4.2.15

  Operating Agreements    78

V         INSURANCE, CASUALTY AND CONDEMNATION

  

Section 5.1

  Insurance    79

5.1.2

  Insurance Company    79

Section 5.2

  Casualty and Condemnation    79

5.2.1

  Casualty    79

5.2.2

  Condemnation    79

Section 5.3

  Restoration    80

VI         RESERVE FUNDS

  

Section 6.1

  Debt Service Funds    80

6.1.1

  Deposit of Debt Service Funds    80

6.1.2

  Release of Debt Service Funds    80

6.1.3

  Application of Debt Service Funds    81

Section 6.2

  Tax Funds    81

6.2.1

  Deposits of Tax Funds    81

6.2.2

  Release of Tax Funds    81

6.2.3

  Application of Tax Funds    81

6.2.4

  Waiver of Tax Funds    81

Section 6.3

  Insurance Premium Funds    81

6.3.1

  Deposits of Insurance Premium Funds    81

6.3.2

  Release of Insurance Premium Funds    82

6.3.3

  Application of Insurance Premium Funds    82

6.3.4

  Waiver of Insurance Premium Funds    82

 

-v-



--------------------------------------------------------------------------------

         Page

Section 6.4

  Income Tax Funds    82

6.4.1

  Deposits of Income Tax Funds    82

6.4.2

  Release of Income Tax Funds    82

6.4.3

  Application of Income Tax Funds    83

Section 6.5

  Transfer of Reserve Funds Under Mortgage Loan    83

Section 6.6

  Intentionally Deleted    83

Section 6.7

  Security Interest in Funds    83

6.7.1

  Grant of Security Interest    83

6.7.2

  Income Taxes    83

6.7.3

  Prohibition Against Further Encumbrance    83

6.7.4

  Application of Funds    84

Section 6.8

  Letters of Credit    84

6.8.1

  Delivery of Letters of Credit    84

6.8.2

  Security for Debt    84

6.8.3

  Additional Rights of Lender    84

VII      PROPERTY MANAGEMENT

  

Section 7.1

  Management Agreement    85

Section 7.2

  Prohibition Against Termination or Modification    85

Section 7.3

  Replacement of Manager    85

Section 7.4

  Parking Management Agreement    85

Section 7.5

  Prohibition Against Termination or Modification of Parking Management
Agreement    86

Section 7.6

  Replacement of Parking Manager    86

Section 7.7

  Rights of Mortgage Lender    86

VIII     TRANSFERS

  

Section 8.1

  Lender’s Reliance    86

Section 8.2

  No Transfers    87

Section 8.3

  Permitted Transfers    87

IX        DEFAULTS

  

Section 9.1

  Events of Default    87

Section 9.2

  Rights and Remedies of Lender    91

9.2.1

  Remedies    91

9.2.2

  Power of Attorney    93

9.2.3

  Intentionally Reserved    93

9.2.4

  Annulment of Defaults    93

9.2.5

  Waivers    93

9.2.6

  Course of Dealing, Etc    94

Section 9.3

  Remedies Cumulative    94

 

-vi-



--------------------------------------------------------------------------------

         Page

X         MISCELLANEOUS

  

Section 10.1

  Successors and Assigns    94

Section 10.2

  Lender’s Discretion    95

Section 10.3

  Governing Law, Jurisdiction and Agent for Service    95

Section 10.4

  Modification, Waiver in Writing    96

Section 10.5

  Delay Not a Waiver    96

Section 10.6

  Notices    96

Section 10.7

  Trial by Jury    97

Section 10.8

  Headings    98

Section 10.9

  Severability    98

Section 10.10

  Preferences    98

Section 10.11

  Waiver of Notice    98

Section 10.12

  Remedies of Borrower    98

Section 10.13

  Expenses; Indemnity    98

Section 10.14

  Schedules and Exhibits Incorporated    101

Section 10.15

  Offsets, Counterclaims and Defenses    101

Section 10.16

  No Joint Venture or Partnership; No Third Party Beneficiaries    101

Section 10.17

  Publicity    102

Section 10.18

  Participants    102

Section 10.19

  Intentionally Deleted    103

Section 10.20

  Waiver of Offsets/Defenses/Counterclaims    103

Section 10.21

  Conflict; Construction of Documents; Reliance    103

Section 10.22

  Brokers and Financial Advisors    103

Section 10.23

  Certain Additional Rights of Lender (VCOC)    104

Section 10.24

  Prior Agreements    104

Section 10.25

  Exculpation    104

Section 10.26

  Reserved    107

Section 10.27

  Intentionally Deleted    107

Section 10.28

  Counterparts    107

Section 10.29

  Officers and Directors Not Liable    107

XI         RESERVED

  

XII       SPECIAL PROVISIONS

  

Section 12.1

  Special Provisions    107

12.1.1

  Sale of Note and Securitization    107

12.1.2

  Mezzanine Loans    108

12.1.3

  Component Notes    109

12.1.4

  Re-Dating    110

12.1.5

  Payment of Costs and Expenses    110

12.1.6

  Securitization Indemnification    110

Section 12.2

  Intentionally Omitted    113

Section 12.3

  Lender’s Extension Option    113

 

-vii-



--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT A

     The Land

EXHIBIT B

     Organizational Structure

EXHIBIT C

     Borrower’s Requisition SCHEDULES

Schedule I

   -   Intentionally Deleted.

Schedule II

   -   Litigation

Schedule III

   -   Intentionally Deleted.

Schedule IV

   -   Borrower’s Chief Executive Office Address and Federal Employer’s
Identification Number

Schedule V

   -   Intellectual Property

Schedule VI

   -   Equipment Leases

 

-viii-



--------------------------------------------------------------------------------

SECOND MEZZANINE LOAN AGREEMENT

THIS SECOND MEZZANINE LOAN AGREEMENT, dated as of February 28, 2006 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), by and between 415 GREENWICH MEZZANINE OWNER LLC, a Delaware
limited liability company (“Borrower”), having its principal place of business
at 155 East 55th Street, Suite 6D, New York, New York 10022, and AIG MORTGAGE
CAPITAL, LLC, a Delaware limited liability company, having an address at 1999
Avenue of the Stars, 38th Floor, Los Angeles, California 90067 (“Lender”).

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

WITNESSETH:

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby covenant, agree, represent
and warrant as follows:

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“ACR” shall have the meaning as set forth in Section 2.8.5(c).

“ADA” shall mean the Americans with Disabilities Act of 1992, as amended from
time to time.

“ADA and Environmental Indemnity” shall mean that certain Second Mezzanine ADA
and Environmental Indemnity Agreement, of even date herewith, executed by
Borrower for the benefit of Lender as the same may be amended from time to time.

“Additional Costs” shall have the meaning as set forth in Section 2.2.4(a).

“Advance” or “Advances” shall mean any disbursement of the proceeds of the
Mezzanine Loan by Mezzanine Lender pursuant to the terms of the Mezzanine Loan
Documents.



--------------------------------------------------------------------------------

“Affiliate” shall mean, as to any Person, any other Person that (i) directly or
indirectly, owns more than twenty-five percent (25%) of such Person,
(ii) directly or indirectly, is in control of, is controlled by or is under
common control with such Person, or (iii) is a director or officer of such
Person or of an Affiliate of such Person. As used in this definition the term
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Affiliate Contracts” shall mean those contracts with Affiliates of Borrower to
be approved by Lender, as the same may be amended from time to time with the
consent of Lender.

“Affiliate Debt” shall mean any and all Indebtedness owed by Borrower to an
Affiliate of Borrower.

“Affirmation of Payment” shall have the meaning as set forth in
Section 2.8.3(b)(ii).

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” shall mean One Million and No/100 Dollars ($1,000,000).

“Annual Budget” shall mean the operating and capital budget for the Property
setting forth Mortgage Borrower’s and Borrower’s good faith estimate of Gross
Revenue, Operating Expenses, and Capital Expenditures for the applicable Fiscal
Year.

“Applicable Interest Rate” shall mean either (i) the LIBOR Rate plus the
Applicable Spread with respect to any period when the Loan is a LIBOR Loan or
(ii) the Reference Rate plus the Applicable Spread with respect to any period
when the Loan is a Reference Rate Loan.

“Applicable Spread” shall mean with respect to the LIBOR Rate or the Reference
Rate, as applicable, eight and a half percent (8.5%).

“Approvals”, “Approved”, “approval” or “approved” shall mean, as the context so
determines, an approval in writing given to the party seeking approval after
full disclosure to the party giving approval of all material facts reasonably
necessary in order to determine whether approval should be granted.

“Approved Accountant” shall mean Speilman, Koenigsberg and Parker, LLP (provided
that no Event of Default has occurred and is continuing) or any independent
certified public accountant of recognized standing approved by Lender (which
approval shall not be unreasonably withheld, conditioned or delayed).

“Architect’s Contract” shall mean that certain Contract for Architectural
Services, dated October 4, 2004, between Mortgage Borrower and Borrower’s
Architect, as the same may be amended from time to time with Lender’s reasonable
approval.

 

-2-



--------------------------------------------------------------------------------

“Assignment of Condominium Documents” shall mean that certain Second Mezzanine
Assignment of Collateral Assignment of Contracts, Condominium Documents and
Contract Deposits dated as of the date hereof among Mortgage Borrower, Borrower
and Lender, as the same may be amended from time to time.

“Assignment of Contracts” shall mean that certain Second Mezzanine Assignment of
Contracts, Licenses and Permits, dated the date hereof, from Mortgage Borrower
and Borrower, as assignor, to Lender, as assignee, as the same may be amended
from time to time.

“Assignment of Management Agreement” shall mean any assignment of management
agreement and subordination of management fees hereafter entered into by
Mortgage Borrower and Manager pursuant to Section 7.2, as the same may be
amended from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Basle Accord” shall have the meaning as set forth in Section 2.2.4(c).

“Bona Fide Sales Contract” shall mean a bona fide, unconditional contract in the
form included in the Offering Plan (except for customary title conditions and
rights of rescission required by law, and except that Mortgage Borrower may, in
its sole discretion, incorporate a financing contingency for not longer than
ninety (90) days) for the sale of a Unit to a Person which is not an Affiliate
of Mortgage Borrower, which satisfies the requirements of
Section 4.1.40(g)(iii).

“Borrower” shall mean 415 Greenwich Mezzanine Owner LLC, a Delaware limited
liability company, together with its permitted successors and permitted assigns.

“Borrower’s Architect” shall mean H. Thomas O’Hara, Architect, PLLC or such
other architect licensed in the State of New York, engaged by Mortgage Borrower
and approved by Mortgage Lender, in accordance with the terms of the Building
Loan Agreement.

“Borrower’s Requisition” shall have the meaning as set forth in Section 2.9.1.

“Borrower’s Sponsor” shall mean Heritage Partners, LLC, a New York limited
liability company.

“Budget Line” shall have the meaning as set forth in Section 2.1.14.

“Building” shall have the meaning set forth in the Building Loan Agreement.

“Building Costs” shall mean all costs and expenses of constructing and
renovating the Project Improvements (including Hard Costs and Soft Costs) which
are Costs of the Improvements.

 

-3-



--------------------------------------------------------------------------------

“Building Loan” shall mean the loan made by Mortgage Lender to Mortgage Borrower
pursuant to the Building Loan Agreement in the principal amount of up to the
Building Loan Amount.

“Building Loan Advances” shall mean “Advances” under the Building Loan
Agreement.

“Building Loan Agreement” shall mean that certain Building Loan Agreement dated
as of the date hereof between Mortgage Lender and Mortgage Borrower as the same
may be amended from time to time.

“Building Loan Documents” shall have the meaning given to such term in the
Building Loan Agreement.

“Building Loan Mortgage” shall have the meaning given to such term in the
Building Loan Agreement.

“Building Loan Note” shall have the meaning given to such term in the Building
Loan Agreement.

“Business Day” shall mean any day other than a Saturday, a Sunday, or a legal
holiday on which commercial banks are not open for general business in the State
of New York.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Carlton” shall mean Carlton Advisory Services, Inc., and its Affiliates,
successors and assigns.

“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to the Property or any part thereof.

“Claim” shall have the meaning as set forth in Section 10.13(c).

“Closing Date” shall mean the date of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” shall have the meaning set forth in the Pledge Agreement.

“Commercial Unit” or “Commercial Units” shall mean any Unit or Units designated
for commercial use in the Offering Plan.

“Completion Date” shall have the meaning given to such term in the Building Loan
Agreement.

 

-4-



--------------------------------------------------------------------------------

“Completion of the Improvements” shall mean the substantial completion (i.e.,
completion of the Project Improvements other than Punch List Items) of the
construction and renovation of the Project Improvements substantially in
accordance with all Plans and Specifications, all applicable Legal Requirements,
all Permitted Encumbrances, the Condominium Documents and the Building Loan
Agreement, and that all utilities necessary to service the Property have been
connected and are in operation, such completion to be evidenced to the
reasonable satisfaction of Lender and the Construction Consultant; together with
the delivery to Mortgage Lender and Lender of a permanent or temporary
certificate of occupancy (if subject to any conditions, such conditions being
reasonably acceptable to Mortgage Lender and Lender) for the Improvements and
evidence that all other Governmental Approvals have been issued and all other
applicable Legal Requirements have been satisfied so as to allow the
Improvements to be used and operated in accordance with the Mortgage Loan
Documents.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condominium Act” shall mean Article 9-B of the New York Real Property Law
(339-d et seq.) of the State of New York and all modifications, supplements and
replacements thereof and all regulations with respect thereto, now or hereafter
enacted or promulgated.

“Condominium Conversion” shall mean the conversion of the Property to a
condominium regime of ownership in accordance with the Building Loan Agreement
and this Agreement.

“Condominium Documents” shall mean the Offering Plan, Declaration of
Condominium, by-laws and rules and regulations of a condominium association and
any and all other documentation related to the proper formation and operation of
the condominium regime to be established at the Property under New York law and
the marketing and sale of condominium Units at the Property, including, without
limitation, all contracts of sale for Units (including, without limitation, all
agreements with respect to non-refundable and other purchase deposits related
thereto), and other sales materials.

“Construction Consultant” shall mean Merritt and Harris, Inc., or such other
Person as Mortgage Lender may designate and engage as a replacement to inspect
the Improvements and the Property as construction progresses and consult with
and to provide advice to and to render reports to Mortgage Lender and Lender,
which Person may be, at Mortgage Lender’s and Lender’s option upon notice to
Borrower and Mortgage Borrower, either an officer or employee of Mortgage Lender
and Lender or consulting architects, engineers or inspectors appointed by
Mortgage Lender and Lender.

“Construction Manager” shall mean Triple S Construction and Development Corp.,
d/b/a J. Stern Construction Group or such other construction manager or general
contractor approved by Mortgage Lender in accordance with the terms of the
Building Loan Agreement.

 

-5-



--------------------------------------------------------------------------------

“Construction Manager’s Agreement” shall mean that certain guaranteed maximum
price contract called the Construction Management Agreement dated January 20,
2006, between Mortgage Borrower and Construction Manager, as the same may be
amended from time to time upon Lender’s approval not to be unreasonably
withheld, conditioned or delayed.

“Construction Schedule” shall mean the schedule, broken down by trade, of the
estimated dates of commencement and completion of the Project Improvements
certified by Mortgage Borrower to Lender in a preliminary form as of the date
hereof and in a final form approved by the Construction Consultant in accordance
with the terms of this Agreement and the Building Loan Agreement prior to the
Initial Building Loan Advance, which approval shall not be unreasonably
withheld, conditioned or delayed.

“Contract” shall have the meaning as set forth in Section 4.1.40(b).

“Costs of the Improvement” shall mean those items defined as an “improvement”
and/or a “cost of improvement” under Section 2 of the Lien Law.

“Counterparty” shall mean each counterparty to, or issuer of, any Interest Rate
Cap Agreement other than Borrower or an Affiliate of Borrower.

“Covered Disclosure Information” shall have the meaning as set forth in
Section 12.1.6(b).

“Debt” shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon and all other sums (including, without
limitation, any amounts payable to Lender pursuant to Section 2.2) due to Lender
in respect of the Loan under the Note, this Agreement, the Pledge Agreement, the
ADA and Environmental Indemnity or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal payments, if any, and scheduled interest payments under the
Note.

“Debt Service Funds” shall have the meaning set forth in Section 6.1.1.

“Declaration of Condominium” shall mean that certain declaration of condominium
with respect to the Property to be recorded in the City Register’s Office of the
County in which the Property is located, as the same may be amended from time to
time.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) five percent (5%) above the
Applicable Interest Rate.

 

-6-



--------------------------------------------------------------------------------

“Deferred Development Fee” shall mean those fees in the aggregate amount of the
$2,005,000 payable by Borrower to Heritage Partners, LLC; provided that such
Deferred Development Fee shall only be payable during the term of the Loan if
(a) funds are available from the Mezzanine Loan and the Mortgage Loan in an
amount necessary for the Completion of the Improvements and (b) Net Sale
Proceeds are available in the Deposit Account in an amount necessary to pay off
the outstanding balance of the Mezzanine Loan and the Mortgage Loan.

“Development Fee” shall mean those fees in the aggregate amount of $995,000
payable by Mortgage Borrower to Heritage Partners, LLC in connection with
advisory services for the development of the Property.

“Disbursement Schedule” shall mean the schedule of the amounts of Advances and
Building Loan Advances anticipated to be requisitioned by Borrower each month
during the term of the Loan, certified by Borrower to Lender prior to the
Initial Building Loan Advance.

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

“Draw Request” shall mean, with respect to each Advance hereunder, Borrower’s
Requisition, and documents required by this Agreement to be furnished to Lender
as a condition to such Advance.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s, and “F-1+” by Fitch, Inc. in the case of accounts in which
funds are held for thirty (30) days or less or, in the case of Letters of Credit
or accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “A+” by Fitch and
S&P and “aa3” by Moody’s.

“Environmental Engineer” shall mean Middleton Environmental, Inc., or such other
environmental engineering or similar inspection firms reasonably approved by
Mortgage Lender.

“ERISA” shall have the meaning as set forth in Section 4.2.11.

“Escrow Agent” shall have the meaning as set forth in Section 4.1.40(e).

“Eurocurrency Liabilities” shall have the meaning specified in Regulation D of
the Board of Governors of the Federal Reserve System, as in effect from time to
time and including any successor regulation thereto.

“Event of Default” shall have the meaning as set forth in Section 9.1.

“Exchange Act” shall have the meaning as set forth in Section 12.1.6(a).

 

-7-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any Obligation of Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its gross or net
income by the United States of America or any state thereof, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located, and (b) any branch profits taxes imposed by the
United States of America or any similar law imposed by any other jurisdiction in
which Borrower is located.

“Exit Fee” shall mean an amount equal to one percent (1%) of the Net Sale
Proceeds with respect to any release of a Unit or grant of a parking license in
the Parking Facility.

“Extended Maturity Date” shall mean March 1, 2009.

“Extension Fee” shall mean an amount equal to twenty-five one-hundredths
percent (0.25%) of the then outstanding principal balance of the Loan.

“Extension Period” shall mean a period of twelve (12) consecutive months
following the Initial Maturity Date.

“Final Completion” shall mean that, in addition to the Completion of the
Improvements, all Punch List Items (other than non-material de minimis matters)
shall have been completed substantially in accordance with the Plans and
Specifications, all applicable Legal Requirements, the Building Loan Agreement
and this Agreement.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended from time to time, and the regulations promulgated and
rulings issued thereunder.

“First Mezzanine Borrower” shall mean 415 Greenwich Senior Mezzanine Owner LLC,
a Delaware limited liability company, together with its successors and permitted
assigns.

“First Mezzanine Collateral” shall mean the “Collateral” under the First
Mezzanine Loan Documents.

“First Mezzanine Lender” shall mean SunAmerica Life Insurance Company, an
Arizona corporation (in its capacity as the holder of the First Mezzanine Loan),
together with its successor and assigns.

“First Mezzanine Loan” shall mean that certain loan in the maximum principal
amount of Twenty-Five Million and 00/100 Dollars ($25,000,000.00) of even date
herewith made by First Mezzanine Lender to First Mezzanine Borrower.

“First Mezzanine Loan Agreement” shall mean that certain First Mezzanine Loan
Agreement dated as of the date hereof between First Mezzanine Lender and First
Mezzanine Borrower as the same may be amended from time to time.

 

-8-



--------------------------------------------------------------------------------

“First Mezzanine Loan Default” shall mean an “Event of Default” under the First
Mezzanine Loan Documents.

“First Mezzanine Loan Documents” shall mean the First Mezzanine Loan Agreement,
together with all other documents and instruments executed and delivered in
connection with the First Mezzanine Loan, as such documents may be amended,
modified and restated in accordance with their respective terms.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Force Majeure Event” shall mean any event or condition beyond the control of
Borrower or Mortgage Borrower, as applicable, including, without limitation,
strikes, labor disputes, acts of God, the elements, governmental restrictions,
regulations or controls, enemy action, civil commotion, terrorism, fire,
casualty, accidents, mechanical breakdowns or shortages of, or inability to
obtain, labor, utilities or materials, which causes delay; provided, however,
that any lack of funds shall not be deemed to be a condition beyond the control
of Borrower and/or Mortgage Borrower, as applicable, and provided, further, that
any extension therefor shall not exceed one hundred twenty (120) days.

“Funding Obligations” shall have the meaning as set forth in Section 10.18.

“Funds” shall have the meaning as set forth in Section 6.7.1.

“GAAP” shall mean those generally accepted accounting principles as set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such entity as may be in general use
by significant segments of the U.S. accounting profession.

“Governmental Approvals” shall mean all approvals, consents, waivers, orders,
acknowledgments, authorizations, permits and licenses required under applicable
Legal Requirements to be obtained from any Governmental Authority for the
construction and/or renovation of the Project Improvements and/or the use,
occupancy and operation of the Improvements before the commencement and
following completion of construction and renovation, as the context requires,
including, without limitation, all land use, landmark, building, subdivision,
condominium, zoning and similar ordinances and regulations promulgated by any
Governmental Authority having jurisdiction over this issue or matter in
question.

“Governmental Authority” shall mean any court, board, agency, commission,
office, authority, department, bureau or instrumentality of any nature
whatsoever or any governmental unit (federal, state, county, district,
municipal, city or otherwise) whether now or hereafter in existence having
jurisdiction over Borrower, the Collateral, the First Mezzanine Collateral and
the Property, as applicable.

“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including, but not limited to, Rents, but

 

-9-



--------------------------------------------------------------------------------

excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Mortgage Borrower to any Governmental Authority, non-recurring
revenues as reasonably determined by Lender, security deposits (except to the
extent such security deposits are properly utilized to offset a loss of Rent),
refunds and uncollectible accounts, proceeds of casualty insurance and Awards
(other than business interruption or other loss of income insurance related to
business interruption or loss of income for the period in question).

“Gross Sale Proceeds” shall mean as to the sale of any Unit and/or the grant by
Mortgage Borrower of a parking license, the gross proceeds from the sale of such
Unit and/or grant of such parking license, as applicable (after taking into
account adjustments for any fees, expenses or transfer taxes of Mortgage
Borrower paid by the purchaser of such Unit and/or licensee under such parking
license and any mortgage recording tax reimbursement paid by such purchaser, and
including any customary closing prorations paid by such purchaser such as real
estate taxes in respect of accrual periods from and after the closing).

“Gross-up Amounts” shall have the meaning as set forth in Section 2.2.8.

“Guarantor” shall mean, collectively, Joel Silver, an individual having an
address c/o Heritage Partners, LLC, 155 East 55th Street, Suite 6D, New York,
New York 10022 and Ethan Eldon, an individual having an address c/o Heritage
Partners, LLC, 1350 Broadway, Suite 612, New York, New York 10018.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations from
Guarantor in favor of Mortgage Lender dated the date hereof, as the same may be
amended from time to time.

“Guaranty of Recourse Obligations” shall mean that certain Second Mezzanine
Guaranty of Recourse Obligations from Guarantor in favor of Lender dated as of
the date hereof, as the same may be amended from time to time.

“Hard Costs” shall mean those Building Costs which are for labor, materials,
equipment, fixtures, bond payments and Insurance Premiums.

“Hazardous Substances” shall have the meaning as set forth in the ADA and
Environmental Indemnity.

“Heritage Intercompany Loan” shall mean that certain intercompany loan from
Heritage Partners, LLC to Mortgage Borrower in the outstanding principal amount
as of the date hereof of $701,512.31.

“Improvements” shall have the meaning set forth in the Mortgage.

“Income Tax Funds” shall have the meaning set forth in Section 6.4.1.

“Income Taxes” shall mean, collectively, all federal, state and local capital
gains and/or ordinary income tax payable by Mortgage Borrower or its direct or
indirect constituent members with respect to a Unit sale or the grant of a
parking license.

 

-10-



--------------------------------------------------------------------------------

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, and (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.

“Indemnified Liabilities” shall have the meaning as set forth in
Section 10.13(b).

“Indemnified Party” shall have the meaning as set forth in Section 10.13(b).

“Indemnified Persons” shall have the meaning as set forth in Section 12.1.6(b).

“Independent Director” shall have the meaning as set forth in Section 3.1.24(d).

“Independent Manager” shall have the meaning as set forth in Section 3.1.24(d).

“Initial Advance” shall have the meaning as set forth in Section 2.8.1.

“Initial Building Loan Advance” shall mean the “Initial Advance” as defined in
the Building Loan Agreement.

“Initial Maturity Date” shall mean March 1, 2008.

“Insurance Premium Funds” shall have the meaning set forth in Section 6.3.1.

“Insurance Premiums” shall have the meaning as set forth in Section 5.1.1(b) of
the Building Loan Agreement.

“Intellectual Property” shall have the meaning as set forth in Section 3.1.30.

“Interest Determination Date” applicable to an Interest Period will be the
second London Business Day on which dealings in deposits in U.S. dollars are
transacted in the London Interbank Market next preceding the first day of such
Interest Period.

“Interest Period” shall mean, with respect to any Monthly Payment Date, the
period commencing on the first (1st) day of the preceding calendar month and
terminating on and including the last day of the preceding calendar month;
provided, however, that no Interest Period shall end later than the Maturity
Date (other than for purposes of calculating interest at the Default Rate), and
the initial Interest Period following any Advance shall begin on and include the
date of such Advance and shall end on and include the last day of the calendar
month in which such Advance was made.

 

-11-



--------------------------------------------------------------------------------

“IRR Lookback Payment” shall mean a payment in an amount which brings the
annualized internal rate of return on the Loan to 25%, as determined by Lender
(i.e. if Lender loans Borrower $1,000,000 interest-only paid on a monthly basis
for a term of two years at a 12% annual interest rate, then the Borrower must
pay Lender, in addition to a $1,000,000 balloon payment at the end of two years,
a 25% IRR Lookback Payment in the amount of $333,000).

“Land” shall mean the land more particularly described on Exhibit A attached
hereto and includes all rights appurtenant thereto, including, without
limitation, all development rights, if any, acquired by Mortgage Borrower
pursuant to any air rights agreements pertaining thereto.

“Landmark Declaration” shall mean that certain Declaration by Mortgage Borrower
dated March 25, 2005 and recorded on June 9, 2005 in the City Register’s Office
at Instrument Number 2005000336863, as the same may be amended from time to
time.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, treaties, rules, orders, regulations, ordinances,
judgments, decrees, injunctions, permits or requirements of Governmental
Authorities affecting Mortgage Borrower, First Mezzanine Borrower, Borrower, the
Collateral, the First Mezzanine Collateral or the Property or any part thereof
or the Leases or the administration thereof or the construction, use, alteration
or operation of the Property, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the ADA, Rent Laws and
Regulations, the Federal Worker Adjustment and Retraining Notification Act,
Chapter 8-A of the Administrative Code of the City of New York, any collective
bargaining agreement, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, First Mezzanine Borrower or Mortgage Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (i) require repairs, modifications or alterations in or to the
Property or any part thereof, or (ii) in any way limit the use and enjoyment
thereof.

“Lender” shall mean AIG Mortgage Capital, LLC, a Delaware limited liability
company, together with its successors and assigns.

“Lender’s Extension Option” shall have the meaning as set forth in Section 12.3.

“Lender’s Extension Period” shall have the meaning as set forth in Section 12.3.

 

-12-



--------------------------------------------------------------------------------

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit acceptable to Lender (either an evergreen letter of
credit or one which does not expire until at least thirty (30) Business Days
after the Maturity Date) in favor of and for the benefit of Lender and entitling
Lender to draw thereon in New York, New York, issued by a domestic Eligible
Institution or the U.S. agency or branch of a foreign Eligible Institution.

“Liabilities” shall have the meaning as set forth in Section 12.1.6(b).

“LIBOR Base Rate” shall mean, for any Interest Period in respect of any LIBOR
Loan, the rate per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) determined by Lender on the related Interest Determination Date in
accordance with the following provisions:

(a) The LIBOR Base Rate will be determined on the basis of offered rates for
deposits in U.S. dollars with a maturity of one month which appear on the
Reuters Screen LIBOR Page as of 11:00 A.M., London time, on the Interest
Determination Date relating to such Interest Period. If at least two (2) such
offered rates appear on the Reuters Screen LIBOR Page, the LIBOR Base Rate for
such Interest Determination Date will be the arithmetic mean of such offered
rates as determined by Lender. If fewer than two offered rates appear, the LIBOR
Base Rate for such Interest Determination Date will be determined as if the
parties has specified the rate described in (b) below.

(b) With respect to an Interest Determination Date on which fewer than two
(2) offered rates for the applicable maturity appear on the Reuters Screen LIBOR
Page as specified in (a) above, the LIBOR Base Rate will be determined at
approximately 11:00 A.M., New York time, on such Interest Determination Date on
the basis of the rates at which deposits in U.S. dollars having the maturity
designated in the notice given by Borrower with respect to such Interest Period
as provided herein are offered to prime banks in the London Interbank Market by
four (4) major banks in the London Interbank Market selected by Lender and in a
principal amount equal to an amount that is roughly equivalent to the principal
indebtedness secured hereby for a single transaction in such market at such
time; Lender’s determination of which banks are major banks in such market shall
be deemed conclusive absent manifest error. Lender will request the principal
New York office of each of such banks to provide a quotation of its rate. If at
least two (2) such quotations are provided, the LIBOR Base Rate for such
Interest Determination Date will be the arithmetic mean of such quotations. If
fewer than two quotations are provided, the LIBOR Base Rate for such Interest
Determination Date will be the arithmetic mean of the rates quoted by three (3)
major banks in The City of New York selected by Lender at approximately
11:00 A.M., New York City time, on such Interest Determination Date, for loans
in U.S. dollars to leading European banks having the applicable maturity and in
a principal amount equal to an amount that is roughly equivalent to the
principal indebtedness evidenced hereby for a single transaction in such market
at such time; Lender’s determination of which banks are major banks in such
market shall be deemed conclusive. However, if the banks selected by Lender are
not quoting as mentioned in the preceding sentence, the LIBOR Base Rate will be
the LIBOR Base Rate in effect hereunder on such Interest Determination Date.

 

-13-



--------------------------------------------------------------------------------

(c) All dollar amounts used in or resulting from such calculation will be
rounded to the nearest cent with one-half cent being rounded upwards. Lender’s
determination of such rate shall be conclusive and binding on Borrower absent
manifest error.

(d) In no event shall the LIBOR Base Rate exceed 4.75% per annum.

“LIBOR Loan” shall mean the Loan or any portion thereof at any time in which the
Applicable Interest Rate for the Loan or such portion thereof is calculated with
reference to the LIBOR Rate in accordance with the provisions of Article II
hereof.

“LIBOR Rate” shall mean, for any Interest Period, a rate per annum (rounded
upwards, if necessary, to the nearest 1/16 of 1%) determined by Lender to be
equal to the LIBOR Base Rate for such Interest Period.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting the Property, the Collateral, the First Mezzanine Collateral or
any portion thereof or Borrower, First Mezzanine Borrower or Mortgage Borrower,
or any interest in Borrower, First Mezzanine Borrower or Mortgage Borrower,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances against the Property, the
Collateral, the First Mezzanine Collateral or any portion thereof or Borrower,
First Mezzanine Borrower or Mortgage Borrower or any interest in Borrower, First
Mezzanine Borrower or Mortgage Borrower.

“Lien Law” shall mean the Lien Law of the State of New York.

“Line Items” shall have the meaning as set forth in Section 2.1.14.

“Liquidation Event” shall have the meaning set forth in Section 2.5.2.

“Loan” shall mean, the loan made by Lender to Borrower pursuant to this
Agreement in the maximum principal amount of $15,896,000.

“Loan Budget” shall have the meaning as set forth in Section 2.1.14.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the ADA and Environmental Indemnity, the Reserve and Security
Agreement, the Guaranty of Recourse Obligations, the Assignment of Contracts,
the Assignment of Condominium Documents as well as all other documents now or
hereafter executed and/or delivered with respect to the Loan.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks are not open for dealing in U.S. dollars in
the London interbank market in London, England.

“Losses” shall have the meaning as set forth in Section 10.13(b).

 

-14-



--------------------------------------------------------------------------------

“Major Contractor” shall mean any contractor hired by Mortgage Borrower,
including, without limitation, the Construction Manager (including subsidiaries
and affiliates), supplying labor or materials, or both, in connection with the
Project Improvements which is for an aggregate contract price equal to or
greater than $1,000,000, whether pursuant to one contract or agreement or
multiple contracts or agreements, after taking into account all change orders,
or which relates to major project elements such as steel, concrete, HVAC
systems, windows, doors and other similar items.

“Major Contracts” shall mean any contract with a Major Contractor or Major
Subcontractor.

“Major Subcontractor” shall mean any subcontractor supplying labor or materials,
or both, in connection with the Project Improvements which is for an aggregate
contract price equal to or greater than $1,000,000, whether pursuant to one
contract or agreement or multiple contracts or agreements, after taking into
account all change orders, or which relates major project elements such as
steel, concrete, HVAC systems, windows, doors and other similar items.

“Management Agreement” shall mean any management agreement entered into by
Mortgage Borrower and Manager in accordance with Section 7.1 and on terms
approved by Lender in its reasonable discretion, pursuant to which such Manager
is to provide management and other services with respect to the Property.

“Manager” shall mean a manager, as shall have been approved by Lender in
accordance with Section 7.1.

“Maturity Date” shall mean the Initial Maturity Date or such earlier date on
which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise; provided, however, that if (a) Borrower exercises
its right to extend the term of the Loan for the Extension Period or (b) Lender
exercises Lender’s Extension Option and, in accordance with the terms of this
Agreement, the term of the Loan is so extended, from and after such extension of
the term of the Loan, “Maturity Date” shall mean the Maturity Date, as extended
by such Extension Period or Lender’s Extension Period, or such earlier date on
which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine Borrower” shall mean, collectively, Borrower and First Mezzanine
Borrower.

“Mezzanine Debt Service” shall mean the aggregate of (i) Debt Service and
(ii) “Debt Service” as defined in the First Mezzanine Loan Documents.

 

-15-



--------------------------------------------------------------------------------

“Mezzanine Lender” shall mean, collectively, Lender and First Mezzanine Lender.

“Mezzanine Loan” shall mean, collectively, the Loan and the First Mezzanine
Loan.

“Mezzanine Loan Documents” shall mean, collectively, all documents evidencing
the Loan and the First Mezzanine Loan.

“Minimum Counterparty Rating” shall mean a long-term unsecured debt rating from
S&P and Fitch of at least “AA-” and from Moody’s of at least “Aa3”, which rating
shall not include a “t” or otherwise reflect a termination risk.

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Building Loan, or, if such day is not a
Business Day, the immediately succeeding Business Day.

“Mortgage” shall mean, collectively, the Building Loan Mortgage and the Senior
Loan Mortgage.

“Mortgage Borrower” shall mean 415 Greenwich Fee Owner LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

“Mortgage Borrower’s Requisition” shall have the meaning given to “Borrower’s
Requisition” in the Building Loan Agreement.

“Mortgage Lender” shall mean AIG Mortgage Capital, LLC, a Delaware limited
liability company, in its capacity as the holder of the Mortgage Loan, together
with its successors and permitted assigns.

“Mortgage Loan” shall mean, collectively, the Building Loan and the Senior Loan.

“Mortgage Loan Agreement” shall mean, collectively, the Building Loan Agreement
and the Senior Loan Agreement.

“Mortgage Loan Default” shall mean an “Event of Default” under the Mortgage Loan
Documents.

“Mortgage Loan Documents” shall mean, collectively, the Building Loan Documents
and the Senior Loan Documents.

“Mortgage Shortfall” shall mean, for each month, as determined by Mortgage
Lender on the third (3rd) Business Day of each month, an amount equal to the sum
of all expenses, disbursements and Building Loan Advances expected to be paid by
Mortgage Lender during such month as described in items Article II of the
Building Loan Agreement and Section 4.1.40(iii) of the Building Loan Agreement
and Section 4.1.40(iii) of the Senior Loan Agreement (i.e., on account of debt
service under the Mortgage Loan, Taxes, Insurance, and

 

-16-



--------------------------------------------------------------------------------

Operating Expenses) to the extent that such amounts have not been paid to
Building Loan Borrower and Senior Loan Borrower in accordance with the Building
Loan Documents and Senior Loan Documents, as applicable.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower or First Mezzanine Borrower in connection with such Liquidation Event,
including, without limitation, proceeds of any sale, refinancing or other
disposition or liquidation, less (a) Lender’s, First Mezzanine Borrower’s and/or
Mortgage Lender’s reasonable costs incurred in connection with the recovery
thereof, (b) the costs incurred by Mortgage Borrower or First Mezzanine Borrower
in connection with a Restoration of all or any portion of the Property made in
accordance with the Mortgage Loan Documents, (c) amounts required or permitted
to be deducted therefrom and amounts paid pursuant to the Mortgage Loan
Documents to Mortgage Lender, and amounts required or permitted to be deducted
therefrom and amounts paid pursuant to the First Mezzanine Loan Documents to
First Mezzanine Lender, (d) in the case of a foreclosure sale, disposition or
Transfer of the Property in connection with realization thereon following a
Mortgage Loan Default, such reasonable and customary costs and expenses of sale
or other disposition (including attorneys’ fees and brokerage commissions),
(e) in the case of a foreclosure sale, such costs and expenses incurred by
Mortgage Lender under the Mortgage Loan Documents as Mortgage Lender shall be
entitled to receive reimbursement for under the terms of the Mortgage Loan
Documents, (f) in the case of a foreclosure sale, disposition or Transfer of the
First Mezzanine Collateral in connection with realization thereon following a
First Mezzanine Loan Default, such reasonable and customary costs and expenses
of sale or other disposition (including attorneys’ fees and brokerage
commissions), (g) in the case of a foreclosure sale, such costs and expenses
incurred by First Mezzanine Lender under the First Mezzanine Loan Documents as
First Mezzanine Lender shall be entitled to receive reimbursement for under the
terms of the First Mezzanine Loan Documents, (h) in the case of a refinancing of
the Mortgage Loan or the First Mezzanine Loan, such costs and expenses
(including attorneys’ fees) of such refinancing as shall be reasonably approved
by Lender or First Mezzanine Lender, as applicable, and (i) the amount of any
prepayments required pursuant to the Mortgage Loan Documents, the First
Mezzanine Loan Documents and/or the Loan Documents, in connection with any such
Liquidation Event.

“Net Proceeds” shall mean all Proceeds payable as a result of a Casualty or a
Condemnation to the Property or any portion thereof, after deduction of
reasonable costs and expenses (including, but not limited to, reasonable
attorneys’ fees), if any, in collecting such Proceeds.

“Net Sale Proceeds” shall mean, as to the sale of any Unit and/or the grant of
any parking license on the Property, the Gross Sale Proceeds from the sale of
such Unit and/or the Gross Sale Proceeds from the grant of such parking license
minus (a) customary and reasonable closing costs and expenses not to exceed
seven percent (7%) of the Gross Sale Proceeds (including transfer taxes, broker
fees, marketing agent fees, legal fees and other actual closing costs incurred
and paid by Mortgage Borrower and reasonably approved by Mortgage Lender in
connection with the sale of such Unit and/or grant of such parking license) and
(b) Income Taxes, as reasonably determined by Mortgage Lender (for as long as
Mortgage Loan is outstanding, and thereafter Lender), in connection with the
sale of such Unit and/or grant of such parking license.

 

-17-



--------------------------------------------------------------------------------

“New Mezzanine Borrower” shall have the meaning as set forth in
Section 12.1.2(b) hereof.

“New Mezzanine Loan” shall have the meaning as set forth in Section 12.1.2(b)
hereof.

“Note” shall mean that certain Second Mezzanine Loan Note, dated as of the date
hereof, in the principal amount of $15,896,000.00, made by Borrower in favor of
Lender as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Notice” shall have the meaning as set forth in Section 10.6.

“Obligations” shall mean the unpaid principal amount of, and interest
(including, without limitation, interest accruing after the maturity of the Loan
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) on the Loan, and all other obligations and
liabilities of Borrower and Guarantor to Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, or out of or in connection with this Agreement,
the Note, the Guaranty of Recourse Obligations and any other Loan Documents and
any other document made, delivered or given in connection therewith or herewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to Lender that are required to be paid by Borrower
and/or Guarantor pursuant to the terms of the Loan Documents) or otherwise.

“Offering Plan” shall have the meaning as set forth in Section 4.1.40.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of the managing member of Borrower.

“Operating Expenses” shall mean all costs and expenses relating to the
operation, maintenance and management of the Property, including, without
limitation, utilities, repairs and maintenance, Insurance Premiums, Taxes and
Other Charges, advertising expenses, payroll and related payroll taxes,
equipment lease payments, and a management fee equal to the greater of four
percent (4%) of annual rents or the actual management fee but excluding actual
Capital Expenditures, depreciation and amortization.

“Operating Income” shall have the meaning as set forth in Section 12.3.

“Organizational Documents” shall mean, as to any Person, its certificate of
formation and operating agreement, its partnership agreement and certificate of
limited partnership or doing business certificate, as applicable, its articles
or certificate of incorporation and by-laws, and/or the other organizational or
governing documents of such Person.

 

-18-



--------------------------------------------------------------------------------

Organizational Documents of a Person shall include, to the extent applicable,
incumbency certificates, resolutions, certificates of good standing and consents
of members, partners or shareholders, as applicable.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Other Design Professionals” shall mean all architects (other than Borrower’s
Architect) and engineers engaged by Mortgage Borrower or Borrower (other than
those engaged by Borrower’s Architect) to work on the Project Improvements.

“Parking Facility” shall mean the parking facility to be constructed on the
Property.

“Parking Management Agreement” shall mean any parking management agreement
entered into by Mortgage Borrower and Parking Manager in accordance with
Section 7.4, pursuant to which such Parking Manager is to provide parking
management and other services with respect to the Parking Facility.

“Parking Manager” shall mean a parking manager approved by Lender in accordance
with Section 7.4, which approval shall not be unreasonably withheld, conditioned
or delayed.

“Participant” shall have the meaning as set forth in Section 10.18.

“Payment and Performance Bonds” shall mean dual-obligee payment and performance
bonds relating to the Construction Manager’s Agreement issued by Safeco
Insurance Company of America or another surety company or companies authorized
to do business in the State and in form and content reasonably acceptable to
Lender, in each case in an amount not less than the full contract price;
together with a dual obligee and modification rider in the form attached as
Exhibit T to the Building Loan Agreement.

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, the Mortgage Loan Documents, and the
First Mezzanine Loan Documents, (ii) all Liens, encumbrances and other matters
disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes imposed
by any Governmental Authority not yet due or delinquent, (vi) Leases and
Condominium Documents entered into in accordance with the Loan Documents, the
First Mezzanine Loan Documents and the Mortgage Loan Documents, and (v) such
other Liens as Lender has approved or may approve in writing in Lender’s sole
discretion.

“Permitted Transfers” shall have the meaning set forth in Section 8.3.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

-19-



--------------------------------------------------------------------------------

“Personal Property” shall mean materials, furnishings, fixtures, machinery,
equipment and all items of tangible and intangible personal property now or
hereafter owned by Mortgage Borrower, First Mezzanine Borrower or Borrower,
wherever located, and either (i) incorporated or to be incorporated into the
Improvements, (ii) used in connection with the construction and/or renovation of
the Project Improvements or (iii) to be used in connection with the operation of
the Property.

“Plans and Specifications” shall mean the plans and specifications for the
Project Improvements prepared by Borrower’s Architect and the Other Design
Professionals to be reviewed and approved by Mortgage Lender, First Mezzanine
Lender, Lender and the Construction Consultant (which approvals shall not be
unreasonably withheld, conditioned or delayed) prior to the Initial Building
Loan Advance, as the same may be amended and supplemented from time to time in
accordance with the terms of the Building Loan Agreement.

“Pledge Agreement” shall mean that certain Second Mezzanine Pledge and Security
Agreement of even date herewith made by Borrower in favor of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Policies” shall have the meaning set forth in the Building Loan Agreement.

“Preliminary Project Report” shall mean the report to be prepared by the
Construction Consultant of its review of the Project Cost Budget, the Plans and
Specifications, the Construction Schedule, the Disbursement Schedule, the
Construction Manager’s Agreement, the Trade Contracts, the Major Contracts,
tests and all other reports required by the Construction Consultant prior to the
Initial Building Loan Advance.

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. § 1701 et seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.

“Pro Rata Share” shall mean thirty-eight and sixty-four one hundredths
percent (38.64%).

“Proceeds” shall mean: (i) the amount of all insurance proceeds payable as a
result of a Casualty to the Property or any portion thereof, or (ii) the amount
of the Award payable as a result of a Condemnation to the Property or any
portion thereof.

“Project Cost Budget” shall have the meaning as set forth in Section 2.1.14, as
the same may be amended from time to time with Lender’s, First Mezzanine
Lender’s and Mortgage Lender’s reasonable approval.

 

-20-



--------------------------------------------------------------------------------

“Project Costs” shall mean those Total Project Related Costs that are not Costs
of Improvement as well as any Total Project Related Costs that are Costs of
Improvement.

“Project Improvements” shall mean the Improvements of the Property as the same
will be developed, renovated and constructed in accordance with the Plans and
Specifications and all applicable Legal Requirements.

“Project Loan Contingency” shall mean the amount allocated as contingency
reserve in the Project Cost Budget for “Soft Costs” of construction.

“Project Loan Costs” shall mean those Project Costs that are to be funded from
proceeds of the Loan subject to satisfaction of all applicable conditions to
Advances hereunder.

“Property” shall mean the Land, the Improvements now or hereafter erected
thereon and all personal property owned or leased by Mortgage Borrower and
encumbered by the Building Loan Mortgage and the Senior Loan Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the Granting Clauses of the Building Loan Mortgage and
the Granting Clauses of the Senior Loan Mortgage.

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, Borrower with respect to the Property,
Borrower, Mortgage Borrower, First Mezzanine Borrower and/or Guarantor.

“Punch List Items” shall mean, collectively, minor or insubstantial details of
construction, decoration, mechanical adjustment or installation, which do not
hinder or impede, in any material respect, the use, operation, or maintenance of
the Property or the ability to obtain a temporary or permanent certificate of
occupancy with respect thereto.

“Rating Agencies” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), and Fitch, Inc. (“Fitch”), and any other nationally-recognized
statistical rating agency if and to the extent that any of S&P, Moody’s or Fitch
or other nationally-recognized statistical rating agency is actually rating the
Securities.

“Re-Dating” shall have the meaning set forth in Section 12.1.4.

“Reference Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Reference Rate shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-sixteenth of one percent (0.0625%). If The Wall Street Journal ceases to
publish the “Prime Rate”, Lender shall select an equivalent publication that
publishes such “Prime Rate”, and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.

 

-21-



--------------------------------------------------------------------------------

“Reference Rate Loan” shall mean the Loan or any portion thereof at any time in
which the Applicable Interest Rate for the Loan or such portion thereof is
calculated with reference to the Reference Rate in accordance with the
provisions of Article II hereof.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect, including any successor or other
Regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulatory Change” shall mean any change after the date of this Agreement in
Federal, state or foreign law or regulations (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) applying
to a class of banks including Lender or the adoption or making after such date
of any interpretation, directive or request applying to a class of banks
including Lender of or under any Federal, state or foreign law or regulations
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any court or government or monetary authority
charged with the interpretation or administration thereof.

“Rents” shall mean all rents, moneys payable as damages or in lieu of rent,
revenues, deposits that are not the property of Tenants except for Mortgage
Borrower’s rights therein (including, without limitation, security, utility and
other deposits), accounts, cash, issues, profits, charges for services rendered,
and other consideration of whatever form or nature received by or paid to or for
the account of or benefit of Mortgage Borrower or its agents or employees from
any and all sources arising from or attributable to the Property.

“Requested Advance Date” shall have the meaning set forth in Section 2.9.2.

“Required Equity Funds” shall mean the $14,000,000.00 contributed by Mortgage
Borrower in connection with the acquisition of the Property.

“Reserve and Security Agreement” shall mean that certain Reserve and Security
Agreement of even date herewith among Lender, First Mezzanine Lender, Mortgage
Lender, Borrower, First Mezzanine Borrower, and Mortgage Borrower and
acknowledged and agreed to by Midland Loan Services, Inc., as the same may be
amended from time to time.

“Residential Unit” or “Residential Units” shall mean any Unit or Units
designated for residential use in the Offering Plan.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, and otherwise in
accordance with Section 5.3.

“Restoration Threshold” shall mean $5,000,000.

“Reuters Screen LIBOR Page” means the display designated as page “LIBO” on the
Reuters Monitor Money Rates Service (or such other page as may replace the LIBO
Page on the service for the purpose of displaying London interbank offered rates
of major banks).

 

-22-



--------------------------------------------------------------------------------

“Second Mezzanine Advance (Mortgage Shortfall)” shall have the meaning set forth
in Section 2.1.8(a) hereof.

“Securities” shall have the meaning as set forth in Section 12.1.1.

“Securities Act” shall have the meaning as set forth in Section 12.1.6(a).

“Securitization” shall have the meaning as set forth in Section 12.1.1.

“Senior Loan” shall mean the loan being made by Mortgage Lender to Mortgage
Borrower with respect to the Property which is the subject of the Senior Loan
Agreement.

“Senior Loan Agreement” shall mean that certain Senior Loan Agreement, dated the
date hereof, between Mortgage Lender and Mortgage Borrower, as the same may be
amended from time to time.

“Senior Loan Documents” shall have the meaning set forth in the Senior Loan
Agreement.

“Senior Loan Mortgage” shall have the meaning as set forth in the Senior Loan
Agreement.

“Severed Loan Documents” shall have the meaning as set forth in
Section 9.2.1(d).

“Shortfall” shall have the meaning as set forth in Section 2.1.10.

“Soft Costs” shall mean those Total Project-Related Costs which are not Hard
Costs, including but not limited to, architect’s, engineer’s, construction
manager’s fees, developer’s fees, interest on the Loan, Taxes and Other Charges,
Insurance Premiums and such other costs as are set forth in the Project Cost
Budget.

“SPC Party” shall have the meaning as set forth in Section 3.1.24(c).

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the Title Company issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Mortgage Lender.

“Surveyor” shall have the meaning set forth in the Building Loan Agreement.

“Tax Funds” shall have the meaning set forth in Section 6.2.1.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

 

-23-



--------------------------------------------------------------------------------

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
to Mortgage Borrower or an agent or Affiliate of Mortgage Borrower (including a
percentage of gross income, revenue or profits) under any Lease now or hereafter
affecting all or any part of the Property.

“Title Company” shall mean, collectively, Chicago Title Insurance Company and
Commonwealth Land Title Insurance Company.

“Title Insurance Policy” shall have the meaning set forth in the Building Loan
Agreement.

“Total Project-Related Costs” shall mean all direct and indirect costs and
expenses of constructing and developing the Project Improvements (including,
without limitation, Hard Costs and Soft Costs) and operating the same through
the Maturity Date of the Loan, the First Mezzanine Loan and the Mortgage Loan.

“Trade Contract” shall mean any agreement (other than the Architect’s Agreement
and the Construction Manager’s Agreement) entered into by Mortgage Borrower or
by the Construction Manager, in which the trade contractor thereunder agrees to
provide labor and/or materials in connection with the construction of the
Project Improvements.

“Transfer” shall have the meaning as set forth in the Building Loan Mortgage.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State from time to time.

“UCC Title Insurance Policy” shall mean, with respect to the Collateral, a UCC
title insurance policy in the form acceptable to Lender issued with respect to
the Collateral and insuring the lien of the Pledge Agreement encumbering such
Collateral.

“Unit” or “Units” shall mean each individual condominium unit (including any
residential, commercial, or retail unit and any appurtenant interest in the
common elements) in the Land and the Improvements created by the submission of
the Property to the provisions of the Condominium Act in accordance with the
Condominium Documents.

“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. Any reference in this Agreement or in any other Loan Document to any
Loan Document shall be deemed to include references to such documents as the
same may hereafter be amended, modified, supplemented, extended, replaced and/or
restated from time to time (and, in the case of any note or other instrument, to
any instrument issued in substitution therefor). Unless otherwise specified, the
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined. The words

 

-24-



--------------------------------------------------------------------------------

“Borrower shall cause Mortgage Borrower to” or “Borrower shall cause Mortgage
Borrower not” or “Borrower shall not permit Mortgage Borrower to” (or words of
similar meaning), as used herein, shall mean Borrower shall cause First
Mezzanine Borrower to cause Mortgage Borrower to so act or not to so act, as
applicable (or that Borrower shall permit the First Mezzanine Borrower to permit
Mortgage Borrower to so act or not to so act, as applicable).

II. THE LOAN

Section 2.1 The Loan and Advances.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender agrees to make Advances of the Loan to Borrower from
time to time, in accordance with the provisions hereof, during the period from
the date hereof to the Maturity Date, and Borrower shall accept the Advances of
the Loan from Lender, in an aggregate principal amount of up to FIFTEEN MILLION
EIGHT HUNDRED NINETY-SIX THOUSAND AND NO/100 DOLLARS ($15,896,000.00).

2.1.2 No Reborrowings. Any amount borrowed and repaid hereunder in respect of
the Loan may not be reborrowed.

2.1.3 The Note. The Loan shall be repaid in accordance with the terms of this
Agreement and the Note.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (i) pay or
reimburse itself or Mortgage Borrower for Project Loan Costs actually incurred
in connection with the construction and renovation of the Project Improvements
if and to the extent that such Project Loan Costs are reflected in the Project
Cost Budget, subject to reallocation pursuant to Sections 2.1.6 and 2.1.7 (or
other reallocations approved by Lender in its sole discretion) and (ii) pay
costs and expenses incurred in connection with the closing of the Loan, the
First Mezzanine Loan and the Mortgage Loan, as approved by Lender.

2.1.5 Advances. The Project Cost Budget shall reflect, by category and line
item, the purposes and the amounts for which funds to be advanced by Lender
under this Agreement are to be used. Lender shall not be required to disburse
for any category or line item more than its pro rata share of the amount
specified therefor in the Project Cost Budget, subject to Sections 2.1.6 and
2.1.7 (or other reallocations approved by Lender in its sole discretion). Any
fees or payments to be made pursuant to the Affiliate Contracts shall only be
disbursed hereunder at such times provided under and otherwise in accordance
with said Affiliate Contracts (but in no event shall such payments exceed from
time to time the amounts allocated therefor in the Project Cost Budget).

2.1.6 Cost Overruns. If Borrower becomes aware of any change in Project Costs
which will increase a category or line item of Project Costs reflected on the
Project Cost Budget, Borrower shall promptly notify Lender in writing and
promptly submit to Lender for its approval a revised Project Cost Budget. Any
reallocation of any category or line items in the Project Cost Budget in
connection with cost overruns shall be subject to Lender’s approval in Lender’s
sole discretion except as set forth in Section 2.1.7. Lender shall have no
obligation to

 

-25-



--------------------------------------------------------------------------------

make any further Advances unless and until the revised Project Cost Budget so
submitted by Borrower is approved by Lender, and Lender reserves the right to
approve or disapprove any revised Project Cost Budget in its sole and absolute
discretion (except with respect to reallocations in accordance with
Section 2.1.7).

2.1.7 Contingency Reserve. (a) Subject to the prior approval of Lender, which
shall not be unreasonably withheld, conditioned or delayed, Borrower may revise
the Project Cost Budget from time to time to move amounts available under the
Soft Costs Budget Line denominated “Contingency” to other Soft Costs Budget
Lines. Notwithstanding the foregoing, Borrower shall have the right to move
“Contingency” items in accordance with this Section 2.1.7(a) without the consent
of Lender so long as any such move shall not exceed three percent (3%) per Line
Item with respect to the Soft Costs Budget Line.

(b) Borrower may allocate cost savings actually achieved and verifiable in any
Line Item of the Project Cost Budget to other Line Items of the Project Cost
Budget with Lender’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, Borrower shall have the
right to reallocate cost savings actually achieved and verifiable in accordance
with this Section 2.1.7(b) without the consent of Lender so long as any such
reallocation shall not exceed three percent (3%) per Line Item.

2.1.8 Future Disbursements to Borrower for Second Mezzanine Advances (Mortgage
Shortfalls). (a) Provided that Mortgage Lender (or Mortgage Lender’s servicer)
shall have certified to Lender by the third (3rd) Business Day of the calendar
month in which a Mortgage Shortfall is expected to occur the amount of the
Mortgage Shortfall, on the date that is one (1) Business Day prior to the
Monthly Payment Date occurring in such calendar month, Lender shall make an
additional advance to Mortgage Lender in the amount of Lender’s Pro Rata Share
of such Mortgage Shortfall (each such advance, a “Second Mezzanine Advance
(Mortgage Shortfall)”).

(b) Any Second Mezzanine Advances (Mortgage Shortfall) shall be deposited
directly by Lender with Mortgage Lender at the direction of Mortgage Lender to
be applied to those Line Items identified in the Loan Budget to be Advanced by
Mortgage Lender.

(c) Lender agrees to make Second Mezzanine Advances (Mortgage Shortfall)
whenever a Mortgage Shortfall exists including following the occurrence and
during the continuance of an Event of Default.

(d) Borrower shall pay all of Lender’s reasonable costs and expenses (including
without limitation reasonable attorneys’ fees and servicing fees) in connection
with any Second Mezzanine Advance (Mortgage Shortfall)

(e) Borrower shall not be required to deliver a Draw Request with respect to
such Second Mezzanine Advance (Mortgage Shortfall).

(f) Lender shall have the right to make such Second Mezzanine Advances (Mortgage
Shortfall) without Borrower’s consent.

 

-26-



--------------------------------------------------------------------------------

2.1.9 Amount of Advances. (a) In no event shall any Advance exceed the Pro Rata
Share of the full amount of Project Loan Costs theretofore paid or to be paid
with the proceeds of such Advance plus the Pro Rata Share of any Project Loan
Costs incurred by Borrower through the date of the Draw Request for such Advance
minus the aggregate amount of any Advances previously made by Lender.

(b) No Advance of the Loan by the Lender shall be deemed to be an approval or
acceptance by Lender of any work performed thereon or the materials furnished
with respect thereto.

2.1.10 Insufficiency of Loan Proceeds. At any time and from time to time during
the term of the Loan, Lender shall have the right (but not the obligation) to
notify Borrower that, in Lender’s sole but reasonable judgment, (a) the cost of
all Total Project-Related Costs that remain unpaid at the time in question
exceeds the aggregate undisbursed proceeds of the Mezzanine Loan and the
Building Loan plus any sums deposited with Lender pursuant to this
Section 2.1.10 (and/or First Mezzanine Lender pursuant to Section 2.1.10 of the
First Mezzanine Loan Agreement and/or Mortgage Lender pursuant to Section 2.1.10
of the Building Loan Agreement) and not previously disbursed, or (b) the cost of
completing any Line Item in the Project Cost Budget exceeds the remaining
undisbursed portion of the Mezzanine Loan and the Building Loan allocated to
such Line Item in the Project Cost Budget plus any sums deposited with Lender
pursuant to this Section 2.1.10 or under the Building Loan Agreement or the
First Mezzanine Loan Agreement to pay for such deficiency and not previously
disbursed) (the amount of any such deficiency under clause (a) or (b) being
herein referred to as the “Shortfall”). If Lender at any time shall so notify
Borrower, Borrower shall, at its option, either individually or in combination
(i) within ten (10) Business Days of Lender’s notification as aforesaid, deposit
with Lender an amount equal to such Shortfall, which Lender may from time to
time apply, or allow Borrower to apply, to such costs; (ii) pay for such costs,
as incurred, in the amount of such Shortfall so that the amount of the Loan
which remains to be disbursed shall be sufficient to pay the Pro Rata Share of
all of the remaining Total Project-Related Costs which are Costs of the
Improvement and Borrower shall furnish Lender with such evidence thereof as
Lender shall require; (iii) post an irrevocable standby Letter of Credit in the
amount of such deficiency, in favor of Lender; (iv) with respect to any
Shortfall arising pursuant to clause (b) above, to the extent permitted under
Section 2.1.7(a), allocate the Project Loan Contingency to the Shortfall; and
(v) with respect to any Shortfall arising pursuant to clause (b) above, to the
extent permitted under Section 2.1.7(b), reallocate cost savings from the
Project Cost Budget in respect of the Loan (or other reallocations which are
approved by Lender, in its sole discretion) in accordance with the terms of this
Agreement. Borrower hereby agrees that Lender shall have a lien on and security
interest in, for the benefit of Lender, any sums deposited pursuant to
clause (i) above and that Borrower shall have no right to withdraw any such sums
except (x) for the payment of the aforesaid costs as approved by Lender and
(y) to the extent that the obligation to provide any such sum is subsequently
satisfied pursuant to clauses (ii) through (v) above. Lender shall have no
obligation to make any further Advances of proceeds of the Loan until the sums
required to be deposited pursuant to clause (i) above have been exhausted,
Borrower has actually paid or caused to be paid such Total Project-Related Costs
pursuant to clause (ii) above, or until Borrower has posted an irrevocable
standby Letter of Credit pursuant to clause (iii) above, as the case may be,
and, in any such case, the Loan is back “in balance”. Any such sums not used as
provided in said clause (i) shall be released to Borrower when and to the extent
that

 

-27-



--------------------------------------------------------------------------------

Lender reasonably determines that the amount thereof is more than the excess, if
any, of the remaining Total Project-Related Costs over the aggregate undisbursed
balance of the Building Loan and the Mezzanine Loan, provided, however, that
should an Event of Default occur and be continuing, Lender, in its sole
discretion, may apply such amounts either to the remaining Total Project-Related
Costs or to the immediate reduction of outstanding principal and/or interest
under the Note.

2.1.11 Intentionally Reserved.

2.1.12 Required Equity Funds. All Required Equity Funds shall be contributed
(i.e., expended by Mortgage Borrower and invested by Mortgage Borrower in the
Property) before any Advances shall be made. Lender hereby acknowledges and
agrees that the Required Equity Funds have been contributed by Mortgage Borrower
to the Property.

2.1.13 Loan Term and Extension Options. (a) The term of the Loan shall commence
on the Closing Date and shall end on the Maturity Date.

(b) Borrower shall have an option to extend the term of the Loan until the
Extended Maturity Date, with the payment of the Extension Fee, subject to
satisfaction of the following conditions: (i) Borrower shall have given Lender
written notice of such extension by no later than thirty (30) days prior to the
Initial Maturity Date nor any earlier than ninety (90) days prior to the Initial
Maturity Date; (ii) no monetary Default and no Event of Default shall have
occurred and be continuing, at the time of the delivery of the written extension
notice; (iii) Borrower shall have paid all reasonable, out-of-pocket costs and
expenses actually incurred by Lender in connection with such extension,
including reasonable legal fees and costs; (iv) Completion of the Improvements
shall have occurred; (v) if the aggregate outstanding principal amount of the
Senior Loan, the Building Loan, this Loan and the First Mezzanine Loan plus any
amounts remaining to be advanced under the Building Loan, this Loan and the
First Mezzanine Loan exceeds $10,000,000.00, Borrower delivers an Interest Rate
Cap Agreement that is standard in commercial lending transactions providing for
a notional amount equal to the then outstanding principal balance of the Loan
plus any further amounts of the Building Loan to be funded, if any, with a LIBOR
Base Rate ceiling equal to four and three-fourths percent (4.75%) per annum from
a Counterparty having a Minimum Counterparty Rating for the Extension Period and
otherwise satisfying the requirements of Section 4.1.14; and (vi) each of the
Building Loan, the Senior Loan and the First Mezzanine Loan, if outstanding,
must be concurrently extended to the extent the same remain outstanding.

2.1.14 Preliminary Project Report and Budget. A budget, which details the direct
and indirect costs estimated to be incurred by Mortgage Borrower until
Completion of the Project Improvements (the “Project Cost Budget”), shall be
prepared by Mortgage Borrower and delivered to Lender, First Mezzanine Lender,
Mortgage Lender and to the Construction Consultant in a preliminary format on or
before the Closing Date and in a final format on or before the date of the
Initial Building Loan Advance. Mortgage Lender shall cause the Construction
Consultant to prepare, at Borrower’s cost and expense, the Preliminary Project
Report. After reviewing the Preliminary Project Report, Mortgage Lender, First
Mezzanine Lender, and Lender shall prepare a detailed budget for the Mortgage
Loan and the Mezzanine Loan (the “Loan Budget”). Each category of direct and
indirect cost (the “Line Items” or

 

-28-



--------------------------------------------------------------------------------

“Budget Line”) shall be delineated in the Project Cost Budget and in the Loan
Budget with those that are approved as Soft Costs to be disbursed out of
proceeds of the Loan or the First Mezzanine Loan, or as Building Costs to be
disbursed out of Building Loan proceeds subject to satisfaction of all
applicable conditions to Building Loan Advances under the Building Loan
Agreement and Advances under this Agreement and the First Mezzanine Loan
Agreement, being so indicated.

Section 2.2 Interest Rate.

2.2.1 Interest. (a) The outstanding principal amount of the Loan shall bear
interest, as provided below, at the Applicable Interest Rate from time to time
in effect based upon the LIBOR Rate or, when specifically so provided in this
Agreement, the Reference Rate.

(b) Accrued interest on the Loan shall be payable in arrears monthly on each
Monthly Payment Date during the term of the Loan; provided, that interest
payable at the Default Rate following an Event of Default shall be payable from
time to time on demand of Lender. In any event, upon the payment or prepayment
of any principal of any portion of the Loan, accrued, unpaid interest on the
principal amount so paid or prepaid shall be due and payable.

2.2.2 Computations. Interest on the Loan shall be computed on the basis of a
year of 360 days and actual days elapsed occurring in the period for which
payable.

2.2.3 Certain Notices. Notices by Borrower to Lender of borrowings hereunder and
optional prepayments of the Loan shall be effective only if received by Lender
in writing or telephonically not later than 10:00 A.M. New York, New York time
(and if telephonically, also confirmed in writing by 5:00 p.m. New York, New
York time) on the number of days prior to the date of the relevant occurrence
specified below:

 

Notice

  

Prior Notice Requirements

Borrowing

   10 Business Days

Optional Prepayment

   7 days

Each notice of optional prepayment shall specify the amount of the Loan to be
prepaid, the date of prepayment (which shall be a Business Day) and such other
details as Lender may reasonably request.

2.2.4 Additional Costs. (a) If interest is based on a LIBOR Rate, Borrower shall
pay to Lender from time to time, within ten (10) days after written demand
therefor by Lender, such amounts as Lender may reasonably determine to be
sufficient to compensate Lender for any actual costs that Lender reasonably
determines are attributable to its making or maintaining of any portion of the
Loan as a LIBOR Loan or its obligation to make any portion of the Loan as a
LIBOR Loan hereunder, or any reduction in any amount receivable by Lender
hereunder in respect of a LIBOR Loan or such obligation (such increases in costs
and reductions in amounts receivable being herein called “Additional Costs”), in
each case resulting from and limited to the amounts necessary to compensate
Lender for any Regulatory Change (I) which affects similarly situated banks or
financial institutions generally with respect to LIBOR loans

 

-29-



--------------------------------------------------------------------------------

and is not applicable to Lender primarily by reason of Lender’s particular
conduct or condition and (II) which:

(i) changes the basis of taxation of any amounts payable to Lender under this
Agreement or the Note (other than Excluded Taxes); or

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, Lender (including, without limitation, any such deposits
referred to in the definition of “LIBOR Base Rate”), or any commitment of Lender
(including, without limitation, the commitment of Lender hereunder); or

(iii) imposes any other condition affecting this Agreement or the Note (or any
of such extensions of credit or liabilities referred to in subdivision (ii)
above).

Notwithstanding anything to the contrary contained in this Section 2.2.4,
Additional Costs may be imposed on Borrower by Lender only if such Additional
Costs are generally being imposed by Lender on similarly situated borrowers (as
reasonably determined by Lender).

(b) Without limiting the effect of the provisions of clause (a) of this
Section 2.2.4 (but without duplication), in the event that, by reason of any
Regulatory Change which affects similarly situated banks or financial
institutions generally and is not applicable to Lender primarily by reason of
Lender’s particular conduct or condition, Lender incurs Additional Costs based
on or measured by the excess above a specified level of the amount of a category
of deposits or other liabilities of Lender that includes deposits by reference
to which the LIBOR Rate is determined as provided in this Agreement or a
category of extensions of credit or other assets of Lender that includes any
portion of the Loan based on the LIBOR Rate hereunder, then, if Lender so elects
by notice to Borrower, the obligation of such Lender to make or continue the
portion of the Loan based on the LIBOR Rate hereunder shall be suspended
effective on the last day of the then current Interest Period, until such
Regulatory Change ceases to be in effect and the portion of the Loan based on
the LIBOR Rate hereunder shall, during such suspension, bear interest at the
Reference Rate plus the Applicable Spread.

(c) Without limiting the effect of the foregoing provisions of this
Section 2.2.4 (but without duplication), Borrower shall pay to Lender from time
to time on request such amounts as Lender may reasonably determine to be
necessary to compensate Lender (or, without duplication, the bank holding
company of which Lender is a subsidiary) for any costs that it determines are
attributable to the maintenance by Lender (or such bank holding company of
Lender), pursuant to any law or regulation or any interpretation, directive or
request (whether or not having the force of law) of any Governmental Authority
(i) following any Regulatory Change or (ii) implementing any risk-based capital
guideline or other requirement (whether or not having the force of law) applying
to a class of banks including Lender, hereafter issued by any government or
governmental or supervisory authority implementing at the national level the
Basle Accord (including, without limitation, the Final Risk-Based Capital
Guidelines of the Board of Governors of the Federal Reserve System (12 C.F.R.
Part 208, Appendix A; 12 C.F.R. Part 225, Appendix A) and the Final Risk-Based
Capital Guidelines of the office of the Comptroller of the Currency (12 C.F.R.
Part 3, Appendix A)), of capital in respect of the

 

-30-



--------------------------------------------------------------------------------

commitment to lend or the Loan (such compensation to include, without
limitation, an amount equal to any reduction of the rate of return on assets or
equity of Lender (or such bank holding company of Lender) to a level below that
which Lender (or such bank holding company of Lender) could have achieved but
for such law, regulation, interpretation, directive or request). For purposes of
this Section 2.2.4(c), “Basle Accord” shall mean the proposals for risk-based
capital framework described by the Basle Committee on Banking Regulations and
Supervisory Practices in its paper entitled “International Convergence of
Capital Measurement and Capital Standards” dated July 1988, as amended, modified
and supplemented and in effect from time to time or any replacement thereof.

(d) Lender shall notify Borrower of any event occurring after the date of this
Agreement of which Borrower has knowledge entitling Lender to compensation under
clause (a) or (c) of this Section 2.2.4 as promptly as practicable, and shall
designate a different lending office for the Loan if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable opinion of Lender, be materially disadvantageous to Lender. Lender
shall furnish to Borrower a certificate setting forth the basis and amount of
each request by Lender for compensation under clause (a) or (c) of this
Section 2.2.4. Determinations and allocations by Lender for purposes of this
Section 2.2.4 of the effect of any Regulatory Change pursuant to clause (a) or
(b) of this Section 2.2.4, or of the effect of capital maintained pursuant to
clause (c) of this Section 2.2.4, on its costs or rate of return of maintaining
the Loan or its obligation to make such Loan, or on amounts receivable by it in
respect of the Loan, and of the amounts required to compensate Lender under this
Section 2.2.4, shall constitute prima facie evidence thereof absent manifest
error. Lender shall confirm to Borrower at the time it makes any claim under
this Section 2.2.4 that the methods of determination and allocation used by it
in determining the amount of such claim are reasonably consistent with Lender’s
treatment of customers similar to Borrower (as reasonably determined by Lender).
In the event Lender makes a request for compensation under clause (a) or (c) of
this Section 2.2.4, Borrower shall, upon payment of the amount of compensation
so requested, have the right to prepay the Loan in full (without any prepayment
penalty or fee or exit fee) on the last day of any then current Interest Period
or the next two succeeding Interest Periods with respect to which such
compensation has been requested.

2.2.5 LIBOR Rate. Anything herein to the contrary notwithstanding, if, on or
prior to the determination of any LIBOR Base Rate for any Interest Period,
Lender reasonably determines that quotations of interest rates for the relevant
deposits referred to in the definition of “LIBOR Base Rate” are not available
then Lender shall give Borrower prompt notice thereof and, so long as such
condition remains in effect, Lender shall be under no obligation to make any
such LIBOR Loan, or if any portion of the Loan is already outstanding as a LIBOR
Loan, such portion shall, commencing immediately after the end of the then
current Interest Period, bear interest at the Reference Rate plus the Applicable
Spread. Lender shall promptly notify Borrower upon the cessation of any facts
and circumstances which resulted in suspension under this Section 2.2.5,
whereupon the Loan or any portion thereof shall be reinstalled as a LIBOR Loan.

2.2.6 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for Lender to honor its obligation to make or
maintain the Loan, then Lender shall promptly notify Borrower thereof and
Lender’s obligation to make the Loan

 

-31-



--------------------------------------------------------------------------------

shall be suspended until such time as Lender may again make the Loan and
Borrower shall, if required by applicable law, upon the request of Lender,
prepay any outstanding portion of the Loan together with accrued interest
thereon, but without any prepayment premium or fee or Exit Fee or other
compensation to Lender pursuant to Section 2.2.7. Notwithstanding the foregoing,
Lender shall, as promptly as practicable, designate a different lending office
for the Loan if doing so would enable it to lawfully honor its obligation to
make or maintain the Loan.

2.2.7 Compensation. Borrower shall pay to Lender, upon the written request of
Lender, such amount or amounts as shall be sufficient (in the reasonable opinion
of Lender) to compensate it for any loss, cost or expense that Lender reasonably
determines is attributable to:

(a) any payment or prepayment (mandatory or optional) of the principal of a
LIBOR Loan for any reason (including, without limitation, the acceleration of
the maturity of the Loan pursuant to Section 9.1) on a date other than a Monthly
Payment Date; or

(b) any failure by Borrower for any reason to borrow or to prepay a LIBOR Loan
on the date for such borrowing or prepayment specified in the relevant notice of
borrowing or notice of prepayment under any provision hereof.

Lender will furnish to Borrower a certificate setting forth the basis and amount
of each request by Lender for compensation under this Section 2.2.7, which
certificate shall provide reasonable detail as to the calculation of such loss,
cost or expense. Absent manifest error, such certificate shall constitute prima
facie evidence of the amount of such loss, cost or expense, which shall be
calculated by Lender on a reasonable and customary basis, consistent with the
basis on which such calculations are then being made by similarly situated banks
or financial institutions generally.

2.2.8 Withholding Taxes. Borrower agrees to pay to Lender such additional
amounts (collectively, the “Gross-up Amounts”) as are necessary in order that
the net payment of any amount due hereunder or under any of the other Loan
Documents to Lender, after deduction for or withholding of any present or future
tax imposed by the United States (subject to the provisions of this
Section 2.2.8), excluding Excluded Taxes of Lender, will be the amount that
would have been required to be paid hereunder in the absence of such deduction
or withholding. Any assignee of Lender and any Participant shall provide
Borrower, on the effective date of the applicable assignment or participation
with a form prescribed by the United States Internal Revenue Service (currently,
Form W-9, Form W-8ECI or Form W-8BEN) certifying an exemption from United States
withholding taxes with respect to all payments to be made to it under this
Agreement and any other Loan Document at the date of such certificate, and if
any assignee of Lender or any Participant, fails to provide Borrower with the
prescribed form referred to in the preceding sentence, indicating that such
payments are not subject to United States withholding tax or are subject to such
tax at a rate reduced to zero by an applicable tax treaty, Borrower may withhold
taxes from payments to or for the account of such assignee or Participant at the
applicable statutory rate and shall not be obligated to pay any additional
amounts described in the first sentence of this Section in respect of the Loan;
provided, that this sentence shall be inapplicable to Lender, any assignee of
Lender and any Participant in the event that Lender, any assignee of Lender and
any Participant is not able to make the certification set forth in such
prescribed form as a result of a change in United States federal income tax law,

 

-32-



--------------------------------------------------------------------------------

regulation or judicial or administrative interpretation occurring after the date
hereof, or, as to any assignee of any Lender or Participant, after the effective
date of the applicable assignment or participation, or of an amendment,
modification or revocation of an applicable tax treaty or a change in any
official position regarding the application or interpretation thereof, in each
case, occurring after the date hereof or, as to any assignee of any Lender or
Participant, after the effective date of the applicable assignment or
participation; provided, however, that if Lender, any assignee of Lender and any
Participant, as applicable, has knowledge of such change, Lender, any assignee
of Lender and any Participant, as applicable, shall make reasonable efforts to
provide Borrower with any form that reduces the applicable withholding tax rate
below the statutory rate. In addition, Lender, any assignee of Lender and any
Participant agrees that, when a lapse in time or change in circumstances renders
the previous certification obsolete or inaccurate in any material respect, and
it has knowledge that the previous certification is obsolete or inaccurate in
any material respect, it will make reasonable efforts to provide Borrower with a
new form to confirm or establish a continued exemption from or, if the last
proviso of the preceding sentence applies, reduction in withholding tax with
respect to payments made to it under this Agreement. In the event that Borrower
is obligated to pay any additional amounts described in the first sentence of
this Section in respect of the Loan, Lender shall make commercially reasonable
efforts to change the jurisdiction of its lending office if, in the reasonable
judgment of Lender, doing so would eliminate or reduce Borrower’s obligation to
pay such additional amounts and would not be disadvantageous to Lender.

Section 2.3 Usury Savings.

2.3.1 Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

Section 2.4 Loan Payments.

2.4.1 Payment Before Maturity Date. Borrower shall make a payment to Lender of
interest only at the Applicable Interest Rate accruing on the outstanding
principal balance of the Loan (a) on the date hereof for the Interest Period
ending on March 1, 2006, and (b) on each Monthly Payment Date thereafter for
each related Interest Period to and including the Maturity Date; each payment to
be calculated in the manner set forth in Section 2.2.2. Borrower’s obligations
with respect to the interest payment due on each Monthly Payment Date

 

-33-



--------------------------------------------------------------------------------

shall be deemed satisfied to the extent sufficient Debt Service Funds are on
deposit to satisfy such obligations (and all other obligations to be satisfied
from the Debt Service Funds) on each Monthly Payment Date.

2.4.2 Payment on Maturity Date. Borrower shall pay to Lender the outstanding
principal balance of the Loan, all accrued and unpaid interest and all other
amounts due hereunder and under the Note, the Pledge Agreement and the other
Loan Documents on the Maturity Date.

2.4.3 Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents is not paid by Borrower within five (5) days of the date on
which such payment is due (other than a payment due on the Maturity Date,
Borrower shall pay to Lender upon demand an amount equal to the lesser of four
percent (4%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Pledge Agreement and
the other Loan Documents.

2.4.4 Interest Rate and Payment After Default. In the event that, and for so
long as, any Event of Default shall have occurred and be continuing, the
outstanding principal balance of the Loan shall accrue interest at the Default
Rate, calculated with respect to any monetary Default from the date the Default
occurred which led to such an Event of Default without regard to any grace or
cure periods contained herein and with respect to any other Default from the
date that the same became an Event of Default.

2.4.5 Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at the Lender’s officer set forth above, and any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the immediately succeeding Business Day.

2.4.6 IRR Lookback Payment. Prior to the satisfaction of the Loan, Borrower
shall be required to pay to Lender the IRR Lookback Payment.

Section 2.5 Prepayment.

2.5.1 Permitted Prepayments. (a) The principal balance of the Note may not be
prepaid in whole or in part except as otherwise expressly permitted in this
Agreement.

(b) Borrower shall partially prepay the Loan in connection with the sale of
Units and/or grants of parking licenses as provided in Section 4.1.40(i)
hereafter and Borrower shall be required to pay all other sums due hereunder
with respect to the sale of Units and/or grant of parking licenses.

 

-34-



--------------------------------------------------------------------------------

(c) No principal amount repaid may be reborrowed.

(d) Borrower agrees to indemnify and hold Lender harmless from and against all
actual loss, cost or expense which Lender may sustain or incur as a consequence
of (i) default by Borrower in prepayment of the Loan and accrued interest
thereon after having given notice that prepayment will occur on a Monthly
Payment Date, including, but not limited to, any such actual loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to make or maintain the Loan, and all such sums shall be deemed
Obligations secured by said mortgage; or (ii) payment upon acceleration or
otherwise of any portion of the Loan on a date which is not the last day of an
Interest Period. This indemnification shall survive the payment of the
outstanding principal sum of the Loan. The certificate of Lender as to any
additional amounts payable pursuant to this clause (d) shall, absent manifest
error, be final, conclusive and binding upon Borrower. Notwithstanding the
foregoing, if Net Sale Proceeds are received by Lender on a date other than a
Monthly Payment Date such Net Sale Proceeds shall be held by Lender as
collateral security for the Loan in an interest bearing account, with such
interest accruing to the benefit of Borrower, and shall be applied by Lender on
the next Monthly Payment Date.

(e) If the Loan shall become payable in full due to the occurrence of an Event
of Default or any other event giving rise to the Lender’s right to accelerate
payment pursuant to the Loan Documents, then Borrower shall pay Lender a
prepayment charge as calculated below with respect to that portion of the
indebtedness being prepaid or paid, as the case may be: (1) a prepayment charge
equal to an amount representing the present value (if such sum was invested in
United States Treasury obligations) of the difference between (A) the yield
which would have resulted through the last day of the then current Interest
Period had the indebtedness not been prepaid and (B) the yield which would have
resulted through the last day of the then current Interest Period if the amount
prepaid were invested in United States Treasury obligations selected by the
holder of the Loan having maturity dates closest to the last day of the then
current Interest Period, (2) all accrued and unpaid interest on the Loan, and
(3) all other charges, fees, costs and expenses owed by Borrower under the Loan
Documents. Borrower acknowledges that imposing a prepayment charge which is, in
fact, the present value of the difference between the interest which would have
been earned under the Loan and the interest which may be earned on certain
United States Treasury obligations is reasonable because the availability to
Lender of investments comparable to the Loan (taking into account the quality of
the security and of Borrower) is highly speculative.

2.5.2 Liquidation Events. (a) In the event of (i) any Casualty to all or any
portion of the Property, (ii) any Condemnation of all or any portion of the
Property, (iii) a Transfer of the Property or the First Mezzanine Collateral,
(iv) any refinancing of the Property or the Mortgage Loan or the First Mezzanine
Loan or (v) the receipt by Mortgage Borrower of any excess proceeds realized
under its owner’s title insurance policy after application of such proceeds by
Mortgage Borrower to cure any title defect (each, a “Liquidation Event”),
Borrower shall cause the related Net Liquidation Proceeds After Debt Service to
be deposited with Lender. On each date on which Lender actually receives a
distribution of Net Liquidation Proceeds After Debt Service, Borrower shall
prepay the outstanding principal balance of the Note in an amount equal to one
hundred percent (100%) of such Net Liquidation Proceeds After Debt Service. Any
amounts of Net Liquidation Proceeds After Debt Service in excess of the

 

-35-



--------------------------------------------------------------------------------

Debt shall be paid to Borrower. Any prepayment received by Lender pursuant to
this Section 2.5.2 on a date other than a Monthly Payment Date shall be held by
Lender as collateral security for the Loan in an interest bearing account, with
such interest accruing to the benefit of Borrower, and shall be applied by
Lender on the next Monthly Payment Date.

(b) Borrower shall promptly notify Lender of any Liquidation Event once Borrower
has knowledge of such event. Borrower shall be deemed to have knowledge of (i) a
sale (other than a foreclosure sale) of the Property on the date on which a
contract of sale for such sale is entered into by Mortgage Borrower, and a
foreclosure sale, on the date notice of such foreclosure sale is given to
Mortgage Borrower, and (ii) a refinancing of the Property or the First Mezzanine
Loan, on the date on which a commitment for such refinancing has been entered
into by Mortgage Borrower or First Mezzanine Borrower, as applicable. The
provisions of this Section 2.5.2 shall not be construed to contravene in any
manner the restrictions and other provisions regarding refinancing of the
Mortgage Loan, the First Mezzanine Loan or Transfer of the Property set forth in
this Agreement, the other Loan Documents, the First Mezzanine Loan Documents and
the Mortgage Loan Documents.

(c) In each instance of prepayment under this Section 2.5.2, Borrower shall be
required to pay all other amounts then due hereunder and no principal amount
repaid may be reborrowed.

2.5.3 Prepayments Generally. In connection with any prepayment pursuant to
Section 2.5.1 or Section 2.5.2 Borrower shall pay to Lender, simultaneously with
such prepayments all interest which would have accrued on the amount of the Loan
to be paid through and including the last day of the Interest Period ending
prior to the Monthly Payment Date next occurring following the date of such
prepayment.

2.5.4 Intentionally Deleted.

2.5.5 Miscellaneous. (a) The making of an Advance by Lender shall not constitute
Lender’s approval or acceptance of the construction theretofore completed.
Lender’s inspection and approval of the Plans and Specifications, the
construction and renovation of the Project Improvements, or the workmanship and
materials used therein, shall impose no liability of any kind on Lender, the
sole obligation of Lender as the result of such inspection and approval being to
make the Advances if and to the extent, required by this Agreement.

Section 2.6 Payments Not Conditional.

2.6.1 Payments Not Conditional. All payments required to be made by Borrower
hereunder or under the Note or the other Loan Documents shall be made
irrespective of, and without deduction for, any setoff, claim or counterclaim
and shall be made irrespective of any defense thereto.

Section 2.7 Conditions Precedent to the Closing of the Loan. The obligation of
Lender to close the Loan shall be subject to the following conditions precedent,
all of which conditions precedent must be satisfied prior to or on the Closing
Date:

2.7.1 Payment of Fees. Payment by Borrower of all fees and expenses required by
this Agreement, to the extent due and payable, including, without limitation,
Lender’s reasonable attorneys’ fees and expenses, all origination fees, and
brokerage commissions.

 

-36-



--------------------------------------------------------------------------------

2.7.2 Loan Documents. The Loan Documents, in form and substance satisfactory to
Lender, shall have been duly executed and delivered by the parties thereto and
shall be in full force and effect, and Lender shall have received the originals
or fully executed counterparts thereof.

2.7.3 Searches. Lender shall have received UCC, judgment, lien, bankruptcy and
litigation searches with respect to the Property, Borrower, and Mortgage
Borrower, which searches shall evidence the absence of any material litigation,
judgments, bankruptcies or liens other than such matters as shall be satisfied,
released or adequately insured over to Lender’s reasonable satisfaction.

2.7.4 Other Insurance. Borrower shall have delivered Policies of insurance (or
certificates thereof) required by Section 5.1 of this Agreement or any other
Loan Document.

2.7.5 Evidence of Sufficiency of Funds. Borrower shall have provided evidence
satisfactory to Lender that the proceeds of the Loan plus the Building Loan
Funds, Senior Loan Funds, and the First Mezzanine Loan funds will be sufficient
to cover all Total Project-Related Costs reasonably anticipated to be incurred
and to satisfy the Obligations of Borrower to Lender and under this Agreement.

2.7.6 Loan Budget. Lender shall have received the Loan Budget which shall have
been prepared by Lender and the Construction Consultant in accordance with the
terms of the Building Loan Agreement.

2.7.7 Environmental Report. Lender shall have received an environmental
assessment report or reports prepared by the Environmental Engineer in form,
scope and substance satisfactory to Lender, which report or reports shall
indicate a condition of the Property in all respects satisfactory to Lender in
its sole discretion and upon which report or reports Lender is expressly
entitled to rely.

2.7.8 Survey. Borrower shall have delivered a survey prepared in accordance with
Lender’s survey requirements, certified by the Surveyor, which survey shall be
in form and substance satisfactory to Lender.

2.7.9 Affiliated Contracts. Borrower shall have delivered copies of all executed
Affiliate Contracts, each certified by Borrower.

2.7.10 Offering Plan. In accordance with Section 4.1.40 hereof, Borrower shall
have delivered copies of the Offering Plan and any other Condominium Document
prepared and to be prepared by Mortgage Borrower, each certified by Borrower,
each in form and substance reasonably satisfactory to Lender.

2.7.11 Leases. Borrower shall have delivered copies of all Leases, if any,
relating to the Property, each certified by Borrower.

 

-37-



--------------------------------------------------------------------------------

2.7.12 Organizational Documents. Borrower shall have delivered certified copies
of Borrower’s Organizational Documents.

2.7.13 UCC Title Policy. A UCC Title Insurance Policy issued by a title company
acceptable to Lender and dated as of the Closing Date, with reinsurance and
direct access agreements acceptable to Lender. Such UCC Title Insurance Policy
shall (i) provide coverage in amounts satisfactory to Lender, (ii) insure Lender
that the Pledge Agreement and the documents executed and delivered in connection
therewith creates a valid lien on the Collateral of the requisite priority, free
and clear of all exceptions from coverage other than Permitted Encumbrances and
standard exceptions and exclusions from coverage (as modified by the terms of
any endorsements), (iii) contain such endorsements and affirmative coverages as
Lender may reasonably request, and (iv) name Lender as the insured. The UCC
Title Insurance Policy shall be assignable. Lender also shall have received
evidence that all premiums in respect of such UCC Title Insurance Policy have
been paid.

2.7.14 Legal Opinions. Lender shall have received opinions in form and substance
satisfactory to Lender and Lender’s counsel from counsel satisfactory to Lender
as to such matters as Lender shall reasonably request (including, without
limitation, land use and zoning maters and nonconsolidation matters).

Section 2.8 Conditions Precedent to Disbursement of Loan Proceeds.

2.8.1 Conditions of Initial Advance. The obligation of Lender to make the
Initial Advance of the Loan, other than the Advance of Loan Proceeds on the
Closing Date (the “Initial Advance”) shall be subject to the following
conditions precedent, all of which conditions precedent must be satisfied prior
to the Initial Advance:

(a) Payment of Fees. Payment by Borrower of all fees and expenses required by
this Agreement, to the extent due and payable.

(b) Other Contracts. Borrower shall have delivered to Lender, to the extent not
delivered on or prior to closing, copies of all executed subcontracts and
executed contracts for the Property, in each case certified by Borrower as
correct and complete.

(c) Deliveries. Lender shall have received:

(i) Affirmation of Payment. An Affirmation of Payment in the form set forth in
Exhibit E to the Building Loan Agreement

(ii) Draw Request. A Draw Request complying with the provisions of this
Agreement which shall constitute Borrower’s representation and warranty to
Lender that: (A) all the representations and warranties contained in Article III
of this Agreement continue to be true and correct in all material respects,
(B) no Default or Event of Default shall have occurred and be continuing
hereunder, and (C) Borrower continues to be in compliance in all material
respects with all of the other terms, covenants and conditions contained in this
Agreement;

 

-38-



--------------------------------------------------------------------------------

(iii) Evidence of Sufficiency of Funds. Evidence satisfactory to Lender that the
undisbursed proceeds of the Building Loan and the Mezzanine Loan, as applicable,
will be sufficient to cover all Project Costs reasonably anticipated to be
incurred, and to satisfy the Obligations of Borrower to Lender under this
Agreement;

(iv) Searches. Lender shall have received New York County level and New York
State level UCC, judgment, lien, bankruptcy and litigation searches with respect
to the Property, Borrower, and Mortgage Borrower, to the extent applicable,
which searches shall evidence the absence of any material litigation, judgments,
bankruptcies or liens other than such matters as shall be satisfied, released or
adequately insured over to Lender’s reasonable satisfaction;

(v) Loan Budget. The Loan Budget in form approved by Mortgage Lender and the
Construction Consultant.

(vi) Disbursement Schedule. The Disbursement Schedule in accordance with this
Agreement.

(d) Certification Regarding Chattels. Lender shall have received a certification
from the Title Company or other service satisfactory to Lender or counsel
satisfactory to Lender (which shall be updated from time to time at Borrower’s
expense upon request by Lender in connection with future Advances) that a search
of the public records disclosed no significant or material changes since the
Closing Date including no judgment, UCC or tax liens affecting Borrower or
Guarantor, the Property or the Personal Property, and no conditional sales
contracts, chattel mortgages, leases of personalty, financing statements (other
than those in favor of Lender) or title retention agreements which affect the
Property.

(e) Notices. All notices required by any Governmental Authority or by any
applicable Legal Requirement to be filed prior to commencement of construction
of the Project Improvements shall have been filed.

(f) Performance; No Default. Borrower shall have performed and complied with all
terms and conditions herein required to be performed or complied with by it at
or prior to the date of the Initial Advance, and on the date of the Initial
Advance, there shall exist no Default or Event of Default.

(g) Representations and Warranties. The representations and warranties made by
Borrower and Guarantor in the Loan Documents or otherwise made by or on behalf
of Borrower or Guarantor in connection therewith or after the date thereof shall
have been true and correct in all material respects on the date on which made
and shall continue to be true and correct in all material respects on the date
of the Initial Advance.

(h) Intentionally Deleted.

(i) No Damage. The Improvements shall not have been injured or damaged by fire,
explosion, accident, flood or other casualty, unless there are insurance
proceeds sufficient in the reasonable judgment of Lender to effect the
satisfactory restoration of the Improvements and to permit the Completion of the
Improvements prior to the Completion Date.

 

-39-



--------------------------------------------------------------------------------

(j) Timing. The Initial Advance shall be made upon satisfaction of the foregoing
conditions set forth in this Section 2.8.1 and approval by Lender and the
Construction Consultant, in accordance with this Agreement and the Building Loan
Agreement, of the Loan Budget, the Project Cost Budget, and the schedule for
timing of construction of the Project Improvements and payment of the expenses
related thereto.

(k) Other Documents. Such other documents and certificates as Lender or its
counsel may reasonably require.

(l) First Mezzanine Lender Advance. Lender shall have received confirmation that
First Mezzanine Lender is prepared to fund its pro rata percentage of the
applicable related Advance in accordance with the conditions contained in
Section 2.8.1 of the First Mezzanine Loan Agreement.

2.8.2 Intentionally Deleted.

2.8.3 Conditions of Subsequent Advances. The obligation of Lender to make any
Advance after the Initial Advance shall be subject to the following conditions
precedent:

(a) Prior Conditions Satisfied. All conditions precedent to the Initial Advance
and any prior Advance (in the same manner in which they were satisfied for the
Initial Advance or prior Advance, as applicable, and without reimposing any
one-time requirement) shall continue to be satisfied as of the date of such
subsequent Advance.

(b) Deliveries. Lender shall have received:

(i) Affirmation of Payment. An Affirmation of Payment in the form set forth in
Exhibit E to the Building Loan Agreement.

(ii) Draw Request. A Draw Request complying with the provisions of this
Agreement which shall constitute Borrower’s representation and warranty to
Lender that: (A) all the representations and warranties contained in Article III
of this Agreement continue to be true and correct in all material respects,
(B) no Default or Event of Default shall have occurred and be continuing
hereunder, and (C) Borrower continues to be in compliance in all material
respects with all of the other terms, covenants and conditions contained in this
Agreement;

(iii) Evidence of Sufficiency of Funds. Evidence satisfactory to Lender that the
undisbursed proceeds of the Building Loan and the Mezzanine Loan, as applicable,
will be sufficient to cover all Building Costs reasonably anticipated to be
incurred, and to satisfy the Obligations of Borrower to Lender under this
Agreement;

(iv) Searches. Lender shall have received New York County level and New York
State level UCC, judgment, lien, bankruptcy and litigation searches

 

-40-



--------------------------------------------------------------------------------

with respect to the Property, Borrower, and Mortgage Borrower, to the extent
applicable, which searches shall evidence the absence of any material
litigation, judgments, bankruptcies or liens other than such matters as shall be
satisfied, released or adequately insured over to Lender’s reasonable
satisfaction;

(v) Loan Budget. The Loan Budget in form approved by Mortgage Lender and the
Construction Consultant.

(c) Performance; No Default. Borrower shall have performed and complied with all
terms and conditions herein required to be performed or complied with by it at
or prior to the date of such Advance, and on the date of such Advance there
shall exist no Event of Default.

(d) Representations and Warranties. The representations and warranties made by
Borrower and Guarantor in the Loan Documents or otherwise made by or on behalf
of Borrower or Guarantor in connection therewith after the date thereof shall
have been true and correct in all material respects on the date on which made
and shall also be true and correct in all material respects on the date of such
Advance.

(e) No Damage. The Improvements shall not have been injured or damaged by fire,
explosion, accident, flood or other casualty, unless there are insurance
proceeds sufficient in the reasonable judgment of Lender to effect the
satisfactory restoration of the Improvements and to permit the Completion of the
Improvements prior to the Completion Date.

(f) Other Documents. Such other documents and certificates as Lender or its
counsel may reasonably require.

(g) First Mezzanine Lender Advance. Lender shall have received confirmation that
First Mezzanine Lender is prepared to fund its pro rata percentage of the
applicable related Advance in accordance with the conditions contained in
Section 2.8.3 of the First Mezzanine Loan Agreement.

2.8.4 Conditions of Final Advance. In addition to the conditions set forth in
Section 2.8.3 above, Lender’s obligation to make the final Advance pursuant to
this Agreement shall be subject to receipt by Lender of the following:

(a) Payment of Costs. Evidence reasonably satisfactory to Lender that all sums
due in connection with the construction of the Project Improvements have been
paid in full (or will be paid out of the funds requested to be advanced) and
that no party claims or has a right to claim any statutory or common law lien
arising out of the construction of the Project Improvements or the supplying of
labor, material, and/or services in connection therewith.

(b) Other Documents. Such documents, letters, affidavits, reports and
assurances, as Lender, Lender’s counsel and the Construction Consultant may
reasonably require.

(c) Searches. Lender shall have received New York County level and New York
State level UCC, judgment, lien, bankruptcy and litigation searches with respect
to the Property, Borrower, and Mortgage Borrower, to the extent applicable,
which searches shall

 

-41-



--------------------------------------------------------------------------------

evidence the absence of any material litigation, judgments, bankruptcies or
liens other than such matters as shall be satisfied, released or adequately
insured over to Lender’s reasonable satisfaction;

(d) First Mezzanine Lender Advance. Lender shall have received confirmation that
First Mezzanine Lender is prepared to fund its pro rata percentage of the
applicable related Advance in accordance with the conditions contained in
Section 2.8.4 of the First Mezzanine Loan Agreement.

2.8.5 Covenant to Deliver Certificates, Approvals and Reports in Connection with
Each Building Loan Advance. Borrower hereby covenants and agrees that, in
connection with each draw request delivered by Mortgage Borrower to Mortgage
Lender in connection with a Building Loan Advance, Borrower shall deliver the
following documents to Lender (to the extent that the same are then being
delivered by Mortgage Borrower to Mortgage Lender):

(a) Construction Consultant Certificate. The draw request for each Building Loan
Advance shall be accompanied by a certificate or report of the Construction
Consultant to Lender based upon a site observation of the Property made by the
Construction Consultant not more than thirty (30) days prior to the date of such
draw, in which the Construction Consultant shall in substance: (i) verify that
the portion of the Project Improvements completed as of the date of such site
observation has been completed substantially in accordance with the Plans and
Specifications; and (ii) state its estimate of (1) the percentages of the
construction of the Project Improvements completed as of the date of such site
observation on the basis of work in place as part of the Project Improvements
and the Project Cost Budget, (2) the Building Costs actually incurred for work
in place as part of the Improvements as of the date of such site observation,
(3) the sum necessary to complete construction of the Project Improvements in
accordance with the Plans and Specifications; and (4) the amount of time from
the date of such inspection that will be required to achieve Completion of the
Improvements.

(b) ACR. In connection with each Building Loan Advance after the initial
Building Loan Advance, anticipated cost report (“ACR”) in the form set forth in
Exhibit I to the Building Loan Agreement by the Construction Manager which sets
forth the anticipated costs to complete construction of the Project
Improvements, after giving effect to costs incurred during the previous month
and any anticipated change orders;

(c) Government Approvals. In connection with each Building Loan Advance,
evidence that all Government Approvals necessary as of such point in
construction for the construction of the Project Improvements as contemplated by
the Plans and Specifications have been obtained, including without limitation, a
final and full building permit and that Borrower shall have complied with all
Legal Requirements, including all land use, building, subdivision, zoning and
similar ordinances and regulations promulgated by any Governmental Authority and
applicable to the construction of the Project Improvements and to permit
construction to continue to progress to the stage of completion at which work is
then proceeding at the Property and to permit the Completion of the Improvements
prior to the Completion Date.

 

-42-



--------------------------------------------------------------------------------

(d) Completion of Improvements. In connection with the final Building Loan
Advance, evidence satisfactory to Lender of the Completion of the Improvements.

(e) Approval by Construction Consultant. In connection with the final Building
Loan Advance, notification from the Construction Consultant that the Completion
of the Improvements has occurred.

(f) Certificate. In connection with the final Building Loan Advance, certificate
of Borrower’s Architect substantially in the form of Exhibit F-2 to the Building
Loan Agreement.

(g) Final Survey. In connection with the final Building Loan Advance, a final
Survey acceptable to Lender showing the as-built location of the completed
Improvements (all of which shall be within lot lines of the Land and in
compliance with all set-back requirements) and all easements appurtenant
thereto.

(h) Condominium. In connection with the final Building Loan Advance, evidence
reasonably satisfactory to Lender that the requirements set forth under
Section 4.1.40(a) through (g) have been fully satisfied.

(i) “As-Built” Plans and Specifications. In connection with the final Building
Loan Advance, a full and complete set of “as built” Plans and Specifications
certified to by Borrower’s Architect.

2.8.6 Additional Searches. In addition to any searches required pursuant to
Sections 2.8.1, 2.8.3, and 2.8.4, Lender may at any time request additional UCC,
judgment, lien, bankruptcy and litigation searches with respect to the Property,
Borrower, and Mortgage Borrower; provided, however, that any such request shall
not be made more than four (4) times in any calendar year and that no Advance
shall be conditioned upon Lender’s receipt of the searches.

2.8.7 No Reliance. All conditions and requirements of this Agreement are for the
sole benefit of Lender and no other person or party (including, without
limitation, the Construction Consultant, the Construction Manager and
subcontractors (including, without limitation, Major Contractors and Major
Subcontractors) and materialmen engaged in the construction of the Improvements)
shall have the right to rely on the satisfaction of such conditions and
requirements by Borrower. Lender shall have the right, in its sole and absolute
discretion, to waive any such condition or requirement.

Section 2.9 Method of Disbursement of Loan Proceeds.

2.9.1 Draw Request to Be Submitted to Lender. At such time as Borrower shall
desire to obtain an Advance (the date of such Advance being required to be a
London Business Day), Borrower shall complete, execute and deliver to Lender a
Borrower’s Requisition in the form attached hereto as Exhibit C (“Borrower’s
Requisition”). Each Borrower’s Requisition shall be for Advances for Soft Costs
and shall be accompanied by:

(a) a completed and itemized Application and Certificate for Payment (AIA
Document No. G702) attached to the Building Loan Agreement as Exhibit M or
similar form approved by Lender;

 

-43-



--------------------------------------------------------------------------------

(b) if applicable, a written request of Borrower for any necessary changes in
the Plans and Specifications, the Project Cost Budget, the Disbursement Schedule
or the Construction Schedule;

(c) copies of all executed change orders, contracts and subcontracts, and, to
the extent requested by Lender, of all inspection or test reports and other
documents relating to the construction of the Project Improvements not
previously delivered to Lender; and

(d) such other information, documentation and certification as Lender shall
reasonably request.

2.9.2 Procedure of Advances. (a) Each Draw Request shall be submitted to Lender
at least ten (10) Business Days prior to the date of the requested Advance (the
“Requested Advance Date”), and no more frequently than monthly. Lender shall
make the requested Advance on the Requested Advance Date so long as all
conditions to such Advance are satisfied or waived.

(b) Not later than 11:00 A.M. New York City time, on the Requested Advance Date,
Lender shall make such Advance available to Borrower in accordance with the
terms of this Section 2.9.

2.9.3 Funds Advanced. Each Advance shall be made by Lender by wire transfer to
such checking account of Borrower as specified to Lender in writing, except to
the extent any such Advance is for Taxes, Insurance Premiums or interest on the
Mortgage Loan, which such Advances shall be paid by Lender to Mortgage Lender.
All proceeds of all Advances shall be used by Borrower only for the purposes for
which such Advances were made. Borrower shall not commingle such funds with
other funds of Borrower. Lender shall be obligated only to fund its Pro-Rata
Share of any Advance.

2.9.4 Intentionally Deleted.

2.9.5 One Advance Per Month. Lender shall have no obligation to make Advances
more often than once in each calendar month except that Lender, in its sole
discretion, shall have the right but not the obligation, to make additional
Advances per month for interest, fees and expenses due under the Loan Documents.

2.9.6 Advances Do Not Constitute a Waiver. No Advance shall constitute a waiver
of any of the conditions of Lender’s obligation to make further Advances nor, in
the event Borrower is unable to satisfy any such condition, shall any Advance
have the effect of precluding Lender from thereafter declaring such inability to
be an Event of Default hereunder.

2.9.7 Trust Fund Provisions. All proceeds advanced hereunder shall be subject to
the trust fund provisions of Section 13 of the Lien Law.

 

-44-



--------------------------------------------------------------------------------

2.9.8 Advances After Maturity Date. Notwithstanding anything contained herein to
the contrary, Lender shall have no obligation to make any Advance after the
Maturity Date.

III. REPRESENTATIONS AND WARRANTIES

Section 3.1 Borrower Representations.

Borrower represents and warrants as of the date hereof that:

3.1.1 Organization. Borrower is duly organized, validly existing and in good
standing with full power and authority to own its assets and conduct its
business and is duly qualified in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification. Borrower has taken all necessary action to authorize the
execution, delivery and performance by it of this Agreement and the other Loan
Documents to which it is a party, and has the power and authority to execute,
deliver and perform under this Agreement, the other Building Loan Documents to
which it is a party and all the transactions contemplated hereby.

3.1.2 Proceedings. This Agreement and the other Loan Documents to which Borrower
is a party have been duly authorized, executed and delivered by Borrower and
constitute a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

3.1.3 No Conflicts. The execution and delivery of this Agreement and the other
Loan Documents by Borrower and the performance of its Obligations hereunder and
thereunder will not conflict with any provision of any law or regulation to
which Borrower is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which it is bound, or any order or decree applicable
to Borrower, or result in the creation or imposition of any lien on any of
Borrower’s assets or property (other than pursuant to the Loan Documents).

3.1.4 Litigation. Except as expressly set forth and described on Schedule II to
the Building Loan Agreement, there is no action, suit, proceeding or, to
Borrower’s knowledge, investigation pending or, to Borrower’s knowledge,
threatened against Borrower, Mortgage Borrower, First Mezzanine Borrower and/or
Guarantor in any court or by or before any other Governmental Authority, or
labor controversy affecting Borrower, Mortgage Borrower, First Mezzanine
Borrower, Guarantor or any of their respective properties, businesses, assets or
revenues, which would reasonably be expected to (i) materially and adversely
affect the ability of Borrower to carry out the transactions contemplated by
this Agreement, (ii) materially and adversely affect the value of the Property,
the Collateral or the First Mezzanine Collateral, (iii) impair in any material
respect the use and operation of the Property or (iv) impair Borrower’s,
Mortgage Borrower’s, First Mezzanine Borrower’s and/or Guarantor’s ability to
pay its obligations in a timely manner.

 

-45-



--------------------------------------------------------------------------------

3.1.5 Governmental Orders. None of Borrower, Mortgage Borrower and First
Mezzanine Borrower are in default with respect to any order or decree of any
court or any order, regulation or demand of any Governmental Authority, which
default might have consequences that would materially and adversely affect the
condition (financial or other) or operations of Borrower, Mortgage Borrower,
First Mezzanine Borrower or their respective properties (or collateral) or might
have consequences that would materially and adversely affect their performance
under this Agreement, the other Loan Documents, the Mortgage Loan Documents or
the First Mezzanine Loan Documents (as applicable).

3.1.6 Consents. No consent, approval, authorization or order of any court or
Governmental Authority or other Person is required for the execution and
delivery by Borrower of, or compliance by Borrower with, this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
and thereby, other than those which have been obtained by Borrower and other
than those to be obtained during construction/renovation of the Property as
contemplated by this Agreement.

3.1.7 Title. Borrower is the record and beneficial owner of, and has good and
marketable title to the Collateral, free and clear of all Liens whatsoever
except the Liens created by the Loan Documents. The Pledge Agreement, together
with the Uniform Commercial Code financing statements relating to the
Collateral, will create a valid first priority lien on, and security interest in
and to, the Collateral, all in accordance with the terms thereof. There are no
mechanics’, materialmen’s or other similar liens or claims which have been filed
for work, labor or materials affecting the Property which are or may be liens
prior to, or equal or coordinate with, the lien of the Mortgage. None of the
Permitted Encumbrances, individually or in the aggregate, materially interfere
with the benefits of the security intended to be provided by the Mortgage Loan
Documents, the First Mezzanine Loan Documents, this Agreement and the other Loan
Documents, materially and adversely affect the value of the Property, the
Collateral or the First Mezzanine Collateral, impair in any material respect the
use or operations of the Property or the Collateral, or impair in any material
respect Borrower’s ability to perform its Obligations under the Loan Documents
in a timely manner.

3.1.8 No Plan Assets. As of the date hereof and throughout the term of the Loan
(a) Borrower is not and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, (b) none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101, (c) Borrower is not and will
not be a “governmental plan” within the meaning of Section 3(32) of ERISA and
(d) transactions by or with Borrower are not and will not be subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans.

3.1.9 Compliance. Borrower and the Property and the use thereof as of the date
this representation is being made or deemed remade comply in all material
respects with all applicable Legal Requirements, including, without limitation,
building and zoning ordinances and codes. Borrower is not in default or
violation of any order, writ, injunction, decree or

 

-46-



--------------------------------------------------------------------------------

demand of any Governmental Authority, the violation of which might materially
adversely affect the condition (financial or otherwise) or business of Borrower.
None of Borrower, Mortgage Borrower and First Mezzanine Borrower has committed
any act which might reasonably be expected to give any Governmental Authority
the right to cause Mortgage Borrower to forfeit the Property or Borrower to
forfeit its interest in Mortgage Borrower or, in each case, any part thereof or
any monies paid in performance of Borrower’s Obligations under any of the Loan
Documents. As of the date of the Initial Building Loan Advance, all necessary
action shall have been taken to permit construction of the Project Improvements
according to the Plans and Specifications and full use of the Improvements for
their intended purpose under applicable Legal Requirements. When completed
according to the Plans and Specifications and when the applicable Condominium
Documents have been filed with the New York Department of Law and accepted for
filing as required to permit the sale of Units, the Project Improvements will
comply with all applicable Legal Requirements. As of the date this
representation is being made or deemed remade, Mortgage Borrower has all
necessary certificates, licenses, authorizations, registrations, permits and/or
approvals necessary for the construction of the Project Improvements or any part
thereof or the commencement or continuance of construction thereon, as the case
may be, including but not limited to, where appropriate, all required
environmental permits, all of which as of the date of the signing hereof are in
full force and effect and not, to the knowledge of Borrower, subject to any
revocation, amendment, release, suspension, forfeiture or the like. Mortgage
Borrower has obtained all Governmental Approvals from, and has given all such
notices to, and has taken all such other actions with respect to such
Governmental Authority as may be required under applicable Legal Requirements
for the construction of the Project Improvements. Except for any matters
previously disclosed to Lender in writing, including by way of the title report
delivered by Mortgage Borrower to Mortgage Lender in connection with the closing
under the Mortgage Loan Documents, Borrower has no knowledge of any violations
or notices of violations of any Legal Requirements relating to Borrower, First
Mezzanine Borrower, Mortgage Borrower, Guarantor and/or the Property other than
those immaterial violations which will be cured by the Completion of the
Improvements.

3.1.10 Financial and Other Information. To Borrower’s knowledge, all financial
data, including, without limitation, the statements of cash flow and income and
operating expense, if any, that have been delivered to Lender in respect of the
Property, Borrower, Mortgage Borrower and First Mezzanine Borrower (i) are true,
complete and correct in all material respects, (ii) accurately represent the
financial condition of the Property, Borrower, Mortgage Borrower and First
Mezzanine Borrower as of the date of such reports, and (iii) have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein. None of Borrower, First Mezzanine Borrower or Mortgage Borrower have
any contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on the Property or the operation thereof, except as referred to or
reflected in said financial statements. Since the date of the financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower, Mortgage Borrower, First
Mezzanine Borrower, the Collateral, the First Mezzanine Collateral, or the
Property from that set forth in said financial statements. All documents
furnished to Lender by or on behalf of Borrower, as part of or in support of the
Loan application or pursuant to this Agreement or any of the other Loan
Documents, are true, correct, complete in all material respects and accurately
represent the matters to which they pertain as of

 

-47-



--------------------------------------------------------------------------------

the dates made and there have been no materially adverse changes with respect to
such matters since the respective dates thereof. In addition, there is no fact
or circumstance presently known to Borrower which has not been disclosed to
Lender and which materially adversely affects, or is reasonably likely to
materially adversely affect, the Collateral, the First Mezzanine Collateral, the
Property, Borrower, First Mezzanine Borrower or Mortgage Borrower or their
respective business, operations or condition (financial or otherwise).

3.1.11 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s best knowledge, is contemplated with respect to all or any portion
of the Property or for the relocation of roadways providing access to the
Property.

3.1.12 Intentionally Deleted.

3.1.13 Intentionally Deleted.

3.1.14 Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

3.1.15 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

3.1.16 Intentionally Deleted.

3.1.17 Insurance. Borrower has obtained and delivered to Lender or caused
Mortgage Borrower to obtain or deliver to Lender original or true and correct
copies of all of the certificates of insurance, with all premiums prepaid
thereunder, reflecting the insurance coverages, amounts and other requirements
set forth in this Agreement. Borrower shall deliver to Lender original or true
and correct copies of the Policies within sixty (60) days of the Closing Date.
No claims relating to the Property have been made under any of the Policies, and
neither Borrower nor, to Borrower’s knowledge, any Person (including, without
limitation, Mortgage Borrower) has done, by act or omission, anything which
would impair the coverage of any of the Policies.

3.1.18 Licenses. All permits, licenses and approvals required for the
construction and/or renovation of the Project Improvements pursuant to the Plans
and Specifications certificates required by the Landmarks Preservation
Commission of New York City have been obtained and are in full force and effect.
Prior to the Initial Building Loan Advance, all permits, licenses and approvals,
including, without limitation, building permits and landmarks approvals required
by any Governmental Authority for the construction and/or renovation of the
Project Improvements pursuant to the Plans and Specifications, will have been
obtained and shall be in full force and effect.

3.1.19 Intentionally Deleted.

 

-48-



--------------------------------------------------------------------------------

3.1.20 Physical Condition. Neither the Property nor any portion thereof is now
damaged or injured as a result of any fire, explosion, accident, flood or other
casualty. There are no proceedings pending, or, to the best of Borrower’s
knowledge, threatened, to acquire by power of condemnation or eminent domain,
the Property, or any interest therein, or to enjoin or similarly prevent the
construction or use of the Improvements. Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

3.1.21 Intentionally Deleted.

3.1.22 Leases. The Property is not subject to any Leases.

3.1.23 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes, taxes on personal property or other amounts in the nature of transfer or
debt taxes required to be paid under applicable Legal Requirements in connection
with the transfer of the Collateral to Borrower have been paid. All recording,
stamp, intangible, personal property or other similar taxes required to be paid
under applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Pledge Agreement, have been paid
or are being paid simultaneously herewith. All taxes and governmental
assessments due and owing in respect of the Property have been paid, or an
escrow of funds in an amount sufficient to cover such payments has been
established hereunder or under the Mortgage Loan Documents.

3.1.24 Single Purpose. (a) Borrower hereby represents and warrants to, and
covenants that, once the date of Borrower’s formation and until the date hereof,
Borrower has operated as a single purpose entity and has complied with all
provisions of Borrower’s limited liability company operating agreement,
including, without limitation, the special purpose provisions contained in
Section 9(j) of such agreement.

(b) Borrower hereby represents and warrants, and covenants that, as of the date
hereof and until such time as the Debt shall be paid in full, Borrower, Mortgage
Borrower and First Mezzanine Borrower:

(i) do not own and will not own any asset or property other than operation of
its property or its ownership interests in Mortgage Borrower or First Mezzanine
Borrower or the Property, as applicable;

(ii) do not and will not engage in any business other than the ownership of the
Collateral, the First Mezzanine Collateral or the Property, as applicable, and
will conduct and operate its business as presently proposed to be conducted and
operated, subject to expanded operations and management in connection with the
Condominium Documents;

(iii) except for capital contributions and capital distributions permitted under
the terms of this Agreement and properly reflected on the books of records of
Borrower, First Mezzanine Borrower and/or Mortgage Borrower and, with respect to
Mortgage Borrower, the Heritage Intercompany Loan, the Development Fee, and the
Deferred

 

-49-



--------------------------------------------------------------------------------

Development Fee, have not and will not enter into any contract or agreement with
any Affiliate, any constituent party or any Affiliate of any constituent party,
except upon terms and conditions that are intrinsically fair and substantially
similar to those that would be available on an arm’s-length basis with third
parties other than any such party;

(iv) have not incurred and will not incur any Indebtedness, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation) other than (A) the Loan, with respect to Borrower, the First
Mezzanine Loan, with respect to First Mezzanine Borrower, and the Mortgage Loan,
with respect to Mortgage Borrower, (B) with respect to Mortgage Borrower, the
Heritage Intercompany Loan and (C) liabilities incurred in the ordinary course
of Borrower’s business in amounts not to exceed in the aggregate $2,000,000.00,
(when combined with liabilities of Mortgage Borrower and Second Mezzanine
Borrower incurred in the ordinary course of their respective businesses), which
liabilities are not more than sixty (60) days past the date incurred, are not
evidenced by a note and are paid when due; and no Indebtedness other than the
Debt may be secured (subordinate, pari passu or otherwise) by the Collateral,
the First Mezzanine Collateral or the Property, as applicable;

(v) have not made and will not make any loans or advances to any third party
(including any Affiliate or constituent party), and shall not acquire
obligations or securities of its Affiliates;

(vi) are and will remain solvent and will pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from their
respective assets as the same shall become due;

(vii) have done or have caused to be done and will do all things necessary to
observe organizational formalities and preserve each of their existence, and
will not, nor will permit any constituent party to, amend, modify or otherwise
change the partnership certificate, partnership agreement, articles of
incorporation and bylaws, certificate of formation, operating agreement or other
organizational documents of such constituent party without the prior consent of
Lender;

(viii) will maintain all of its books, records, financial statements and bank
accounts as official records, separate from those of its Affiliates and any
constituent party and will not permit its assets to be listed as assets on the
financial statement of any entity; provided, however, that Borrower’s, Mortgage
Borrower’s and First Mezzanine Borrower’s assets may be included in a
consolidated financial statement of its Affiliate provided that (a) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of the Borrower, Mortgage Borrower and/or First Mezzanine Borrower
from such Affiliate and to indicate that Borrower’s, Mortgage Borrower’s and/or
First Mezzanine Borrower’s assets and credit, as applicable, are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (b) such assets shall also be listed on the Borrower’s, Mortgage Borrower’s
and/or First Mezzanine Borrower’s own separate balance sheet;

 

-50-



--------------------------------------------------------------------------------

(ix) will be, and at all times will hold themselves out to the public as, legal
entities separate and distinct from any other entity (including any Affiliate or
any constituent party), shall correct any known misunderstanding regarding their
status as separate entities, shall conduct business in their own name, shall not
identify themselves or any of their Affiliates as a division or part of the
other and shall maintain and utilize a separate telephone number and separate
stationery, invoices and checks bearing their own name;

(x) will maintain adequate capital and a sufficient number of employees for the
normal obligations reasonably foreseeable in a business of their respective size
and character and in light of their respective contemplated business operations;

(xi) will not seek or effect nor permit any constituent party to seek or effect
the liquidation, dissolution, winding up, liquidation, consolidation or merger,
in whole or in part, of any of them;

(xii) will not commingle their respective funds and other assets with those of
any Affiliate or constituent party or any other Person, and will hold all of
their respective assets in its own name;

(xiii) has and will maintain their respective assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify their
respective individual assets from those of any Affiliate or constituent party or
any other Person;

(xiv) will not guarantee or become obligated for the debts of any other Person
and does not and will not hold themselves out to be responsible for or have
their respective credit available to satisfy the debts or obligations of any
other Person;

(xv) will not permit any Affiliate or constituent party independent access to
their respective bank accounts;

(xvi) if they respectively employ any employees of their own, will pay the
salaries of any such employees from their own respective funds;

(xvii) will compensate each of their own consultants and agents from their funds
for services provided to them and pay from their own assets all obligations of
any kind incurred, including shared overhead expenses;

(xviii) will not pledge each of their assets to secure the obligations of any
other Person;

(xix) will not form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other) or own any equity interest in
any other entity other than, with respect to Borrower, First Mezzanine Borrower
or Mortgage Borrower;

 

-51-



--------------------------------------------------------------------------------

(xx) will allocate fairly and reasonably any overhead expenses that are shared
with any affiliate, including for shared office space and for services performed
by any employee of an affiliate;

(xxi) will file their own respective tax returns, except to the extent Borrower,
Mortgage Borrower or First Mezzanine Borrower is a “disregarded entity” for tax
purposes;

(xxii) will cause the managers, agents and other representatives of the
Borrower, First Mezzanine Borrower and/or Mortgage Borrower, as applicable to
act at all times with respect to the First Mezzanine Borrower, Mortgage Borrower
and/or Borrower, as applicable in furtherance of the foregoing and in the best
interests of the Borrower, First Mezzanine Borrower and Mortgage Borrower; and

(xxiii) will not buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities).

(c) (i) If Borrower is a limited partnership or a limited liability company,
(other than a single member limited liability company), each general partner or
managing member (each, an “SPC Party”) shall be a corporation whose sole asset
is its interest in Borrower and each such SPC Party will at all times comply,
and will cause Borrower to comply, with each of the representations, warranties,
and covenants contained in this Section 3.1.24 as if such representation,
warranty or covenant was made directly by such SPC Party. Upon the withdrawal or
the disassociation of an SPC Party from Borrower, Borrower shall immediately
appoint a new SPC Party whose articles of incorporation are substantially
similar to those of such SPC Party and deliver a new non-consolidation opinion
to the Rating Agency or Rating Agencies, as applicable, with respect to the new
SPC Party and its equity owners.

(ii) If Borrower is a single member Delaware limited liability company, Borrower
shall have at least two springing members, each of which, upon the dissolution
of such sole member or the withdrawal or the disassociation of the sole member
from Borrower, shall immediately become a member of Borrower.

(d) Borrower shall at all times cause there to be at least one (1) duly
appointed member of the board of directors or independent managers who is
provided by a nationally recognized company that provides professional
independent directors (each, an “Independent Director”) and professional
independent managers (each, an “Independent Manager”) of Borrower or any such
SPC Party who shall not have been at the time of such individual’s appointment
or at any time while serving as a director of such SPC Party or Borrower, and
may not have been at any time during the preceding five (5) years (i) a
stockholder, director (other than as an Independent Director), officer, member,
trustee, employee, partner, attorney or counsel of such SPC Party, Borrower or
any Affiliate of either of them, (ii) a creditor, customer, supplier or other
Person who derives any of its purchases or revenues from its activities with
such SPC Party, Borrower or any Affiliate of either of them, (iii) a Person or
other entity controlling or under common control with any such stockholder,
partner, customer, supplier or other Person, or (iv) a member of the immediate
family by blood or marriage of any such stockholder, director, officer, member,
trustee, employee, partner, creditor, customer, supplier or

 

-52-



--------------------------------------------------------------------------------

other Person. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise.

(e) Borrower shall not cause or permit the board of directors of any SPC Party
and Borrower to take any action which, under the terms of any certificate of
incorporation, by-laws or any voting trust agreement with respect to any common
stock or under any organizational document of Borrower or SPC Party, requires a
vote of the board of directors of each SPC Party and Borrower unless at the time
of such action there shall be at least two members who are each an Independent
Director.

3.1.25 Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed as of the date hereof and has paid or made adequate
provision for the payment of all federal, state and local taxes, charges and
assessments payable by Borrower. Borrower believes that its tax returns properly
reflect the income and taxes of Borrower for the periods covered thereby,
subject only to reasonable adjustments required by the Internal Revenue Service
or other applicable tax authority upon audit.

3.1.26 Solvency. Borrower has (a) not entered into the transaction or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor and
(b) received reasonably equivalent value in exchange for its Obligations under
the Loan Documents. Giving effect to the Loan, to the best of Borrower’s
knowledge, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. To the best of Borrower’s knowledge, fair saleable
value of Borrower’s assets is and will, immediately following the making of the
Loan, be greater than Borrower’s probable liabilities, including the maximum
amount of its contingent liabilities on its debts as such debts become absolute
and matured. Borrower’s assets do not and, immediately following the making of
the Loan will not, constitute unreasonably small capital to carry out its
business as conducted or as proposed to be conducted. Borrower does not intend
to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower).

3.1.27 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

3.1.28 Affiliate Debt. There is no Affiliate Debt owed or outstanding except for
the Heritage Intercompany Loan. At Lender’s request, Borrower agrees to deliver
to Lender a subordination and standstill agreement, in form reasonably
satisfactory to Lender, from Heritage Partners, LLC with respect to the Heritage
Intercompany Loan.

 

-53-



--------------------------------------------------------------------------------

3.1.29 Offices; Location of Books and Records. The chief executive office or
chief place of business and the jurisdiction of organization (as such terms are
used in Revised Article 9 of the UCC as in effect in the State of New York from
time to time) of Borrower is set forth on Schedule IV or as otherwise described
in a notice from Borrower to Lender, together with the organization number
assigned to Borrower in such jurisdiction and Borrower’s federal employer
identification number. Borrower’s books of accounts and records are located at
its chief executive office or its chief place of business.

3.1.30 Trade Name; Other Intellectual Property. Borrower owns and possesses or
licenses (as the case may be) all such patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights, websites, domain names and copyrights, as more particularly described on
Schedule V, as Borrower considers necessary for the conduct of its business as
now conducted without, individually or in the aggregate, to Borrower’s
knowledge, any infringement upon rights of other Persons, in each case except as
could not reasonably be expected to (i) materially and adversely affect the
value of the Property, (ii) impair the use and operation of the Property or
(iii) impair Borrower’s ability to pay its obligations in a timely manner, and,
except for those marks described on Schedule V, there is no individual patent,
patent right, trademark, trademark right, trade name, trade name right, service
mark, service mark right or copyright the loss of which would, to Borrower’s
belief, (x) materially and adversely affect the value of the Property,
(y) impair the use and operation of the Property or (z) impair Borrower’s
ability to pay its obligations in a timely manner (collectively, the
“Intellectual Property”).

3.1.31 Construction Manager’s Agreement. As of the date of the Initial Advance
(i) the Construction Manager’s Agreement shall be in full force and effect;
(ii) Borrower and Construction Manager shall be in full compliance with their
respective obligations under the Construction Manager’s Agreement; (iii) the
work to be performed by Construction Manager under the Construction Manager’s
Agreement shall be the work called for by the Plans and Specifications; and
(iv) all work on the Project Improvements theretofore completed shall have been
completed substantially in accordance with the Plans and Specifications in a
good and workmanlike manner and shall be free of any defects. Borrower shall
from time to time, upon request by Lender, use reasonable efforts to cause
Construction Manager to provide Lender with reports in regard to the status of
construction of the Project Improvements, in such form and detail as reasonably
requested by Lender.

3.1.32 Access. All curb cuts and driveway permits shown on the Plans and
Specifications or otherwise necessary for access to the Property are existing or
have been or will be fully approved by the appropriate Governmental Authority.

3.1.33 No Default. No Default or Event of Default has occurred and is
continuing.

3.1.34 Architect’s Contract. As of the date of the Initial Building Loan
Advance, (i) the Architect’s Contract shall be in full force and effect; and
(ii) Borrower shall cause Mortgage Borrower and (to the best of Borrower’s
knowledge) Borrower’s Architect to be in compliance in all material respects
with their respective obligations under the Architect’s Contract; (iii) the work
to be performed by the Architect under the Architect’s Contract shall be

 

-54-



--------------------------------------------------------------------------------

the architectural services required to design the Project Improvements to be
built in accordance with the Plans and Specifications and all architectural
services required to complete the Project Improvements in accordance with the
Plans and Specifications is provided for under the Architect’s Contract; and
(iv) all work on the Project Improvements theretofore completed shall have been
completed substantially in accordance with the Plans and Specifications in a
good and workmanlike manner and shall be free of any defects. Borrower shall
from time to time, upon request by Lender, use commercially reasonable efforts
to cause Borrower’s Architect to provide Lender with reports in regard to the
status of construction of the Project Improvements, in such form and detail as
reasonably requested by Lender.

3.1.35 Plans and Specifications. Prior to the date of the Initial Advance,
Borrower shall have caused Mortgage Borrower to have furnished Lender true and
complete sets of the Plans and Specifications which will comply with all
applicable Legal Requirements, all Governmental Approvals required for
construction and renovation of the Project Improvements and will comply with the
requirements of the Leases, if any, and all restrictions, covenants and
easements affecting the Property, and which will have been approved by the
Construction Manager, Guarantor, Borrower’s Architect, Mortgage Lender, First
Mezzanine Lender, Lender and each such Governmental Authority required for
construction and renovation of the Project Improvements.

3.1.36 Zoning. (a) The land use and zoning regulations which are in effect for
the Land permit the construction and renovation of the Project Improvements
thereon (and the Condominium Conversion, and the sale of residential apartment
Units and Commercial Units as contemplated herein) and no further variance,
conditional use permit, special use permit or other similar approval is required
for such construction or conversion or sale, or for the use of the Improvements
as currently used and as contemplated by the Plans and Specifications.

(b) All easements, restrictions, covenants or operating agreements which benefit
or burden the Property are in full force and effect, and to the best of
Borrower’s knowledge there are no material defaults thereunder beyond any
applicable grace or cure periods by any party thereto.

3.1.37 Budget. The Project Costs Budget accurately reflects all anticipated
Project Loan Costs. Upon the making of the Advances requested in Borrower’s
Requisition in the manner set forth therein, and the Building Loan Advances
request in Mortgage Borrower’s Requisition in the manner set forth therein, all
materials and labor theretofor supplied or performed in connection with the
Property will be paid for in full.

3.1.38 Feasibility. Each of the Construction Schedule and the Disbursement
Schedule is accurate in all material respects to date.

3.1.39 Landmark Declaration. Mortgage Borrower is not in violation of the
Landmark Declaration and the Landmark Preservations Commission of New York City
has approved the Plans and Specifications.

3.1.40 Intentionally Deleted.

 

-55-



--------------------------------------------------------------------------------

3.1.41 Condominium Documents. All Condominium Documents comply with all
applicable State statutes (including, without limitation, condominium statutes),
Federal and State Securities Laws, Federal and State Truth-in-Lending Statutes,
HUD filings re: interstate sales (if applicable), and the requirements of any
Governmental Authority having jurisdiction. Moreover, the Declaration of
Condominium, once filed, will create a valid and conforming condominium under
the laws of the State.

3.1.42 Unit Contracts. The Contracts submitted to Lender by Borrower and all
future contracts relating to individual Units, assuming the existence and, if
applicable, the competence, of the purchaser and the execution and delivery of
the applicable Contract to Borrower by the purchaser, are and will be, subject
to the terms and conditions therein contained and the terms of the Offering
Plan, the valid and binding obligations of the purchaser and not rescindable for
any reason except for any statutory rescission right under New York Law, failure
to complete construction of the Project Improvements, failure to create a
condominium pursuant to State law and failure to obtain mortgage financing
within ninety (90) days after the execution of any such Bona Fide Sales
Contracts in those instances where such Bona Fide Sales Contracts are subject to
a financing contingency or upon the expiration of any such ninety (90) days
mortgage financing contingency will be Bona Fide Sales Contracts as provided for
herein.

3.1.43 Full and Accurate Disclosure. No information contained in this Agreement,
the other Loan Documents, or any written statement furnished by or on behalf of
Borrower pursuant to the terms of this Agreement contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not materially misleading in light of the
circumstances under which they were made. There has been no material adverse
change in any condition, fact, circumstance or event that would make the
financial statements, rent rolls, reports, certificates or other documents
submitted in connection with the Loan inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise materially and adversely
affects, or is reasonably likely to materially and adversely affect, the
Property, the Collateral, the First Mezzanine Collateral, Borrower, First
Mezzanine Borrower, Mortgage Borrower or their respective business, operations
or condition (financial or otherwise). In addition, there is no fact or
circumstance presently known to Borrower which has not been disclosed to Lender
and which materially adversely affects, or is reasonably likely to materially
adversely affect, the Property, the Mortgage Borrower, Borrower, the Collateral,
the First Mezzanine Collateral, First Mezzanine Borrower or its business,
operations or condition (financial or otherwise).

3.1.44 Foreign Person. Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

3.1.45 Investment Company Act. Borrower is not (i) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; or (ii) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

3.1.46 Organizational Structure. Borrower’s organizational structure is
accurately reflected on its organizational chart, which is annexed hereto as
Exhibit B.

 

-56-



--------------------------------------------------------------------------------

3.1.47 Management Agreement and Other Service Contracts. Borrower will not cause
Mortgage Borrower or First Mezzanine Borrower to enter without the prior consent
of Lender, which consent shall not be unreasonably withheld, conditioned or
delayed, into any management agreement or any other contract or agreement
providing management and other services with respect to the Property, Mortgage
Borrower, the Collateral, the First Mezzanine Collateral, First Mezzanine
Borrower or Borrower.

3.1.48 Intentionally Deleted.

3.1.49 Mortgage Loan Representations and Warranties. All of the representations
and warranties contained in the Mortgage Loan Documents are true and complete
and are hereby incorporated into this Agreement for the benefit of Lender as if
contained herein, shall be deemed made hereunder as and when made thereunder and
shall remain incorporated without regard to any waiver, amendment or other
modification thereof by Mortgage Lender or to whether the Mortgage Loan has been
repaid or the related Mortgage Loan Documents have been otherwise terminated,
unless otherwise consented to in writing by Lender.

3.1.50 Heritage Intercompany Loan. The outstanding principal balance of the
Heritage Intercompany Loan is $701,512.31 and that Borrower, First Mezzanine
Borrower and Mortgage Borrower have no obligation to repay any portion of such
loan so long as the Building Loan remains outstanding.

3.1.51 Development Fee. Mortgage Borrower is responsible to pay $71,071.43 per
month, up to a maximum amount of $995,000, to Heritage Partners, LLC with
respect to the Development Fee, unless such fee is waived by Heritage Partners,
LLC and Mortgage Borrower. The Deferred Development Fee shall be payable only
upon satisfaction of the conditions precedent described in Section 1.1, the
definition of “Deferred Development Fee.”

Section 3.2 Continuing Effectiveness and Survival of Representations. All
representations and warranties contained in any documents furnished to Lender by
or on behalf of Borrower, as part of or in support of the Loan application or
pursuant to this Agreement or any of the other Loan Documents (and all
representations and warranties contained in any documents furnished to Mortgage
Lender by or on behalf of Mortgage Borrower, as part of or in support of the
Mortgage Loan application or pursuant to the Mortgage Loan Documents and all
representations and warranties contained in any documents furnished to First
Mezzanine Lender by or on behalf of First Mezzanine Borrower, as part of or in
support of the First Mezzanine Loan application or pursuant to the First
Mezzanine Loan Documents) shall be deemed continuing and in effect at all times
while Borrower remains indebted to Lender and shall be deemed to be incorporated
by reference in each requisition for an Advance by Borrower, and each Draw
Request submitted to Lender as provided in Section 2.9.1 hereof shall constitute
an affirmation that the representations and warranties contained in Article III
of this Agreement and in the other Loan Documents remain true and correct in all
material respects as of the date of such Draw Request unless Borrower
specifically notifies Lender of any material change therein; and unless Lender
is notified to the contrary, in writing, prior to the disbursement of the
requested Advance or any portion thereof, shall constitute an affirmation that
the same remain true and correct in all material respects on the date of such
disbursement unless Borrower specifically notifies Lender of any change therein.
The representations and warranties set forth

 

-57-



--------------------------------------------------------------------------------

in Section 3.1 shall survive, and any covenants contained in Section 3.1 shall
continue, for so long as any amount remains payable to Lender under this
Agreement or any of the other Loan Documents.

IV. BORROWER COVENANTS

Section 4.1 Borrower Affirmative Covenants.

Borrower hereby covenants and agrees that:

4.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
Mortgage Borrower to cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises and comply or cause compliance with all Legal Requirements applicable
to Borrower, Mortgage Borrower, the First Mezzanine Borrower, the Property, the
Collateral and the First Mezzanine Collateral in all material respects,
including, without limitation, the Prescribed Laws.

4.1.2 Taxes and Other Charges. Borrower shall pay or cause Mortgage Borrower to
pay all Taxes and Other Charges now or hereafter levied or assessed or imposed
against the Property or any part thereof as the same become due and payable;
provided, however, Borrower’s obligation to directly pay or cause Mortgage
Borrower to pay Taxes shall be suspended for so long as Mortgage Borrower
complies with the terms and provisions of Section 6.2 of the Building Loan
Agreement and complies with the terms and provisions of Section 6.2 of the First
Mezzanine Loan Agreement. Borrower shall furnish or cause to be furnished to
Lender receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become delinquent; provided, however, that Borrower is not
required to furnish or cause to be furnished such receipts for payment of Taxes
in the event that such Taxes have been paid by Mortgage Lender pursuant to the
Mortgage Loan Documents (or by First Mezzanine Lender pursuant to the First
Mezzanine Loan Documents). Borrower shall not permit or suffer and shall
promptly discharge or cause to be discharged any Lien (other than Permitted
Encumbrances) against the Property, by payment, bonding or otherwise. After
prior notice to Lender, Borrower, at its own expense, may contest or cause to be
contested by appropriate legal proceeding, conducted in good faith and with due
diligence, the amount or validity of any Taxes or Other Charges, provided that
(i) no monetary Default or any Event of Default has occurred and is continuing;
(ii) such proceeding shall be permitted under and be conducted in accordance
with all applicable statutes, laws and ordinances; (iii) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay or cause to be paid the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of Taxes or Other Charges from the Property; and (vi) Borrower shall
deposit or cause to be deposited with Lender cash, or other security as may be
reasonably approved by Lender, in an amount equal to one hundred twenty-five
percent (125%) of the contested amount less the amount paid, if any, in order to
contest any payment of any such Tax or Other Charge that, as a Legal
Requirement, is required to be paid to the applicable Governmental Authority, to
insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon (provided that the deposit required pursuant to
this clause (vi) will be waived to the extent such deposit has been

 

-58-



--------------------------------------------------------------------------------

deposited with Mortgage Lender pursuant to the terms of the Mortgage Loan
Documents or with First Mezzanine Lender pursuant to the terms of the First
Mezzanine Loan Documents, and if the Mortgage Loan and the First Mezzanine Loan
have been repaid in full, amounts on deposit with or for the benefit of Mortgage
Lender and/or First Mezzanine Lender shall be transferred to the Lender). Upon
prior notice to Borrower, Lender may pay over any such cash or other security
held by Lender to the claimant entitled thereto at any time when the entitlement
of such claimant is established by the entry of a final non-appealable judgment
in favor of such claimant by a court of competent jurisdiction.

4.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened against Borrower, Mortgage
Borrower or First Mezzanine Borrower which might materially adversely affect the
Property or, the Collateral, the First Mezzanine Collateral, or Borrower’s or
Mortgage Borrower’s or First Mezzanine Borrower’s ability to perform its
Obligations hereunder or under the other Loan Documents or the Mortgage Loan
Documents, or the First Mezzanine Loan Documents (as applicable).

4.1.4 Access to Property. Subject to the rights of Tenants, owners of Units and
the Condominium Documents, Borrower shall cause Mortgage Borrower to permit
agents, representatives and employees of Lender to inspect the Property or any
part thereof at reasonable hours upon reasonable advance notice.

4.1.5 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(a) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts reasonably necessary or
desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Obligations of Borrower under the Loan
Documents, as Lender may reasonably require;

(b) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time; and

(c) furnish to Lender all instruments, documents, certificates, plans and
specifications, appraisals, title and other insurance, reports and agreements
and each and every other document and instrument reasonably required to be
furnished by the terms of this Agreement or the other Loan Documents.

4.1.6 Financial Reporting. (a) Borrower shall keep and maintain or will cause to
be kept and maintained proper and accurate books and records, in accordance with
GAAP, reflecting the financial affairs of Borrower, Mortgage Borrower and First
Mezzanine Borrower. Lender shall have the right from time to time during normal
business hours upon reasonable notice to Borrower to examine such books and
records at the office of Borrower or other Person maintaining such books and
records and to make such copies or extracts thereof as Lender shall desire.

 

-59-



--------------------------------------------------------------------------------

(b) Borrower shall furnish or cause to be furnished to Lender annually, within
ninety (90) days following the end of each Fiscal Year, a complete copy of
Borrower’s, Mortgage Borrower’s and First Mezzanine Borrower’s annual financial
statements audited by an Approved Accountant or prepared in accordance with
GAAP, including statements of income and expense and cash flow for Borrower,
Mortgage Borrower, First Mezzanine Borrower and the Property and a balance sheet
for Borrower, Mortgage Borrower and First Mezzanine Borrower. Borrower’s annual
financial statements shall be accompanied by an Officer’s Certificate stating
that such annual financial statement presents fairly the financial condition and
the results of operations of Borrower, Mortgage Borrower, First Mezzanine
Borrower and the Property. Together with Borrower’s annual financial statements,
Borrower shall furnish to Lender an Officer’s Certificate certifying as of the
date thereof whether to the best of Borrower’s knowledge there exists an event
or circumstance which constitutes a Default or Event of Default by Borrower
under the Loan Documents and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same.

(c) Borrower will furnish or cause to be furnished to Lender on or before the
thirtieth (30th) day after the end of each fiscal quarter (based on Borrower’s
Fiscal Year), the following items:

(i) quarterly and year-to-date statements of income and expense and cash flow
prepared for such quarter with respect to the Property, with a balance sheet for
such quarter for Borrower, Mortgage Borrower and First Mezzanine Borrower;

(ii) intentionally deleted;

(iii) a current rent roll for the Property, if applicable; and

(iv) a comparison of the budgeted income and expenses and the actual income and
expenses for such month and year to date for the Property, together with a
detailed explanation of any material variances between budgeted and actual
amounts for such period and year to date.

(d) Borrower shall promptly provide or cause to be provided to Lender with a
copy of any notice received from a Tenant threatening non-payment of Rent or
other material default, alleging or acknowledging a default by landlord,
requesting a termination of a Lease or a material modification of any Lease or
notifying Borrower, First Mezzanine Borrower or Mortgage Borrower of the
exercise or non-exercise of any option provided for in such Tenant’s Lease, or
any other similar material correspondence received by or on behalf of Borrower,
First Mezzanine Borrower or Mortgage Borrower from Tenants.

(e) Borrower shall submit or cause Mortgage Borrower to submit the Annual Budget
to Lender for Lender’s approval not later than thirty (30) days prior to the
commencement of each Fiscal Year.

 

-60-



--------------------------------------------------------------------------------

(f) Borrower shall furnish or cause to be furnished to Lender within thirty (30)
days following the end of each calendar month, the following items:

(i) an income and expense report for the preceding month;

(ii) a leasing status report for the Property and, following the date on which
Borrower begins to market the Units for sale, a monthly sales report; and

(iii) all reports prepared by the condominium association created by the
Condominium Documents.

(g) Borrower shall cause Guarantor to furnish to Lender within ninety (90) days
following the end of each calendar year, a complete copy of Guarantor’s annual
financial statements prepared by the Approved Accountant or other independent
certified public accountant reasonably acceptable to Lender and certified as
true and correct by Guarantor.

(h) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower, Mortgage Borrower, First Mezzanine Borrower
and/or Guarantor as may be reasonably requested by Lender.

(i) Borrower’s financial statements delivered pursuant to this Section 4.1.6
shall be accompanied by (i) an Officer’s Certificate (y) stating that such
financial statements present fairly the financial condition and the results of
operations of Borrower, First Mezzanine Borrower and Mortgage Borrower and
(z) certifying as of the date thereof whether to the best of such Borrower’s
knowledge there exists an event or circumstance which constitutes an Event of
Default by Borrower under the Loan Documents, a default (after the expiration of
all applicable cure periods) by Mortgage Borrower under the Mortgage Loan
Documents or a default (after the expiration of all applicable cure periods) by
First Mezzanine Borrower under the First Mezzanine Loan Documents and if such
Event of Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy the same and (ii) an explanation
reconciling the discrepancies, if any, between unaudited financial statements
and audited financial statements.

(j) Borrower agrees that Lender may disclose information regarding the Property,
Borrower, Mortgage Borrower and First Mezzanine Borrower that is provided to
Lender pursuant to this Section 4.1.6 in connection with any Securitization to
such parties requesting such information in connection with such Securitization.

4.1.7 Title to the Collateral, Title to the Property. Borrower will warrant and
defend the validity and priority of the Liens of the Pledge Agreement on the
Collateral against the claims of all Persons whomsoever. Borrower will cause
Mortgage Borrower to warrant and defend title to the Property as required in the
Mortgage Loan Documents.

4.1.8 Estoppel Statement. (a) After request by Lender, Borrower shall within
five (5) Business Days furnish Lender with a statement, duly acknowledged and
certified, stating

 

-61-



--------------------------------------------------------------------------------

(i) to Borrower’s knowledge, the unpaid principal amount of the Note, (ii) to
Borrower’s knowledge, the Applicable Interest Rate of the Note, (iii) to
Borrower’s knowledge, the date installments of interest and/or principal were
last paid, (iv) any offsets or defenses to the payment of the Debt, if any, and
(v) that this Agreement, the Senior Loan Agreement, the Building Loan Agreement
and the other Loan Documents have not been modified or if modified, giving
particulars of such modification.

(b) Borrower shall use commercially reasonable efforts to deliver or cause to be
delivered to Lender, upon Lender’s request, an estoppel certificate from each
Tenant under any Lease; provided that such certificate may be in the form
required under such Lease; provided, further, that Borrower shall not be
required to deliver or cause to be delivered such certificates more frequently
than two (2) times in any twelve (12) month period.

(c) After request by Lender, Borrower shall within ten (10) Business Days
furnish Lender with a statement, duly acknowledged and certified, stating
(i) the unpaid principal amount of the Mortgage Loan, (ii) the date installments
of the interest and/or principal were last paid, (iii) to Borrower’s knowledge,
any offsets or defenses to the payment of the Mortgage Loan, if any, and
(iv) that the Mortgage Loan Documents have not been modified or if modified,
giving particulars of such modification. After request by Lender, Borrower shall
within ten (10) Business Days furnish Lender with a statement, duly acknowledged
and certified, stating (A) the unpaid principal amount of the First Mezzanine
Loan, (B) the date installments of the interest and/or principal were last paid,
(C) to Borrower’s knowledge, any offsets or defenses to the payment of the First
Mezzanine Loan, if any, and (D) that the First Mezzanine Loan Documents have not
been modified or if modified, giving particulars of such modification.

4.1.9 Leases. (a) All commercial Leases directly with Mortgage Borrower and all
renewals of commercial Leases executed after the date hereof shall (i) provide
for rental rates comparable to existing local market rates for similar
properties, (ii) be on commercially reasonable terms, (iii) provide that such
Lease is subordinate to the Mortgage and that, upon the foreclosure of the
Mortgage, sale by power of sale thereunder or deed-in-lieu of foreclosure, the
Tenant will attorn to the transferee of the Property, (iv) not contain any terms
which would materially adversely affect Lender’s rights under the Loan Documents
and (v) be subject to Lender’s prior approval, which approval, with respect to
the lease of any Commercial Unit or space, shall not be unreasonably withheld,
conditioned or delayed. No Residential Units shall be leased without Lender’s
prior consent in its sole discretion.

(b) Borrower (i) shall cause Mortgage Borrower to observe and perform the
obligations imposed upon the lessor under the Leases to which Borrower is a
party in a commercially reasonable manner; (ii) shall cause Mortgage Borrower to
enforce the terms, covenants and conditions contained in the Leases upon the
part of the lessee thereunder to be observed or performed in a commercially
reasonable manner; provided, however, Borrower shall not permit Mortgage
Borrower to terminate or accept a surrender of any Lease without Lender’s prior
approval; (iii) shall not collect any of the Rents more than one (1) month in
advance (other than security deposits); (iv) shall not permit Mortgage Borrower
to execute any assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); and (v) shall not permit
Mortgage Borrower to (without Mortgage Lender’s consent which shall not be
unreasonably withheld, conditioned or delayed) alter, modify or change any Lease
so as to

 

-62-



--------------------------------------------------------------------------------

change the amount of or payment date for rent, change the expiration date, grant
any option for additional space or term, materially reduce the obligations of
the lessee or increase the obligations of lessor.

(c) Upon request, Borrower shall furnish Lender with executed copies of all
Leases.

4.1.10 Alterations. After the Completion of the Improvements (a) Lender’s prior
approval shall be required in connection with any alterations to any
Improvements that may (i) have a material adverse effect on Borrower’s, Mortgage
Borrower’s or First Mezzanine Borrower’s financial condition or the value of the
related Property, (ii) result in a material reduction of the square footage of
the related Improvements, (iii) adversely affect the use or operation of the
related Improvements and/or (iv) require an amendment to the Offering Plan or
the Declaration of Condominium. If the total unpaid amounts incurred and to be
incurred with respect to any such alterations to the Improvements shall at any
time exceed the Alteration Threshold, Borrower shall promptly deliver to Lender
as security for the payment of such amounts and as additional security for
Borrower’s Obligations under the Loan Documents any of the following: (i) cash,
(ii) U.S. Obligations or (iii) other securities reasonably acceptable in all
respects to Lender and that the applicable Rating Agencies have confirmed in
writing will not, in and of itself, result in a downgrade, withdrawal or
qualification of the then current ratings assigned to any Securities or any
class thereof in connection with any Securitization (provided that such
collateral will not be required to the extent such collateral has been deposited
with Mortgage Lender pursuant to the terms of the Mortgage Loan Documents or
with First Mezzanine Lender pursuant to the terms of the First Mezzanine Loan
Documents). Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to alterations to the
Improvements (other than such amounts to be paid or reimbursed by Tenants under
the Leases) over the Alteration Threshold.

(b) Notwithstanding anything contained herein to the contrary, the construction,
renovation and alteration of the Improvements in accordance with the Plans and
Specifications shall not constitute “alterations” to the Improvements and will
not be subject to the terms of this Section 4.1.10.

4.1.11 Intentionally Reserved.

4.1.12 Updated Appraisal. Upon the written request of Lender, Borrower shall
promptly reimburse Lender for the cost of an updated FIRREA appraisal of the
Property as Lender may require, in form and substance and conducted by an
appraiser satisfactory to Lender and its internal appraisal staff in all
respects; provided, however, that Borrower shall not be required to reimburse
Lender for an updated FIRREA appraisal of the Property except in connection with
the election of Borrower to extend the term of the Loan in accordance with
Section 2.1.13 or if such updated FIRREA appraisal is obtained by Lender in
connection with an Event of Default; and provided, further, that Borrower’s
obligation to pay for an appraisal hereunder shall not be duplicative of any
obligation of Borrower to pay for an appraisal as provided in Section 4.1.12 of
the Senior Loan Agreement, Section 4.1.12 of the Building Loan Agreement or as
provided in the Mezzanine Loan Documents.

 

-63-



--------------------------------------------------------------------------------

4.1.13 Heritage Intercompany Loan. Borrower hereby covenants and agrees that it
shall not (nor cause Mortgage Borrower to) pay off all or any portion of the
Heritage Intercompany Loan so long as the Building Loan, Senior Loan, First
Mezzanine Loan and the Loan remains outstanding.

4.1.14 Intentionally Deleted.

4.1.15 Construction Manager’s Agreement. Borrower shall or shall cause Mortgage
Borrower to (a) enforce the Construction Manager’s Agreement in the best
interests of the Improvements using sound business judgment, (b) waive none of
the material obligations of any of the parties thereunder, (c) do no act which
would relieve the Construction Manager from its material obligations to
construct the Project Improvements according to the Plans and Specifications,
(d) make no amendments to or change orders under the Construction Manager’s
Agreement, except as permitted under Section 4.1.26, without the prior approval
of Lender, which approval shall not be unreasonably withheld, conditioned or
delayed, (e) ensure that the work to be performed by Construction Manager under
the Construction Manager’s Agreement is the work called for by the Plans and
Specifications; and (f) ensure that all work on the Improvements shall be
completed in accordance with the Plans and Specifications in a good and
workmanlike manner and shall be free of any defects. Borrower shall from time to
time, upon request by Lender, use reasonable efforts to cause Construction
Manager to provide Lender with reports in regard to the status of construction
of the Project Improvements, in such form and detail as reasonably requested by
Lender.

4.1.16 Architect’s Contract. Borrower shall or shall cause Mortgage Borrower to
(a) enforce the Architect’s Contract in the best interests of Borrower
consistent with the construction of the Project Improvements using sound
business judgment, (b) waive none of the material obligations of Borrower’s
Architect thereunder, (c) not do any act which would relieve Borrower’s
Architect from its material obligations under the Architect’s Contract and
(d) make no amendments to the Architect’s Contract without the prior approval of
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed. Borrower shall, or shall cause Mortgage Borrower to from time to time,
upon request by Lender, cause Borrower’s Architect to provide Lender with
reports in regard to the status of construction of the Project Improvements, in
such form and detail as reasonably requested by Lender.

4.1.17 Insurance. Borrower shall maintain or cause Mortgage Borrower to maintain
in effect at all times while Borrower is indebted to Lender the Policies
required by this Agreement. The proceeds of any insurance shall be applied in
accordance with the terms of Section 5.3 of the Building Loan Agreement and this
Agreement. Borrower shall also furnish Lender with or cause Lender to be
furnished with evidence or certificates from insurance companies indicating that
Borrower’s Architect, the Other Design Professionals, the Major Contractors and
the Major Subcontractors responsible for the design or construction of the
Project Improvements are covered by professional liability insurance or other
liability insurance, as applicable, as required by the applicable contract
approved by Mortgage Lender; such evidence or certificates to be delivered to
Lender (i) on or before the date of this Agreement, with respect to the
Borrower’s Architect, such Other Design Professionals, those Major Contractors
and Major Subcontractors whose contracts are then in effect and (ii) within
thirty (30) days after execution, with respect to any Major Contracts executed
after the date of this Agreement.

 

-64-



--------------------------------------------------------------------------------

4.1.18 Application of Loan Proceeds. Borrower shall use the proceeds of the
Advances under the Loan solely and exclusively for the purposes of paying Soft
Costs incurred in connection with constructing the Project Improvements in
accordance herewith and in accordance with the Project Budget which shall not be
subject to change except as permitted hereby. Except as expressly set forth in
Section 2.1.8, Borrower will receive the Advances to be made hereunder and will
hold the right to receive the same as a trust fund for the purpose of paying for
the Soft Costs and it will apply the same first to such payment before using any
part thereof for any other purpose.

4.1.19 Project Loan Costs\. Borrower shall promptly pay when due all Project
Loan Costs.

4.1.20 Fees. Borrower shall pay when due the following fees and expenses:
(a) the reasonable fees of the Construction Consultant and the inspecting
architects and engineers in connection with any documentation delivered to
Lender as required hereunder, (b) the reasonable fees of any environmental
consultants used by Lender in connection with the Property as provided in the
Environmental Indemnity, (c) the reasonable costs and expenses of any appraisal
which Borrower is required to pay for pursuant to Section hereof, (d) the
reasonable and customary costs and expenses which have been incurred by Lender
in connection with the preparation and execution of the Loan Documents and the
closing and funding of the Loan, including, without limitation, filing fees and
charges, abstract fees, UCC policy fees, escrow fees, and reasonable attorneys’
fees, (e) the reasonable costs and expenses which may be incurred by Lender in
connection with the administration of the Loan, including, without limitation,
any extension, amendment or modification thereof, (f) the costs of enforcement
of the Pledge Agreement, the Note, and the other Loan Documents, including,
without limitation, reasonable attorneys’ fees in any action for the foreclosure
of the Pledge Agreement and the collection of the Loan, and all such fees
incurred in connection with any bankruptcy or insolvency proceeding, and (g) the
reasonable costs and expenses incurred by Lender in connection with the release
of Units; provided, however that, with respect to all costs and expenses set
forth in items (a), (b), (c), (d) and (g), such costs and expenses are not
intended to be duplicative of any costs or expenses payable by Mortgage Borrower
pursuant to Section 4.1.20 of the Mortgage Loan Agreement or any fees or costs
payable by First Mezzanine Borrower pursuant to the First Mezzanine Loan
Documents and to the extent duplicative, compliance by Mortgage Borrower with
the provisions of Section 4.1.20 of the Mortgage Loan Agreement or compliance by
First Mezzanine Borrower with the applicable provisions of the First Mezzanine
Loan Documents shall be deemed to be compliance by Borrower with the provisions
this Section 4.1.20. In addition, Borrower hereby agrees to pay all costs and
fees charged by the servicer of the Loan in connection with the servicing of the
Loan. Borrower will, within thirty (30) days after demand by Lender (together
with reasonable evidence of incurrence of such expenses), reimburse Lender for
all such reasonable expenses which have been incurred; and Borrower will
indemnify and hold harmless Lender from and against, and reimburse it for all
claims, demands, liabilities, losses, damages, judgments, penalties, costs, and
expenses (including, without limitation, reasonable attorneys’ fees) which are
actually imposed upon, asserted against, or incurred or paid by Lender by reason
of, on account of or in connection with

 

-65-



--------------------------------------------------------------------------------

any bodily injury or property damage occurring in or upon or in the vicinity of
the Property through any cause whatsoever or asserted against Lender or Borrower
on account of any act performed or omitted to be performed hereunder by Borrower
or on account of any transaction arising out of or in any way connected with the
Property, or with this Agreement or any of the indebtedness evidenced by the
Note, provided that the foregoing indemnity shall not apply to any such
liabilities, losses, damages and expenses of Lender to the extent arising from
the willful misconduct or gross negligence of Lender. In addition, the foregoing
indemnity shall not apply with respect to any costs, fees or expenses incurred
by Lender after the transfer of title to the Collateral by foreclosure. The
foregoing indemnity shall be subject to the procedures of Section 10.13. All
amounts incurred or paid by Lender under this Section 4.1.20, together with
interest thereon at the Default Rate from the date the same are required to be
paid by Borrower to Lender until paid by Borrower, shall be added to the Debt
and shall be secured by the lien of the Pledge Agreement.

4.1.21 Completion of Construction. Borrower shall cause Mortgage Borrower to
diligently pursue construction of the entire Project Improvements to completion
and obtain a temporary or permanent certificate of occupancy (and to the extent
the same are conditional or require performance by Mortgage Borrower, satisfy
all conditions to the issuance of and/or performed all obligations required for
the continued validity of the same) for the Property on or prior to the
Completion Date in accordance with the Plans and Specifications (except for
changes in accordance with Section 4.1.26) and in compliance with all
restrictions, covenants and easements affecting the Property, all applicable
Legal Requirements, and all Governmental Approvals, and with all terms and
conditions of the Loan Documents and Building Loan Documents. Borrower shall pay
or cause to be paid all sums and perform such duties as may be necessary to
complete such construction of the Project Improvements substantially in
accordance with the Plans and Specifications (except for changes in accordance
with Section 4.1.26) and in compliance with all restrictions, covenants and
easements affecting the Property, all applicable Legal Requirements and all
Governmental Approvals, and with all terms and conditions of the Loan Documents
and Building Loan Documents, all of which shall be accomplished on or before the
Completion Date, free from any liens, claims or assessments (actual or
contingent) asserted against the Property for any material, labor or other items
furnished in connection therewith unless bonded and removed as a Lien on the
Property. The renovation of the Project Improvements shall include all work
necessary to put the Property in conformity with, and eliminate any breaches
from, the ADA. Evidence of satisfactory compliance with the ADA, reasonably
acceptable to Lender shall be furnished by Borrower to Lender on or before the
Completion Date. If such certificate of occupancy or other Governmental
Approvals are temporary in nature, Borrower shall cause Mortgage Borrower to
diligently pursue procuring final Governmental Approvals. In addition, Borrower
shall cause Mortgage Borrower to diligently pursue construction of the entire
Project Improvements to Final Completion after the Completion Date.

4.1.22 Inspection of Property. Subject to the rights of Tenants, the owners of
Units, and the Condominium Documents, as applicable, Borrower shall cause
Mortgage Borrower to permit Lender, the Construction Consultant and their
respective representatives, to enter upon the Property, inspect the Project
Improvements and all materials to be used in the construction and renovation
thereof and to examine the Plans and Specifications which are or may be kept at
the construction site at all reasonable times and with reasonable advance notice

 

-66-



--------------------------------------------------------------------------------

and will cooperate, and use reasonable efforts to cause the Construction
Manager, the Major Contractors and the Major Subcontractors to cooperate with
the Construction Consultant to enable him or her to perform his or her functions
hereunder; provided that such cooperation shall not unreasonably hinder or delay
the construction/renovation of the Property.

4.1.23 Construction Consultant. Borrower acknowledges that (i) the Construction
Consultant has been retained by Mortgage Lender and Lender to act as a
consultant and only as a consultant to Mortgage Lender and Lender in connection
with the construction of the Project Improvements and has no duty to Borrower,
(ii) the Construction Consultant shall in no event have any power or authority
to give any approval or consent or to do any other act or thing which is binding
upon Lender, (iii) Lender reserves the right to make any and all decisions
required to be made by Lender under this Agreement and to give or refrain from
giving any and all consents or approvals required to be given by Lender under
this Agreement and to accept or not accept any matter or thing required to be
accepted by Lender under this Agreement, and without being bound or limited in
any manner or under any circumstance whatsoever by any opinion expressed or not
expressed, or advice given or not given, or information, certificate or report
provided or not provided, by the Construction Consultant with respect thereto
and (iv) Lender reserves the right in its sole and absolute discretion to
disregard or disagree, in whole or in part, with any opinion expressed, advice
given or information, certificate or report furnished or provided by the
Construction Consultant to Lender or any other person or party. Mortgage Lender
and Lender shall retain the same Construction Consultant.

4.1.24 Construction Consultant/Duties and Access. Borrower shall cause Mortgage
Borrower to permit Mortgage Lender to retain the Construction Consultant at
reasonable cost of Mortgage Borrower to perform the following services on behalf
of Mortgage Lender and Lender:

(a) To review and advise Lender and Mortgage Lender whether, in the opinion of
the Construction Consultant, the Plans and Specifications are satisfactory;

(b) To review Draw Requests and change orders; and

(c) To make periodic inspections in accordance with Section 4.1.22
(approximately at the date of each Draw Request) for the purpose of assuring
that construction of the Project Improvements to date is in accordance with the
Plans and Specifications and to approve Borrower’s then current Draw Request as
being consistent with Borrower’s Obligations under this Agreement, including
inter alia, an opinion as to Borrower’s continued compliance with the provisions
of Section 2.8.1(j).

Subject to the Mezzanine Lender’s obligations to make advances under the
Mezzanine Loan, Lender shall cause Mortgage Borrower to pay the fees of the
Construction Consultant within thirty (30) days after billing therefor and
expenses incurred by Lender on account thereof shall be reimbursed to Lender
within thirty (30) days after request therefor, but neither Lender nor the
Construction Consultant shall have any liability to Borrower on account of
(i) the services performed by the Construction Consultant, (ii) any neglect or
failure on the part of the Construction Consultant to properly perform its
services or (iii) any approval by the Construction Consultant of construction of
the Project Improvements. Neither Lender nor the Construction Consultant assumes
any obligation to Borrower or any other Person concerning the quality of
construction of the Project Improvements or the absence therefrom of defects.

 

-67-



--------------------------------------------------------------------------------

4.1.25 Correction of Defects. Borrower shall cause Mortgage Borrower to promptly
correct all material defects in the Project Improvements or any material
departure from the Plans and Specifications not previously approved by Lender to
the extent required hereunder. Borrower agrees that the advance of any proceeds
of the Loan whether before or after such defects or departures from the Plans
and Specifications are discovered by, or brought to the attention of, Lender
shall not constitute a waiver of Lender’s right to require compliance with this
covenant.

4.1.26 Approval of Change Orders. Borrower shall permit no deviations (and shall
cause Mortgage Borrower not to permit any deviations) from the Plans and
Specifications during construction without the prior approval of Lender which
approval shall not be unreasonably withheld conditioned or delayed; provided,
however, that Borrower may or may allow Mortgage Borrower to make changes
without Lender’s prior approval so long as (a) such changes do not exceed ten
percent (10%) of the amount of the applicable contract, (b) such changes do not
exceed in the aggregate $1,200,000.00, (c) such changes do not cause any Line
Item in the Project Cost Budget to be exceeded (after taking into account use of
the Building Loan Contingency to the extent permitted under and reallocations
under Section 2.1.7(a) of the Building Loan Agreement, reallocations
attributable to cost savings under Section 2.1.7(b) of the Building Loan
Agreement, and other reallocations approved by Lender in its sole discretion),
(d) Borrower uses reasonable efforts to deliver, or to cause Mortgage Borrower
to deliver, to Lender and Construction Consultant prior notice of such change
orders or, if Borrower is unable to deliver prior notice, Borrower shall, or
shall cause Mortgage Borrower to submit to Lender and Construction Consultant
copies of all change orders entered into with respect to the Project
Improvements within fifteen (15) days after the same are entered into,
irrespective of whether the same require the prior approval of Lender and
Construction Consultant pursuant to this Agreement and/or the Building Loan
Agreement, and (e) such changes will not materially change the net rentable
square feet of commercial space to be contained in the Improvements or the net
rentable or saleable square feet of residential space to be contained in the
Improvements, or the basic layout of the Improvements, or involve the use of
materials, furniture, fixtures and equipment that will not be at least equal in
quality to the materials, furniture, fixtures and equipment originally specified
in or required by the approved Plans and Specifications, and (f) such changes
are non-material field changes, which do not affect the scope of the Project
Improvements. If Lender’s approval is necessary with respect to any change
order, Borrower shall give Lender a written request for such approval. If Lender
fails to either approve or disapprove of such request within five (5) days of
receipt thereof, such change order shall be deemed approved if Lender fails to
respond within five (5) days of receipt of a second request by Borrower, which
request shall be in an envelope labeled “Priority” and delivered to Lender by
overnight delivery and which request shall state at the top of the first page in
bold lettering “LENDER’S RESPONSE IS REQUIRED WITHIN FIVE (5) DAYS OF RECEIPT OF
THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED
AND LENDER.”

4.1.27 Books and Records. Borrower shall keep and maintain or cause to be kept
and maintained, detailed, complete and accurate books, records and accounts
reflecting all

 

-68-



--------------------------------------------------------------------------------

items of income and expense of Borrower and Mortgage Borrower in connection with
the Property and the construction of the Project Improvements and the results of
the operation thereof; and, upon the request of Lender, to make such books,
records and accounts available to Lender for inspection or independent audit at
reasonable times during business hours and upon reasonable advance notice to
Borrower. Any independent audit conducted hereunder shall be at Lender’s expense
unless such audit shall uncover a material error in statements previously
delivered to Lender, in which case Borrower shall pay all reasonable costs
related thereto. Lender hereby agrees to keep, and to use reasonable efforts to
cause its agents, employees and consultants to keep, any information acquired
hereby confidential unless already known to the general public or as required by
law.

4.1.28 Indebtedness. Borrower shall (i) duly and promptly pay all of Borrower’s
indebtedness to Lender according to the terms of this Agreement, the Note and
the other Loan Documents, and (ii) except as otherwise expressly permitted
hereunder, incur no other Indebtedness in any form, whether direct, indirect,
primary, secondary, or contingent, without Lender’s prior written consent, other
than such Indebtedness contemplated under the Loan Documents in connection with
the construction and operation of the Improvements and the Indebtedness created
under the Mortgage Loan Documents and Indebtedness created under the First
Mezzanine Loan Documents, which other Indebtedness is paid on a timely basis.
Lender hereby consents to the Heritage Intercompany Loan and Borrower hereby
agrees that it shall not pay all or any portion of the amount owed to Heritage
Partners, LLC with respect to such Heritage Intercompany Loan so long as the
Loan is outstanding.

4.1.29 Maintain Existence. Borrower shall maintain its existence in good
standing and make no changes in its organization, except to the extent permitted
under Article VIII; shall not convey, transfer, or lease any substantial part of
its property, assets, or business to any other person or entity except as
provided under Article VIII; shall not engage in any business enterprise other
than as provided in this Agreement; shall not merge or consolidate with or into
any other Person or enter into any partnership or joint venture with any other
Person; and shall not make any loans or advances to any other Person, except
extensions of credit in the normal course of business.

4.1.30 Bonds. Borrower shall furnish or cause Mortgage Borrower to furnish to
Lender and maintain such Payment and Performance Bonds with respect to the
obligations of Construction Manager, as applicable, to the extent required under
the Building Loan Agreement.

4.1.31 Financing Publicity. Borrower shall permit and shall cause Mortgage
Borrower to permit Lender to obtain publicity in connection with the
construction of the Project Improvements through press releases and
participation in such events as ground breaking and opening ceremonies, subject
to Borrower’s prior approval, which approval shall not be unreasonably withheld
or delayed, and to give Lender ample advance notice of such events and to give
Lender such assistance as is reasonable in connection with obtaining such
publicity as Lender may reasonably request.

4.1.32 Intentionally Deleted.

 

-69-



--------------------------------------------------------------------------------

4.1.33 Laborers, Subcontractors and Materialmen. Borrower shall or shall cause
Mortgage Borrower to notify Lender promptly, and in writing, if Borrower or
Mortgage Borrower receives any default notice, notice of lien or demand for past
due payment, written or oral, from any laborer, subcontractor or materialmen.

4.1.34 Ownership of Personalty. Borrower shall furnish or shall cause Mortgage
Borrower to furnish to Lender, if Lender so reasonably requests, photocopies of
the fully executed contracts, bills of sale, receipted vouchers and agreements,
or any of them, under which Borrower claims title to the materials, articles,
fixtures and other personal property used or to be used in the construction or
operation of the Improvements.

4.1.35 Comply with Other Loan Documents. Borrower shall perform all of
Borrower’s Obligations under the Note and the other Loan Documents. Borrower
shall cause Mortgage Borrower to perform all of Mortgage Borrower’s Obligations
under the Building Loan Documents.

4.1.36 Purchase of Material Under Conditional Sale Contract. Borrower shall not
and shall not cause Mortgage Borrower to permit any materials, equipment,
fixtures or any other part of the Improvements to be purchased or installed
under any security agreement or other arrangements wherein the seller reserves
or purports to reserve the right to remove or to repossess any such items or to
consider them personal property after their incorporation in the Property,
unless authorized by Lender in writing and in advance.

4.1.37 Further Assurance of Title. If at any time Lender has reason to believe
in its reasonable opinion that any Advance is not secured or will or may not be
secured by the Pledge Agreement as a first priority lien or security interest on
the Collateral, subject only to the Permitted Encumbrances, then Borrower shall
or shall cause Mortgage Borrower, within ten (10) days after written notice from
Lender, to do all things and matters reasonably necessary (including execution
and delivery to Lender of all further documents and performance of all other
acts which Lender reasonably deems necessary or appropriate) to assure to the
reasonable satisfaction of Lender that any Advance previously made hereunder or
to be made hereunder is secured or will be secured by the Pledge Agreement as a
first priority lien or security interest with respect to the Collateral. Lender,
at Lender’s option, may decline to make further Advances hereunder until Lender
has received such assurance.

4.1.38 Landmark Declaration. Borrower hereby covenants and agrees that it shall
cause Mortgage Borrower to comply in all material respects with the Landmark
Declaration.

4.1.39 Reserved.

4.1.40 Condominium. Borrower shall cause Mortgage Borrower to perform and comply
with the provisions of Section 4.1.40 of the Building Loan Agreement in
connection with the Condominium Conversion, which are hereby incorporated by
reference as if fully set forth herein.

(a) Borrower has submitted or caused Mortgage Borrower an offering plan and all
documents related thereto (as the same may be amended from time to time, (the

 

-70-



--------------------------------------------------------------------------------

“Offering Plan”), for the establishment of a condominium form of ownership of
the Property to the New York State Department of Law for review and acceptance
for filing on May 20, 2005 and obtained acceptance for filing of the Offering
Plan, as so amended or supplemented as required by Legal Requirements to the New
York State Department of Law, by the New York State Department of Law on
September 2, 2005. Borrower shall submit to Lender all amendments and
supplements to the Offering Plan for approval, which approval shall not be
unreasonably withheld, conditioned or delayed, prior to submitting all
amendments and supplements to the Offering Plan to the New York State Department
of Law for review and acceptance for filing. If Lender disapproves an amendment,
it shall furnish Borrower with a written statement setting forth the reasons for
such disapproval. Notwithstanding the foregoing, Lender’s consent shall not be
required for price change amendments which increase prices, provided Lender
receives notice of any such amendment.

(b) Borrower has submitted to Lender for its reasonable approval and Lender has
approved the form of contract of sale for the Units (each, a “Contract”)
contained in the Offering Plan (which Lender acknowledges shall be subject to
non-material changes without Lender’s consent made pursuant to bona fide
arms-length negotiations in connection with the sale of Units).

(c) Borrower shall cause the Condominium Documents to comply with all applicable
Legal Requirements in all material respects.

(d) Borrower shall comply and cause compliance with all Legal Requirements in
all material respects in connection with the offering and sale of Units and the
grant of parking licenses in the Parking Facility.

(e) Borrower shall cause Mortgage Borrower to cause any deposits in connection
with any Contract to be held in an account maintained with “escrow agent” (as
designated under the Offering Plan) (the “Escrow Agent”), or another escrow
agent reasonably acceptable to Lender, and shall not permit Mortgage Borrower to
withdraw such deposits for any purpose except as expressly provided in the
applicable Contract, or in accordance with applicable Legal Requirements or the
Condominium Documents. Borrower shall cause Mortgage Borrower to assign its
rights therein to Lender pursuant to a form reasonably acceptable to Lender. If
requested by Lender and permitted under applicable law, Borrower shall cause
Mortgage Borrower to require that such Escrow Agent hold such deposits in an
account maintained with Mortgage Lender or an Affiliate of Mortgage Lender.
Without limiting the foregoing, Borrower shall not permit Mortgage Borrower to
permit the proceeds of any such deposits to be used to pay for construction or
other costs related to the Improvements.

(f) If the purchaser under any Contract shall default in performance of its
obligations thereunder beyond all applicable grace, notice and cure periods and
Mortgage Borrower shall retain the deposit thereunder as liquidated damages,
then Borrower shall or cause Mortgage Borrower to give prompt notice to Lender
of such retention and shall prepay the Mortgage Loan and/or the Mezzanine Loan
in accordance with the provisions of Section 4.1.40(i)(iii) of the Building Loan
Agreement, commencing at subsection (F) of the waterfall, in an amount equal to
such deposit (without any prepayment penalty or fee or Exit Fee and net of
expenses incurred by Borrower or Mortgage Borrower in connection with such
Contract and the collection of such deposit).

 

-71-



--------------------------------------------------------------------------------

(g) Without the prior written consent of Lender (which consent or non-consent
Lender shall deliver to Borrower within ten (10) Business Days of request
therefor and, with respect to clause (i) only, shall not be unreasonably
withheld, conditioned or delayed), Borrower shall not permit Mortgage Borrower
to:

(i) amend, modify, supplement or terminate any of the Condominium Documents
other than an amendment, modification or supplement which merely increases the
price of any Unit or combines any two (2) Units into one (1) Unit, but, in any
case, Lender shall be given notice of any such amendment, modification or
supplement;

(ii) sell or offer for sale any Units and/or grant any parking licenses in the
Parking Facility except in compliance with the Condominium Documents and all
applicable Legal Requirements;

(iii) enter into any Contract unless (A) the sale price is payable in full by
bank or certified check or wire transfer of immediately available funds at
closing, (B) the Offering Plan has been accepted for filing with the New York
State Department of Law, (C) such Contract shall require the purchaser to
deposit with the Escrow Agent a cash amount equal to not less than ten
percent (10%) of the purchase price plus any additional deposits that may be
made and shall provide that such amount shall be retained by Borrower as
liquidated damages upon default beyond all applicable grace, notice and cure
periods by the purchaser of its purchase obligation under such Contract and
(D) such Contract shall be subject to no conditions (other than financing
contingencies which must be eliminated within ninety (90) days after the date of
such Contract in order for it to be considered and as a condition for being
considered a Bona Fide Contract) upon the purchaser’s obligation (except for
customary title conditions, completion of the Improvements and rights of
rescission required by law);

(iv) (A) amend, modify or supplement any Contract in any material manner or in
any manner which would materially adversely affect Borrower, Lender or the
Property, or terminate any Contract (except for default on the part of a
purchaser thereto but with prompt notice to Lender), or permit any of the
foregoing actions to be taken or (B) release any deposit under any Contract,
except in each case, in accordance with the terms of such Contract and this
Agreement;

(v) abandon or materially change its plan for submission of the Property to the
condominium form of ownership;

(vi) (A) lease any Residential Unit without Lender’s approval in its sole
discretion, (B) lease any Commercial Unit or space contained therein without
Lender’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed or (C) lease or any portion of the Parking Facility
without Lender’s approval and, if Lender approves of any such Lease or Leases,
Borrower shall, at Lender’s election, enter into a cash management agreement and
lock box agreement in form and substance reasonably satisfactory to Lender, with
a deposit bank which shall be an Eligible Institution; or

 

-72-



--------------------------------------------------------------------------------

(vii) sell or offer for sale more than two (2) Units and grant or offer to grant
more than two (2) parking licenses to Affiliates. Any Unit sold and/or parking
license granted to an Affiliate shall be at a purchase price or license fee, as
applicable, equal to or exceeding the fair market price for such Unit and/or
parking license.

(viii) Upon payment and satisfaction of the Building Loan, the First Mezzanine
Loan and the Senior Loan, Borrower shall have the right to permit Mortgage
Borrower to sell Units subject to the following conditions for so long as any
portion of the Loan remains outstanding:

(A) Borrower shall have fully complied with the provisions of subsections (a)
through (d) of this Section 4.1.40;

(B) with respect to the sale of any Unit, Mortgage Borrower shall have entered
into Bona Fide Sales Contract (under which any and all financing contingencies
and any rescission right of purchaser under New York law shall have expired) and
with respect to the first sale of a Unit, Mortgage Borrower shall have entered
into a Bona Fide Sales Contract with respect to ten (10) Units which Bona Fide
Sales Contracts are no longer subject to any right of rescission by operation of
law or otherwise in favor of the purchaser thereunder;

(C) Lender shall have received a copy of an executed Bona Fide Sales Contract
with reference to such Unit;

(D) Lender shall have received not less than five (5) Business Days’ prior
written notice of the proposed sale accompanied by a pro forma settlement
statement signed by Mortgage Borrower and reflecting the projected Gross Sale
Proceeds and the projected Net Sale Proceeds;

(E) such sale of such Unit shall be pursuant to an approved Bona Fide Sales
Contract;

(F) the Unit to be sold will constitute one or more tax lots separate and
distinct from the tax lot or lots applicable to the remaining portion of the
Property;

(G) the conveyance to the transferee of such Unit will not violate any
applicable zoning or subdivision laws;

(H) Lender shall have received in cash or by wire transfer of immediately
available funds or by certified or bank check payable to Lender the Net Sale
Proceeds for such Unit sold and the Net Sale Proceeds for the grant of any
parking license; and

 

-73-



--------------------------------------------------------------------------------

(I) So long as Lender has provided notice to Borrower of such requirement at
least three (3) days prior to closing, Lender shall have received such other
documents, certificates, instruments, opinions or assurances as Lender may
reasonably request.

(ix) Net Sale Proceeds received by Lender under this Section 4.1.40(g)(ix) on a
date other than a Monthly Payment Date may be held by Lender as additional
collateral for the Loan (and shall earn interest at the rate offered Lender)
until the next succeeding Monthly Payment Date at which time such amounts held
by Lender (plus any interest earned thereon) shall be applied in accordance with
subsection (x) below and shall not be deemed a payment until such time.

(x) Amounts received by Lender under this subsection shall be applied (without
premium or penalty other than Additional Costs) in the following order of
priority;

(A) first, to the servicer of the Loan for any reasonable servicing and
consulting fees due to the servicer as of such date;

(B) second, in an amount needed to fund the Tax Funds and Insurance Premium
Funds as required pursuant to Article VI below so that on any date when Taxes or
Insurance Premiums are due and payable, servicer shall have sufficient funds to
make such payments;

(C) third, in an amount needed to pay Borrower all Lender approved Operating
Expenses;

(D) fourth, in an amount needed to pay the Exit Fee with respect to such sales;

(E) fifth, to Lender, to be applied to any accrued and unpaid interest currently
payable with respect to the Loan on such scheduled payment date; and

(F) sixth, to Lender, to be applied to all remaining principal due under the
Loan until the same is reduced to zero.

Notwithstanding the foregoing, at any time that an Event of Default has occurred
and is continuing, Lender may apply sums then present in any of the above
referenced accounts and all Net Sale Proceeds or other sums thereafter deposited
in any such account to the payment of the Obligations or any other sums payable
pursuant to this Agreement or the other Loan Documents in such order, proportion
and priority as Lender may determine in its sole and absolute discretion.
Lender’s right to withdraw and apply amounts in accounts shall be in addition to
all other rights and remedies provided to Lender under this Agreement, the other
Loan Documents, and at law or in equity.

(h) Intentionally Deleted.

 

-74-



--------------------------------------------------------------------------------

(i) Borrower shall cause Mortgage Borrower to comply in all material respects
with all of the terms, covenants and conditions of the Condominium Documents and
any rules and regulations that may be adopted for the Condominium, as the same
shall be in force and effect from time to time.

(j) Borrower shall pay, or cause Mortgage Borrower to pay, all assessments for
common charges and expenses made against the Unit(s) owned by Mortgage Borrower
pursuant to the Condominium Documents as the same shall become due and payable.

(k) Borrower shall pay or reimburse Lender for all reasonable out-of-pocket
costs and expenses incurred by Lender (including, without limitation, legal fees
and costs) in connection with Section 4.1.40(i)(A) above.

4.1.41 Mortgage Covenants; First Mezzanine Loan Covenants. Borrower shall cause
Mortgage Borrower to perform all the covenants (and comply in all material
respects with all obligations which Mortgage Borrower has covenanted to comply
with) under the Mortgage Loan Documents, unless otherwise consented to in
writing by Lender. Borrower shall cause First Mezzanine Borrower to perform all
the covenants (and comply in all material respects with all obligations which
the First Mezzanine Borrower has covenanted to comply with) under the First
Mezzanine Loan Documents, unless otherwise consented to in writing by Lender.

Section 4.2 Borrower Negative Covenants.

Borrower covenants and agrees that:

4.2.1 Due on Sale and Encumbrance; Transfers of Interests. Borrower shall not
permit or suffer any Transfer without the prior written consent of Lender except
as specifically permitted by Article VIII and except for transfers of Units
pursuant to Bona Fide Sales Contracts in conjunction with a release of such
Units from the liens of the Mortgage pursuant to Section 4.1.40(i).

4.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or the Collateral except Permitted
Encumbrances (or allow Mortgage Borrower or First Mezzanine Borrower to create,
incur, assume or suffer to exist any Lien on any portion of the Property, the
Collateral or the First Mezzanine Collateral, except for Permitted Encumbrances)
or on any Bona Fide Sales Contracts or on any other collateral for the Loan.

4.2.3 Dissolution. Borrower shall not engage (or permit Mortgage Borrower or
First Mezzanine Borrower to engage) in any dissolution, liquidation or
consolidation or merger with or into any other business entity, Borrower shall
not transfer, lease or sell, in one transaction or any combination of
transactions, all or substantially all of the property or assets of Borrower
except to the extent expressly permitted by the Loan Documents; Borrower shall
not permit Mortgage Borrower to transfer, lease or sell, in one transaction or
any combination of transactions, all or substantially all of the property or
assets of Mortgage Borrower except to the extent expressly permitted by the
Mortgage Loan Documents; and Borrower shall not permit First Mezzanine Borrower
to transfer, lease or sell, in one transaction or any combination of
transactions, all or substantially all of the property or assets of First
Mezzanine Borrower except to the extent expressly permitted by the First
Mezzanine Loan Documents.

 

-75-



--------------------------------------------------------------------------------

4.2.4 Change in Business. Borrower shall not cause or permit Mortgage Borrower
or First Mezzanine Borrower, to enter into any line of business other than, in
the case of the Mortgage Borrower, the ownership, management, development and
operation of the Property, the sale of the Units and the construction of the
Project Improvements and, in the case of the First Mezzanine Borrower, the
ownership of the First Mezzanine Collateral. Borrower shall not enter into any
line of business other than the ownership of the Collateral.

4.2.5 Debt Cancellation. Unless approved by Lender, Borrower shall not cause or
permit Mortgage Borrower or First Mezzanine Borrower to cancel or otherwise
forgive or release any claim or debt (other than termination of Leases or Bona
Fide Sales Contracts in accordance herewith and the Mortgage Loan Documents)
owed to Mortgage Borrower by any Person, except for adequate consideration and
in the ordinary course of Mortgage Borrower’s business. Borrower shall not
cancel or otherwise forgive or release any claim or debt owed to Borrower by any
Person, shall not permit the First Mezzanine Borrower to cancel or otherwise
forgive or release any claim or debt owed to First Mezzanine Borrower by any
Person, and shall not permit the Mortgage Borrower to cancel or otherwise
forgive or release any claim or debt owed to Mortgage Borrower by any Person,
except for adequate consideration and in the ordinary course of Borrower’s,
First Mezzanine Borrower’s or Mortgage Borrower’s business, respectively.

4.2.6 Affiliate Transactions. Except as otherwise expressly permitted herein,
Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower or any of the constituent members of Borrower except in
the ordinary course of business on terms which are fully disclosed to Lender in
advance and are no less favorable to Borrower or such Affiliate than would be
obtained in a comparable arm’s-length transaction with an unrelated third party.
Borrower shall not amend or permit or allow Mortgage Borrower to amend or permit
the amendment of any Affiliate Contracts without the prior consent of Lender.

4.2.7 Zoning. Borrower shall not initiate or consent to or cause Mortgage
Borrower to initiate or consent to any zoning reclassification of any portion of
the Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of the Property in any manner that could result in
such use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior consent of
Lender. Borrower will promptly notify Lender of any anticipated or proposed
change in the zoning for the Property or any portion thereof or any other
property with respect to which a change in zoning would affect the zoning or
Mortgage Borrower’s use and enjoyment of the Property, or any part thereof,
promptly upon its learning of any such anticipated or proposed change. Lender
shall have the right to participate (at Lender’s sole cost and expense) in any
and all proceedings, judicial, administrative or otherwise, with respect to or
in any way affecting the Property, including, without limitation, zoning,
environmental and other matters using counsel of Lender’s choosing (and Borrower
shall cause Mortgage Borrower to consent to such participation).

 

-76-



--------------------------------------------------------------------------------

4.2.8 Assets. Borrower shall not own any assets other than the Collateral.
Borrower shall not cause or permit First Mezzanine Borrower to purchase or own
any assets other than the First Mezzanine Collateral. Borrower shall not cause
or permit Mortgage Borrower to purchase or own any assets other than the
Property.

4.2.9 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (i) with any other real property constituting a
tax lot separate from the Property, and (ii) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.

4.2.10 Principal Place of Business. Borrower shall not change its chief
executive office or chief place of business or jurisdiction of organization set
forth on Schedule IV without first giving Lender ten (10) days’ prior notice.
Borrower shall not cause or permit First Mezzanine Borrower to change its chief
executive officer or principal place of business or jurisdiction of organization
set forth on Schedule IV of the First Mezzanine Loan Agreement or cause Mortgage
Borrower to change its chief executive officer or principal place of business or
jurisdiction of organization as set forth on Schedule IV of the Mortgage Loan
Agreement without first giving Lender ten (10) days’ prior notice.

4.2.11 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Building Loan Note, this Agreement or the
other Building Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

(b) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the term of the Loan, as reasonably requested by Lender
in its sole discretion, that (A) Borrower is not and does not maintain an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (B) Borrower is not subject to state statutes regulating investments
and fiduciary obligations with respect to governmental plans; and (C) one (1) or
more of the following circumstances is true with respect to Borrower:

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. § 2510.3-101(f)(2); or

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101(c) or (e).

4.2.12 No Distributions. Borrower shall not make any distributions or other
disbursements to its partners, shareholders, members or Persons owned by or
related to any of its partners, shareholders or members until the Loan has been
repaid in full except for payments

 

-77-



--------------------------------------------------------------------------------

made pursuant to the Affiliate Contracts and except as otherwise expressly
provided in the Reserve and Security Agreement. Borrower shall use any and all
Rents collected from the Property to pay operating expenses of and real property
taxes on the Property.

4.2.13 Other Limitations. Prior to the payment in full of the Debt, neither
Borrower nor any of its Affiliates shall, without the prior written consent of
Lender (which may be furnished or withheld at its sole and absolute discretion)
give its consent or approval to, or effectuate, any of the following actions or
items:

(a) except as permitted by Lender herein (i) any refinance of the Mortgage Loan
or the First Mezzanine Loan or (ii) any prepayment in full or in part of the
Mortgage Loan or the First Mezzanine Loan except in connection with the release
and sale of individual Units pursuant to the Mortgage Loan Documents and the
First Mezzanine Loan Documents;

(b) any modification, amendment, consolidation, spread, restatement, waiver or
termination (except repayment in full in accordance with clause (a)(ii) above)
of any of the Mortgage Loan Documents or any of the First Mezzanine Loan
Documents (or of any agreement or other instrument or action that cannot
pursuant to the terms of the foregoing be amended, terminated or waived or taken
without the consent or approval of the Mortgage Lender or First Mezzanine
Lender, as applicable), except for any of the foregoing that are required under
the Mortgage Loan Documents or the First Mezzanine Loan Documents, and any such
modification, amendment, consolidation, spread, restatement, waiver, termination
or action shall be prohibited without the consent of Lender, and any of the
foregoing taken without Lender’s consent shall not be effective as against
Lender;

(c) following completion of the Project Improvements, approve the terms of any
Annual Budget (it being understood that the Lender shall reasonably approve any
such Annual Budget, provided that the Mortgage Lender has approved such Annual
Budget in accordance with the terms of the Mortgage Loan Documents);

(d) the settlement of any claim against Mortgage Borrower or First Mezzanine
Borrower, other than a fully insured third party claim, in any amount greater
than $1,000,000; or

(e) except as permitted or required by the Mortgage Loan Documents or the First
Mezzanine Loan Documents, any determination to restore the Property after a
Casualty or Condemnation.

4.2.14 Intentionally Deleted.

4.2.15 Operating Agreements. (a) In the event that the Mortgage Loan has been
repaid in full, Borrower shall cause Mortgage Borrower not to consent to or
permit any amendment to Section 9(j) of Mortgage Borrower’s operating agreement,
without Lender’s prior consent.

 

-78-



--------------------------------------------------------------------------------

V. INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1 Insurance. (a) Borrower shall cause Mortgage Borrower to maintain at
all times during the term of the Loan the Policies required under Section 5.1 of
the Building Loan Agreement, including, without limitation, meeting all insurer
requirements thereunder. In addition, Borrower shall cause Lender to be named as
an additional named insured under each of the Policies described and required in
Section 5.1.1 of the Building Loan Agreement. In addition, Borrower shall cause
such Policies to provide for at least thirty (30) days’ prior notice to Lender
in the event of policy cancellation or material charges. Borrower shall provide
Lender with evidence of all such insurance required hereunder on or before the
date on which Mortgage Borrower is required to provide such evidence to Mortgage
Lender pursuant to the Building Loan Agreement.

(b) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is maintained in full force and effect, Lender
shall have the right (but not the obligation), upon notice to Borrower, to take
such action as Lender deems necessary to protect Lender’s interest in the
Collateral, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate and all Insurance
Premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Loan Documents and shall bear
interest at the Default Rate.

5.1.2 Insurance Company. The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the Property is located and having a claims paying ability rating of “A-X” or
better by A.M. Best Company, Inc. and “A” or better (and the equivalent thereof)
by at least two (2) of the Rating Agencies rating the Securities (one of which
shall be S&P if they are rating the Securities and one of which will be Moody’s
if they are rating the Securities), or if only one (1) Rating Agency is rating
the Securities, then only by such Rating Agency.

Section 5.2 Casualty and Condemnation.

5.2.1 Casualty. If the Property shall sustain a Casualty, Borrower shall give
prompt notice of such Casualty to Lender and, provided that, if Mortgage
Borrower is required to, restore the Property under the Mortgage Loan Documents,
and if Mortgage Lender makes the Net Proceeds available to Mortgage Borrower in
accordance with the provisions of the Mortgage Loan Documents, Borrower shall
cause Mortgage Borrower to promptly commence and diligently prosecute to
completion the Restoration of the Property. Borrower shall cause Mortgage
Borrower to pay all costs of such Restoration whether or not such costs are
covered by insurance. Lender may, but shall not be obligated to, make proof of
loss if not made promptly by Mortgage Borrower. Lender acknowledges that
Mortgage Borrower’s rights to any Net Proceeds are subject to the terms of the
Mortgage Loan Documents.

5.2.2 Condemnation. Borrower shall give Lender prompt notice of any actual or
(if known to Borrower) threatened Condemnation by any Governmental Authority of
all or any part of the Property and shall deliver to Lender a copy of any and
all papers served in connection with such proceedings. Lender may participate in
any such proceedings, and

 

-79-



--------------------------------------------------------------------------------

Borrower shall from time to time deliver or cause to be delivered to Lender all
instruments requested by Lender to permit such participation. Borrower shall, at
its expense, diligently prosecute or cause to be prosecuted any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any Condemnation, Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement. Lender acknowledges that Mortgage Borrower’s Rights to any Award are
subject to the terms of the Mortgage Loan Documents. If the Property or any
portion thereof is taken by any Governmental Authority, provided that, if
Mortgage Borrower is required to restore the Property under the Mortgage Loan
Documents, and if Mortgage Lender makes the Net Proceeds available to Mortgage
Borrower in accordance with the provisions of the Mortgage Loan Documents,
Borrower shall cause Mortgage Borrower to promptly commence and diligently
prosecute the Restoration of the Property and otherwise comply with the
provisions of Section 5.3 of the Building Loan Agreement. If the Property is
sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt, subject to Mortgage Lender’s and
First Mezzanine Lender’s rights with respect thereto under the Mortgage Loan
Documents and the First Mezzanine Loan Documents, respectively.

The provisions of Section 5.2.1 and Section 5.2.2 hereof are subject to the
terms and conditions of the Condominium Documents relating to casualty and
condemnation and if there is any inconsistency between the terms and provisions
of the Condominium Documents and the provisions hereof, the Condominium
Documents shall control.

Lender shall have no obligation to make any Advances after a Condemnation or a
Casualty unless and until the Property is restored as required hereunder.

Section 5.3 Restoration. Borrower shall, or shall cause Mortgage Borrower to
deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under the Mortgage Loan
Documents in connection with the Restoration of the Property after a Casualty or
Condemnation.

VI. RESERVE FUNDS

Section 6.1 Debt Service Funds.

6.1.1 Deposit of Debt Service Funds. On or prior to the Closing Date, Borrower
shall deposit with Lender, an amount equal to Two Million One Hundred Thousand
and No/100 Dollars ($2,100,000.00) (such amount so deposited shall hereinafter
be referred to as the “Debt Service Funds”).

6.1.2 Release of Debt Service Funds. Lender shall apply the Debt Service Funds
to payments of the aggregate amount of Debt Service through the Maturity Date.
If at any time the amount of the Debt Service Funds shall exceed the amounts due
for Debt Service on the Loan for the period beginning from such time through the
Maturity Date, so long as no Event of Default shall then exist, Lender shall
return any excess to Borrower.

 

-80-



--------------------------------------------------------------------------------

6.1.3 Application of Debt Service Funds. Upon the occurrence and during the
continuance of an Event of Default, Lender, at its option, may withdraw all the
Debt Service Funds and may apply the Debt Service Funds either to the payment of
Debt Service and to payment of the Debt in such order, proportion and priority
as Lender may determine in its sole discretion. Lender’s right to withdraw and
apply the Debt Service Funds shall be in addition to all other rights and
remedies provided to Lender under the Loan Documents.

Section 6.2 Tax Funds.

6.2.1 Deposits of Tax Funds. Commencing on the first Monthly Payment Date after
the first sale of a Unit or Units and on each Monthly Payment Date thereafter,
Borrower shall deposit or cause to be deposited with Lender an amount equal to
one-twelfth (1/12) of the Taxes that Lender estimates will be payable by
Borrower for the next succeeding twelve (12) calendar months (such amounts so
deposited shall hereinafter be referred to as the “Tax Funds”). If at any time
Lender reasonably determines that the Tax Funds will not be sufficient to pay
the Taxes for such twelve (12) month period, Lender shall notify Borrower of
such determination and Borrower shall deposit with Lender the amount that Lender
estimates is sufficient to make up the deficiency within ten (10) Business Days
of such notice.

6.2.2 Release of Tax Funds. Subject to Section 6.2.3, Lender shall apply the Tax
Funds to payments of Taxes. In making any payment relating to Taxes, Lender may
do so according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Funds
shall exceed the amounts due for Taxes, Lender shall, in its sole discretion,
return any excess to Borrower.

6.2.3 Application of Tax Funds. Upon the occurrence and during the continuance
of an Event of Default, Lender, at its option, may withdraw all the Tax Funds
and may apply the Tax Funds either to the payment of Taxes or to payment of the
Debt in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply the Tax Funds shall be in
addition to all other rights and remedies provided to Lender under the Loan
Documents.

6.2.4 Waiver of Tax Funds. Notwithstanding the other provisions of this
Section 6.2 and subject to Section 6.5 below, Borrower shall be relieved of its
obligation to make deposits of Tax Funds under Section 6.2.1 above, provided
that (a) Mortgage Borrower is required to and does make deposits to the Tax Fund
under the Mortgage Loan Documents and (b) Lender receives evidence acceptable to
it of the making of such deposits and of the payment of all such Taxes.

Section 6.3 Insurance Premium Funds.

6.3.1 Deposits of Insurance Premium Funds. Commencing on the first Monthly
Payment Date after the first sale of a Unit or Units and each Monthly Payment
Date thereafter, Borrower shall deposit or cause to be deposited with Lender
one-twelfth (1/12) of an amount equal to the Insurance Premiums that Lender
estimates will be payable for the renewal of

 

-81-



--------------------------------------------------------------------------------

the coverage afforded by the Policies upon the expiration thereof through the
succeeding twelve (12) calendar months (such amounts so deposited shall
hereinafter be referred to as the “Insurance Premium Funds”). If at any time
Lender reasonably determines that the Insurance Premium Funds will not be
sufficient to pay the Insurance Premiums with respect to the applicable
twelve (12) month period, Lender shall notify Borrower of such determination and
Borrower shall deposit with Lender the amount that Lender estimates is
sufficient to make up the deficiency within ten (10) Business Days of such
notice

6.3.2 Release of Insurance Premium Funds. Subject to Section 6.3.3, Lender shall
apply the Insurance Premium Funds to payment of Insurance Premiums. In making
any payment relating to Insurance Premiums, Lender may do so according to any
bill, statement or estimate procured from the insurer or its Lender, without
inquiry into the accuracy of such bill, statement or estimate. If the amount of
the Insurance Premium Funds shall exceed the amounts due for Insurance Premiums,
Lender shall, in its sole discretion, return any excess to Borrower.

6.3.3 Application of Insurance Premium Funds. Upon the occurrence and during the
continuance of an Event of Default, Lender at its option may withdraw the
Insurance Premium Funds and may apply the Insurance Premium Funds to the payment
of Insurance Premiums or to the payment of the Debt in such order, proportion
and priority as Lender shall determine in its sole discretion. Lender’s right to
withdraw and apply the Insurance Premium Funds shall be in addition to all other
rights and remedies provided to Lender under the Loan Documents.

6.3.4 Waiver of Insurance Premium Funds. Notwithstanding the other provisions of
this Section 6.3 and subject to Section 6.5 below, Borrower shall be relieved of
its obligation to make deposits of Insurance Premium Funds under Section 6.3.1
above, provided that (a) Mortgage Borrower is required to and does make deposits
to the Insurance Premium Fund under the Mortgage Loan Documents and (b) Lender
receives evidence acceptable to it of the making of such deposits and of the
payment of all such Insurance Premiums.

Section 6.4 Income Tax Funds.

6.4.1 Deposits of Income Tax Funds. After the Senior Loan and the Building Loan
are paid in full then, in connection with the sale of a Unit and grants of
parking licenses, as applicable, Borrower shall deposit with Lender an amount
equal to the Income Taxes, as determined by Lender in its reasonable discretion
(such amount so deposited shall hereinafter be referred to as the “Income Tax
Funds”).

6.4.2 Release of Income Tax Funds. At Borrower’s option, Borrower may use the
Income Tax Funds to pay for Income Taxes or to prepay the Building Loan and the
First Mezzanine Loan. Upon written direction by Borrower to Lender, Lender shall
either release all or a portion of the Income Tax Funds to Borrower to pay for
Income Taxes or Lender shall treat such Income Tax Funds as Net Sale Proceeds
and distribute the same in accordance with the provisions of
Section 4.1.40(i)(C), subject to the satisfaction of the following conditions
with respect to a release of Income Tax Funds for the Payment of Income Taxes:
(a) no Event of Default shall have occurred and be continuing, (b) at least
twenty (20) Residential Units shall have been sold by Mortgage Borrower in
accordance with the terms and provisions of the

 

-82-



--------------------------------------------------------------------------------

Mortgage Loan Documents, the First Mezzanine Loan Documents and the Loan
Documents, and (c) Borrower delivers to Lender an Officer’s Certificate
(i) setting forth the aggregate amount of Income Taxes due and the parties to
whom such Income Taxes are to be paid (together with the corresponding amounts
due to each party) and (ii) certifying that such requested amount shall be
expended for such Income Taxes.

6.4.3 Application of Income Tax Funds. Upon the occurrence and during the
continuance of an Event of Default, Lender, at its option, may withdraw all the
Income Tax Funds and may apply the Income Tax Funds either to the payment of the
Debt in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply the Income Tax Funds shall be
in addition to all other rights and remedies provided to Lender under the Loan
Documents.

Section 6.5 Transfer of Reserve Funds Under Mortgage Loan. If the Mortgage Loan
is refinanced with Lender’s consent or paid off in full and the funds described
in Section 6.1.1 that are required hereunder are not required under the new
mortgage loan and First Mezzanine Loan is paid off or First Mezzanine Lender is
not requiring this transfer under Section 6.5 of the First Mezzanine Loan
Agreement, if any, then Borrower shall cause any amounts that would have been
deposited into any reserves or escrow accounts in accordance with the terms of
the Mortgage Loan Documents to be transferred to and deposited with Lender in
accordance with the terms of this Article VI (under a substitute cash management
and lockbox arrangement in form substantially similar to the then existing
arrangements), and, if any letters of credit have been substituted by Mortgage
Borrower for any such reserves or escrows as may be specifically permitted by
the Mortgage Loan Documents, then Borrower shall also cause such letters of
credit to be transferred to Lender and to be held by Lender upon the same terms
and provisions as set forth in the Mortgage Loan Documents.

Section 6.6 Intentionally Deleted.

Section 6.7 Security Interest in Funds.

6.7.1 Grant of Security Interest. Borrower shall be the owner of the Net
Proceeds, if any, deposited with Lender after a Casualty or Condemnation, the
Debt Service Funds, Tax Funds, the Insurance Premium Funds and the Income Tax
Funds, amounts deposited by Borrower pursuant to Section 2.1.10 and the Net Sale
Proceeds received by Lender pursuant to Section 4.1.40 (collectively, the
“Funds”). Borrower hereby pledges, assigns and grants a security interest to
Lender, as security for payment of the Debt and the performance of all other
terms, conditions and covenants of the Building Loan Documents on Borrower’s
part to be paid and performed, in all of Borrower’s right, title and interest in
and to the Funds. The Funds shall be under the sole dominion and control of
Lender.

6.7.2 Income Taxes. Borrower shall report on its federal, state and local income
tax returns all interest or income accrued on the Funds, if any.

6.7.3 Prohibition Against Further Encumbrance. Borrower shall not, without the
prior consent of Lender, further pledge, assign or grant any security interest
in the Funds or permit any lien or encumbrance to attach thereto, or any levy to
be made thereon, or any UCC 1 Financing Statements, except those naming Lender
as the secured party, to be filed with respect thereto.

 

-83-



--------------------------------------------------------------------------------

6.7.4 Application of Funds. Upon the occurrence and during the continuance of an
Event of Default, Lender, at its option, may withdraw the Funds and apply the
Funds to payment of the Debt in such order, proportion and priority as Lender
may determine in its sole discretion. Lender’s right to withdraw and apply the
Funds shall be in addition to all other rights and remedies provided to Lender
or Lenders under the Loan Documents.

Section 6.8 Letters of Credit.

6.8.1 Delivery of Letters of Credit. (a) In lieu of making the payments of the
Funds pursuant to Section 2.1.10, Borrower may deliver to Lender a Letter of
Credit in accordance with the provisions of this Section 6.8. The aggregate
amount of any Letter of Credit and cash on deposit with respect to the Funds
shall at all times be at least equal to the aggregate amount which Borrower is
required to have on deposit in such Funds pursuant to this Agreement.

(b) Borrower shall give Lender no less than ten (10) days’ notice of Borrower’s
election to deliver a Letter of Credit and Borrower shall pay to Lender all of
Lender’s reasonable out-of-pocket costs and expenses in connection therewith.
Borrower shall not be entitled to draw from any such Letter of Credit. Upon
ten (10) days’ notice to Lender, Borrower may replace a Letter of Credit with a
cash deposit. Upon receipt of such cash deposit, Lender shall return the Letter
of Credit to Borrower together with a letter authorizing the issuer of the
Letter of Credit to cancel the Letter of Credit. Prior to the return of a Letter
of Credit, Borrower shall deposit an amount equal to the amount that would have
accumulated and not been disbursed in accordance with this Agreement if such
Letter of Credit had not been delivered.

6.8.2 Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Total Debt. Upon the
occurrence and during the continuance of an Event of Default, Lender shall have
the right, at its option, to draw on any Letter of Credit and to apply all or
any part thereof to the payment of the items for which such Letter of Credit was
established or to apply each such Letter of Credit to payment of the Total Debt
in such order, proportion or priority as Lender may determine.

6.8.3 Additional Rights of Lender. In addition to any other right Lender may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least
thirty (30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the

 

-84-



--------------------------------------------------------------------------------

terms and conditions of this Agreement or a substitute Letter of Credit is
provided); or (d) if Lender has received notice that the bank issuing the Letter
of Credit shall cease to be an Eligible Institution and within fifteen (15)
Business Days after Lender notifies Borrower in writing of such circumstance,
Borrower shall fail to deliver to Lender a substitute Letter of Credit issued by
an Eligible Institution. Notwithstanding anything to the contrary contained in
the above, Lender is not obligated to draw any Letter of Credit upon the
happening of an event specified in (a), (b), (c) or (d) above and shall not be
liable for any losses sustained by Borrower due to the insolvency of the bank
issuing the Letter of Credit if Lender has not drawn the Letter of Credit.

VII. PROPERTY MANAGEMENT

Section 7.1 Management Agreement. Borrower shall not cause Mortgage Borrower to
enter into the Management Agreement without the prior consent of Lender, (not to
be unreasonably withheld, conditioned or delayed), provided that such consent
may be conditioned upon the manager under such management agreement and Borrower
or Mortgage Borrower executing an Assignment of Management Agreement,
substantially in the form then used by Lender. If Borrower enters or causes
Mortgage Borrower to enter into a Management Agreement, Borrower shall or shall
cause Mortgage Borrower to (i) diligently perform and observe in all material
respects all of the terms, covenants and conditions of such Management Agreement
on the part of Borrower or Mortgage Borrower to be performed and observed, and
(ii) promptly notify Lender of any notice to Borrower or Mortgage Borrower of
any default by Borrower or Mortgage Borrower in the performance or observance of
any of the terms, covenants or conditions of such Management Agreement on the
part of Borrower or Mortgage Borrower to be performed and observed. The
Management Agreement shall be in compliance with all applicable Legal
Requirements.

Section 7.2 Prohibition Against Termination or Modification. Neither Borrower
nor Mortgage Borrower shall surrender, terminate, cancel, materially modify,
renew or extend the Management Agreement, if one exists, or enter into any other
agreement relating to the management or operation of the Property with Manager
or any other Person, or consent to the assignment by the Manager of its interest
under the Management Agreement, in each case without the express consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, with respect to a new manager such consent may be
conditioned upon such new manager and Borrower or Mortgage Borrower executing an
Assignment of Management Agreement fees in the form then used by Lender.

Section 7.3 Replacement of Manager. If there is a Management Agreement at any
time during the term of the Loan, Lender shall have the right to require
Borrower to cause Mortgage Borrower to replace the Manager with a Person chosen
by Borrower and approved by Lender, or at Lender’s option, selected by Lender in
its sole discretion, upon the occurrence of any one or more of the following
events: (i) at any time during the existence of an event of default under the
Management Agreement and (ii) at any time that the Manager or Mortgage Borrower
has engaged in (x) gross negligence, (y) malfeasance or (z) willful misconduct.

Section 7.4 Parking Management Agreement. Borrower shall not enter into the
Parking Management Agreement without the prior consent of Lender (not to be
unreasonably withheld, conditioned or delayed), provided that such consent may
be conditioned upon the

 

-85-



--------------------------------------------------------------------------------

parking manager under such parking management agreement and Borrower or Mortgage
Borrower, as applicable, executing an assignment of parking management agreement
and a subordination of parking management fees, substantially in the form then
used by Lender. If Borrower enters into a Parking Management Agreement,
Borrower, or allows Mortgage Borrower to enter, into a Parking Management
Agreement, Borrower or Mortgage Borrower, as applicable, shall (i) diligently
perform and observe in all material respects all of the terms, covenants and
conditions of such Parking Management Agreement on the part of Borrower or
Mortgage Borrower, as applicable, to be performed and observed, and
(ii) promptly notify Lender of any notice to Borrower or Mortgage Borrower, as
applicable, of any default by Borrower or Mortgage Borrower, as applicable, in
the performance or observance of any of the terms, covenants or conditions of
such Parking Management Agreement on the part of Borrower to be performed and
observed. The Parking Management Agreement shall be in compliance with all
applicable Legal Requirements.

Section 7.5 Prohibition Against Termination or Modification of Parking
Management Agreement. Borrower shall not nor cause Mortgage Borrower to
surrender, terminate, cancel, materially modify, renew or extend the Parking
Management Agreement, if one exists, or enter into any other agreement relating
to the management or operation of the Parking Facility with Parking Manager or
any other Person, or consent to the assignment by the Parking Manager of its
interest under the Parking Management Agreement, in each case without the
express consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however, with respect to a new manager such
consent may be conditioned upon such new manager and Mortgage Borrower executing
an Assignment of Parking Management Agreement fees in the form then used by
Lender.

Section 7.6 Replacement of Parking Manager. If there is a Parking Management
Agreement at any time during the term of the Loan, Lender shall have the right
to require Borrower to cause Mortgage Borrower to replace the Parking Manager
with a Person chosen by Borrower and approved by Lender, or at Lender’s option,
selected by Lender in its sole discretion, upon the occurrence of any one or
more of the following events: (i) at any time during the existence of an event
of default under the Parking Management Agreement and (ii) at any time that the
Parking Manager has engaged in (x) gross negligence, (y) malfeasance or
(z) willful misconduct.

Section 7.7 Rights of Mortgage Lender and First Mezzanine Lender. The rights of
Lender pursuant to this Article VII shall be subject to the rights of the
Mortgage Lender under the Mortgage Loan Documents and subject to the rights of
First Mezzanine Lender under the First Mezzanine Loan Documents.

VIII. TRANSFERS

Section 8.1 Lender’s Reliance. Borrower acknowledges that Lender has examined
and relied on the experience of Borrower and its sole member and principals in
owning and operating properties such as the Property in agreeing to enter into
this Agreement and make the Building Loan and the Senior Loan, and will continue
to rely on Borrower’s ownership of the Collateral as a means of maintaining the
value of the Collateral (and through it

 

-86-



--------------------------------------------------------------------------------

the value of the Property) as security for repayment of the Debt and the
performance of Borrower’s Obligations under the Loan Documents. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Collateral (and through it the value of the Property) so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of
Borrower’s Obligations under the Loan Documents, Lender can recover the Debt by
a sale of the Collateral.

Section 8.2 No Transfers. Except as otherwise provided in Section 8.3, Borrower
shall not Transfer the Collateral or any part thereof or permit or suffer the
Property or any part thereof to be Transferred or permit any other Transfer to
occur, unless Lender shall consent thereto in writing, in Lender’s sole and
absolute discretion.

Section 8.3 Permitted Transfers. The restrictions on Transfers set forth in
Section 8.2 shall not apply to the following Transfers (“Permitted Transfers”):

(a) Transfers of Units pursuant to Bona Fide Sales Contracts in conjunction with
a sale of Units pursuant to Section 4.1.40(i);

(b) The pledges of ownership interests in First Mezzanine Borrower, Mortgage
Borrower or Borrower to secure the Loan, the First Mezzanine Loan, and the
Second Mezzanine Loan; and

(c) A Transfer by Guarantor of his indirect ownership interests in Mortgage
Borrower, Borrower or First Mezzanine Borrower (1) to a trust established by
Guarantor for his immediate family members (meaning for the purpose hereof, a
parent, a spouse, a child or a grandchild) provided Guarantor controls (which
shall not preclude the transferee from having consent rights with respect to
major decisions) Borrower, First Mezzanine Borrower and Mortgage Borrower or
(2) to an immediate family member by will or intestacy on the death of
Guarantor, or (3) to Guarantor’s immediate family members provided Guarantor
controls (which shall not preclude the transferee from having consent rights
with respect to major decisions) Borrower, Mortgage Borrower and First Mezzanine
Borrower.

As used herein the term “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise.

IX. DEFAULTS

Section 9.1 Events of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) if (A) any portion of the Debt is not paid in full on the Maturity Date,
(B) the Debt Service or any required deposits to the Funds are not paid in full
on or before the related Monthly Payment Date or (C) any other portion of the
Debt is not paid within five (5) days of when due;

 

-87-



--------------------------------------------------------------------------------

(ii) if any of the Taxes or Other Charges are not paid when due, unless any such
amount is not paid when due solely as a result of the failure of Mortgage Lender
to cause such amount to be paid out of the Tax and Insurance Account (as defined
in the Reserve and Security Agreement) when required hereunder provided that
sufficient amounts have been deposited therein for the payment of such amount
pursuant to the Building Loan Agreement and no other Event of Default then
exists;

(iii) if the Policies are not kept in full force and effect;

(iv) if Borrower breaches or permits or suffers a breach of Article 6 of the
Building Loan Mortgage or Article 6 of the Senior Loan Mortgage;

(v) if any material representation or warranty made by Borrower herein or in any
other Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi) Intentionally Reserved;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Mortgage Borrower, First Mezzanine Borrower or any Guarantor or if Borrower,
Mortgage Borrower, First Mezzanine Borrower or any Guarantor shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Mortgage Borrower, First Mezzanine Borrower or any Guarantor,
or if any proceeding for the dissolution or liquidation of Borrower, Mortgage
Borrower, First Mezzanine Borrower or any Guarantor shall be instituted;
provided, however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Borrower, Mortgage Borrower, First Mezzanine
Borrower or such Guarantor, upon the same not being discharged, stayed or
dismissed within ninety (90) days;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if any Lease, to which Mortgage Borrower is a party, is modified, amended,
supplemented, restated, extended, surrendered, terminated or entered into
without the prior written consent of Lender, to the extent that such consent is
required pursuant to the provisions of Section 4.1.9;

(x) if Borrower breaches in any material respect any representation, warranty or
covenant contained in Section 3.1.24;

(xi) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(x) above or in subsections (xii) to (xxiv) below, for ten (10) days after
notice to Borrower from

 

-88-



--------------------------------------------------------------------------------

Lender, in the case of any Default which can be cured by the payment of a sum of
money, or for thirty (30) days after notice from Lender in the case of any other
Default; provided, however, that if such non-monetary Default is susceptible of
cure but cannot reasonably be cured within such 30-day period; and provided,
further, that Borrower shall have commenced to cure such Default within such
30-day period and thereafter diligently and expeditiously proceeds to cure the
same, such 30-day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed sixty (60) days;

(xii) if there shall be a default under any of the covenants or other
obligations under any of the other Loan Documents beyond any applicable cure
periods contained in such Loan Documents whether as to Borrower or the Property,
or if any other such event shall occur or condition shall exist if the effect of
such event or condition is to accelerate the maturity of any portion of the Debt
or to permit Lender to accelerate the maturity of all or any portion of the
Debt;

(xiii) if the Project Improvements are not completed in accordance with the
Mortgage Loan Documents or Section 4.1.21 hereof on or prior to the Completion
Date, subject to Force Majeure;

(xiv) if any voucher or invoice is fraudulently submitted by Borrower in
connection with any Advance for services performed or for materials used in or
furnished for the Property;

(xv) if there is any cessation at any time in construction of the Project
Improvements for more than twenty (20) consecutive Business Days except if due
to a Force Majeure Event;

(xvi) if Mortgage Borrower expressly confesses in writing to Mortgage Lender its
inability to continue or complete construction of the Project Improvements in
accordance with the Building Loan Agreement;

(xvii) if Lender, the Construction Consultant or their representatives are not
permitted at all reasonable times upon not less than three (3) Business Days’
notice to enter upon the Property, inspect the Improvements and the construction
thereof and all materials, fixtures and articles used or to be used in the
construction and to examine all the Plans and Specifications, or if Borrower
shall fail to furnish to Lender or its authorized representative, when requested
upon not less than five (5) Business Days’ notice, copies of the Plans and
Specifications;

(xviii) if a material adverse change in Borrower’s financial condition shall
occur which would, in Lender’s reasonable determination, materially and
adversely affect Borrower’s ability to perform its Obligations under this
Agreement or any other document evidencing or securing the Loan beyond any
applicable notice and grace periods expressly set forth in the Loan Documents;

 

-89-



--------------------------------------------------------------------------------

(xix) if Mortgage Borrower shall be in default in any of its material
obligations beyond any applicable notice and cure period under any material
Condominium Documents;

(xx) if Mortgage Borrower shall fail to pay the common area charges on the
condominium Units covered by the Mortgage within the applicable grace or cure
period provided in the by-laws of the condominium;

(xxi) except with respect to any matters covered by the Guaranteed Obligations
(as defined in the Guaranty of Recourse Obligations), if one or more final,
unappealable judgments or decrees shall be entered against Borrower, First
Mezzanine Borrower and/or Mortgage Borrower involving in the aggregate a
liability in excess of $250,000 and not bonded or dismissed within sixty (60)
days (or not fully covered by insurance satisfactory to Lender, Mortgage Lender
or First Mezzanine Lender), or if one (1) or more final, unappealable judgments
or decrees shall be entered against Guarantor involving in the aggregate a
liability in excess of $1,000,000.00 and not bonded or dismissed within
sixty (60) days or not fully covered by insurance satisfactory to Lender;

(xxii) if Guarantor shall fail to provide any personal financial statements on
an annual basis in accordance with the terms hereof after sixty (60) days’
notice from Lender of Guarantor’s failure to provide such personal financial
statements;

(xxiii) Mortgage Borrower shall fail to comply, in any material respect, with
the Landmark Declaration;

(xxiv) if Borrower shall fail to comply with the covenants as to Prescribed Laws
set forth in Section 4.1.1;

(xxv) if a Mortgage Loan Default shall occur; or

(xxvi) if a First Mezzanine Loan Default shall occur.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clause (vii) or (viii) above) and at any time thereafter for so
long as such Event of Default is continuing Lender may, in addition to any other
rights or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in and to the Collateral, including, without limitation, declaring the Debt
to be immediately due and payable, and Lender may enforce or avail itself of any
or all rights or remedies provided in the Loan Documents against Borrower and
the Collateral, including without limitation, all rights or remedies available
at law or in equity; and upon any Event of Default described in clause (vii) or
(viii) above, the Debt and all other Obligations of Borrower hereunder and under
the other Loan Documents shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

-90-



--------------------------------------------------------------------------------

Section 9.2 Rights and Remedies of Lender.

9.2.1 Remedies. (a) Upon the occurrence and during the continuation of an Event
of Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement or any of the
other Loan Documents executed and delivered by, or applicable to, Borrower or at
law or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to the Collateral. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Collateral and
the Pledge Agreement has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b) Lender shall have the right from time to time following the occurrence and
during the continuation of an Event of Default to partially foreclose upon the
Collateral in any manner and for any amounts secured by the Pledge Agreement
then due and payable as determined by Lender in its sole discretion including,
without limitation, the following circumstances: (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal (if any) and interest, Lender may foreclose upon
the Collateral to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose upon the Collateral to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Pledge Agreement as Lender may elect. Notwithstanding one or more
partial foreclosures, the Collateral shall remain subject to the Pledge
Agreement to secure payment of sums secured by the Pledge Agreement and not
previously recovered.

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. To that end, subject to the terms of
this Agreement, Borrower, upon written request of Lender, shall execute,
acknowledge and deliver to Lender and/or its designee or designees substitute
Notes and security instruments provided that (i) the aggregate principal amount
of the substitute Notes is not more than the then unpaid principal amount of the
Note, and (ii) the weighted average interest rate of all such component notes on
the date created shall equal the interest rate which was applicable to the Loan
immediately prior to the creation of the component notes and (iii) the other
terms, provisions and clauses of each of the component notes shall be identical
in substance and substantially similar in form to those contained herein and in
the Note, and such

 

-91-



--------------------------------------------------------------------------------

other documents and instruments as may be reasonably required by Lender;
provided, however, that no such modification, new notes or new provisions, when
considered in the aggregate with all other Loan Documents, shall result in no
economic change and no more than a de minimis adverse change to Borrower with
respect to any other provision of the Loan or increase Borrower’s obligations or
liabilities (to more than a de minimis extent) or decrease Borrower’s right (to
more than a de minimis extent) or expand Borrower’s representations and
warranties under the Loan Documents (to more than a de minimis extent). Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance;
provided, however, Lender shall not make or execute any such documents under
such power until ten (10) days after notice has been given to Borrower by Lender
of Lender’s intent to exercise its rights under such power and Borrower has
failed to do so during such ten (10) day period. Except if an Event of Default
is continuing or as may be required in connection with a Securitization pursuant
to Section 12.1 hereof, Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents, and the Severed Loan Documents shall not
contain any representations, warranties, covenants or other material provisions
not contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
Closing Date or as otherwise required pursuant to this Agreement. Lender agrees
upon execution and delivery by Borrower of component Notes, Lender agrees to
deliver the original Note to Borrower.

(d) Any amounts recovered from the Collateral or any other collateral for the
Loan after the occurrence and during the continuation of an Event of Default may
be applied by Lender toward the payment of any interest and/or principal of the
Loan and/or any other amounts due under the Loan Documents in such order,
priority and proportions as Lender in its sole discretion shall determine.

(e) Upon the occurrence and during the continuation of an Event of Default,
Lender may declare its obligations to make Advances hereunder to be terminated,
whereupon the same shall terminate, and/or declare all unpaid principal of and
accrued interest on the Note, together with all other sums payable under the
Loan Documents, to be immediately due and payable, whereupon same shall become
and be immediately due and payable, anything in the Loan Documents to the
contrary notwithstanding, and without presentation, protest or further demand or
notice of any kind, all of which are expressly hereby waived by Borrower;
provided, however, that Lender may make Advances or parts of Advances thereafter
without thereby waiving the right to demand payment of the Note, without
becoming liable to make any other or further Advances, and without affecting the
validity of or enforceability of the Loan Documents. Notwithstanding and without
limiting the generality of the foregoing or anything else to the contrary
contained in this Agreement, upon the occurrence and during the continuation of
an Event of Default, Lender’s obligations to make Advances hereunder shall
automatically terminate.

(f) Upon the occurrence and during the continuation of an Event of Default,
Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder or
being deemed to have cured any Event of Default hereunder, make, do or perform
any obligation of Borrower hereunder in

 

-92-



--------------------------------------------------------------------------------

such manner and to such extent as Lender may deem necessary. In such case,
Borrower shall cause Mortgage Borrower to permit Lender to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property for such purposes, and the
cost and expense thereof (including reasonable attorneys’ fees to the extent
permitted by law), with interest as provided in the next sentence, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand. All such costs and expenses incurred by Lender in remedying such Event
of Default or such failed payment or act or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate, for
the period after such cost or expense was incurred until the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender. Upon the occurrence and during the continuance of a First
Mezzanine Loan Default, Lender may, but without any obligation to do so and
without notice to or demand on Borrower or First Mezzanine Borrower and without
releasing First Mezzanine Borrower from any obligation under the First Mezzanine
Loan Documents or being deemed to have cured any First Mezzanine Loan Default,
make, do or perform any obligation of First Mezzanine Borrower under the First
Mezzanine Loan Documents in such manner and to such extent as Lender may deem
necessary. All such costs and expenses incurred by Lender in remedying such
First Mezzanine Loan Default or such failed payment or act shall bear interest
at the Default Rate, for the period after such cost or expense was incurred
until the date of payment to Lender. All such costs and expenses incurred by
Lender together with interest thereon calculated at the Default Rate shall be
deemed to constitute a portion of the Debt and be secured by the liens, claims
and security interests provided to Lender under the Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

9.2.2 Power of Attorney. Upon the occurrence and during the continuation of an
Event of Default, for the purposes of carrying out the provisions and exercising
the rights, powers and privileges granted by or referred to in this Agreement,
Borrower hereby irrevocably constitutes and appoints Lender its true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and do and perform any acts which are referred to in
this Agreement, in the name and on behalf of Borrower. The power vested in such
attorney-in-fact is, and shall be deemed to be, coupled with an interest and
irrevocable.

9.2.3 Intentionally Reserved.

9.2.4 Annulment of Defaults. An Event of Default shall not be deemed to be in
existence for any purpose of this Agreement or any Loan Document if Lender shall
have waived such Event of Default in writing or stated that the same has been
cured to its reasonable satisfaction, but no such waiver shall extend to or
affect any subsequent Event of Default or impair any of the rights of Lender
upon the occurrence thereof.

9.2.5 Waivers. Except as otherwise expressly set forth herein, Borrower hereby
waives to the extent not prohibited by applicable law (a) all presentments,
demands for payment or performance, notices of nonperformance (except to the
extent required by the provisions hereof or of any other Building Loan
Documents), protests and notices of dishonor, (b) any

 

-93-



--------------------------------------------------------------------------------

requirement of diligence or promptness on Lender’s part in the enforcement of
its rights (but not fulfillment of its obligations) under the provisions of this
Agreement or any other Building Loan Document, and (c) any and all notices of
every kind and description which may be required to be given by any statute or
rule of law and are not otherwise required to be given hereunder or under any
other Loan Document, to the fullest extent permitted by applicable law.

9.2.6 Course of Dealing, Etc. No course of dealing and no delay or omission by
Lender or Borrower in exercising any right or remedy hereunder shall operate as
a waiver thereof or of any other right or remedy and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
No waiver or consent shall be binding upon Lender unless it is in writing and
signed by Lender. Lender’s exercise of Lender’s right to remedy any default by
Borrower to Lender or any other Person shall not constitute a waiver of the
default remedied, a waiver of any other prior or subsequent default by Borrower
or a waiver of the right to be reimbursed for any and all of its expenses in so
remedying such default. The making of an Advance hereunder during the existence
of an Event of Default shall not constitute a waiver thereof. All rights and
remedies of Lender hereunder are cumulative. No Advance of Loan proceeds
hereunder, no increase or decrease in the amount of any Advance, and no making
of all or any part of an Advance prior to the due date thereof shall constitute
an approval or acceptance by Lender of the work theretofore done or a waiver of
any of the conditions of Lender’s obligation to make further Advances, nor in
the event Borrower is unable to satisfy any such condition, shall any such
failure to insist upon strict compliance have the effect of precluding Lender
from thereafter refusing to make an Advance and/or declaring such inability to
be an Event of Default as hereinabove provided. All Advances shall be deemed to
have been made pursuant hereto and not in contravention of the terms of this
Agreement.

Section 9.3 Remedies Cumulative. The rights, powers and remedies of Lender under
this Agreement shall be cumulative and not exclusive of any other right, power
or remedy which Lender may have against Borrower pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued singly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole discretion.
No delay or omission to exercise any remedy, right or power accruing upon the
occurrence and continuation of an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

X. MISCELLANEOUS

Section 10.1 Successors and Assigns. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
respective legal representatives, successors and assigns of Lender.

 

-94-



--------------------------------------------------------------------------------

Section 10.2 Lender’s Discretion. Whenever, pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law, Jurisdiction and Agent for Service. (a) THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE NEGOTIATED IN THE STATE OF NEW YORK,
AND MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WILL BE DISBURSED FROM THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS
THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER AND THE OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS ARISING THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH OF BORROWER AND LENDER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF BORROWER AND
LENDER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

STROOCK & STROOCK & LAVAN LLP

180 MAIDEN LANE

NEW YORK, NEW YORK 10038

ATTN: KAREN SCANNA, ESQ.

 

-95-



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR OR REFUSES TO CONSENT TO SUCH DESIGNATION AS AUTHORIZED AGENT FOR
BORROWER PURSUANT TO A WRITTEN CONSENT IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to, or
demand on Borrower, shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under any other Loan Document, shall operate as or constitute a waiver thereof,
nor shall a single or partial exercise thereof preclude any other future
exercise, or the exercise of any other right, power, remedy or privilege. In
particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement or any other Loan Document,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing sent by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or reputable overnight courier addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 10.6. The
parties hereto shall use commercially reasonable efforts to provide copies of
notices rendered hereunder to the

 

-96-



--------------------------------------------------------------------------------

additional parties specified below, but the failure to effect any such Notice to
such additional party shall not affect the validity and full force and effect of
such Notice upon Borrower, as applicable. Any Notice shall be deemed to have
been received: (a) three (3) days after the date such Notice is mailed), (b) on
the date of delivery by hand if delivered during business hours on a Business
Day (otherwise on the next Business Day), and (c) on the next Business Day if
sent by an overnight commercial courier, in each case addressed to the parties
as follows:

 

If to Lender:    AIG Mortgage Capital, LLC    1999 Avenue of the Stars, 38th
Floor    Century City    Los Angeles, California 90067-6022    Attention:
Director-Mortgage Lending and Real Estate    Facsimile No.: (310) 772-6584 With
a copy to:    Cadwalader, Wickersham & Taft LLP    One World Financial Center   
New York, New York 10281    Attention: Melissa C. Hinkle, Esq.    Facsimile No.
(212) 504-6666 If to Borrower:    415 Greenwich Mezzanine Owner LLC    c/o
Heritage Partners, LLC    155 East 55th Street, Suite 6D    New York, New York
10022    Attention: Joel Silver    Facsimile No.(212) 223-6427    415 Greenwich
Mezzanine Owner LLC    c/o Heritage Partners, LLC    1350 Broadway, Suite 612   
New York, New York 10018    Attention: Ethan Eldon    Facsimile No.(212)
967-2747 With a copy to:    Stroock & Stroock & Lavan LLP    180 Maiden Lane   
New York, New York 10038    Attention: Karen Scanna, Esq.    Facsimile No.:
(212) 806-6006

Section 10.7 Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER

 

-97-



--------------------------------------------------------------------------------

AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. BORROWER
AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where, by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, neither Lender nor its agents shall be liable for any
monetary damages, and Borrower’s sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment. Any expedited procedure legally
available with such a declaratory judgment action or action for injunctive
relief may be utilized to the extent possible.

Section 10.13 Expenses; Indemnity. (a) Borrower shall pay or, if Borrower fails
to pay, to reimburse Lender upon receipt of notice from Lender, for all
reasonable out-of-pocket

 

-98-



--------------------------------------------------------------------------------

costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred by Lender in connection with (i) Borrower’s ongoing performance of and
compliance with Borrower’s agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be performed or complied with after
the Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (ii) Lender’s ongoing performance of
and compliance with all agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, in connection with the making of
any Advances after the Closing Date; (iii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower; (iv) the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred, in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (v) enforcing or preserving any
rights, whether at trial or not, including appeals therefrom, in response to
third party claims or the prosecuting or defending of any action or proceeding,
mediation, arbitration or other litigation or administrative proceeding, in each
case against, under or affecting Mortgage Borrower, Borrower, Guarantor, this
Agreement, the other Loan Documents, the Property, the Collateral or any other
security given for the Loan; and (vi) enforcing any Obligations of or collecting
any payments due from Borrower and/or Guarantor under this Agreement, the other
Loan Documents or with respect to the Property or the Collateral in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to Lender to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.

(b) Borrower shall indemnify, defend and hold harmless Lender, each participant
in the Loan, and their respective officers, directors, partners, employees and
agents (each, an “Indemnified Party”) from and against, and shall reimburse the
affected Indemnified Party for, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and expenses of counsel for Lender in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not Lender shall be designated a party thereto) (collectively,
“Losses”), that are actually imposed on, incurred by, or asserted against such
Indemnified Party in any manner relating to or arising out of (i) any breach by
Borrower of its Obligations under, or any material misrepresentation by Borrower
contained in, this Agreement or the other Loan Documents, (ii) the use or
intended use of the proceeds of the Loan or (iii) any other matter arising from
this Agreement or the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to such
Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
such Indemnified Party or to the extent that such Indemnified Liabilities relate
to the Collateral and arise after title to the Collateral has been transferred
by foreclosure. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by such Indemnified Party.

 

-99-



--------------------------------------------------------------------------------

(c) In case any such claim, action or proceeding (a “Claim”) is brought against
an Indemnified Party in respect of which indemnification may be sought by such
Indemnified Party pursuant hereto, Lender shall give prompt written notice
thereof to Borrower, which notice shall include all documents and information in
the possession of or under the control of Lender and such Indemnified Party
relating to such Claim and shall specifically state that indemnification for
such Claim is being sought under this Section 10.13; provided, however, that the
failure of Lender to so notify Borrower shall not limit or affect such
Indemnified Party’s rights to be indemnified pursuant to this Section 10.13
except to the extent Borrower is materially prejudiced by such failure. Upon
receipt of such notice of Claim (together with such documents and information
from Lender and such Indemnified Party), Borrower shall, at its sole cost and
expense, in good faith defend any such Claim with counsel reasonably
satisfactory to Lender and such Indemnified Party (it being understood that
counsel selected by Borrower’s insurance carrier shall be deemed to be
acceptable to Lender and such Indemnified Party, provided such insurer is an
acceptable insurer under the Loan Documents or otherwise was accepted by Lender
as an insurer), which counsel may, without limiting the rights of Lender and
such Indemnified Party pursuant to the next succeeding sentence of this
Section 10.13, also represent Borrower in such investigation, action or
proceeding. In the alternative, such Indemnified Party may elect to conduct its
own defense through counsel of its own choosing and at the reasonable expense of
Borrower, if (A) such Indemnified Party reasonably determines that the conduct
of its defense by Borrower would be reasonably expected to be materially
prejudicial to its interests, (B) Borrower refuses to defend, or (C) Borrower
shall have failed, in such Indemnified Party’s reasonable judgment, to defend
the Claim in good faith (unless such Claim is being defended by Borrower’s
insurance carrier, provided such insurer is an acceptable insurer under the Loan
Documents or otherwise was accepted by Lender as an insurer). Borrower may
settle any Claim against such Indemnified Party without such Indemnified Party’s
consent, provided (i) such settlement is without any liability, cost or expense
whatsoever to such Indemnified Party, (ii) the settlement does not include or
require any admission of liability or culpability by such Indemnified Party
under any federal, state or local statute or regulation, whether criminal or
civil in nature and (iii) Borrower obtains an effective written release of
liability for such Indemnified Party from the party to the Claim with whom such
settlement is being made, which release must be reasonably acceptable to such
Indemnified Party, and a dismissal with prejudice with respect to all claims
made by the party against such Indemnified Party in connection with such Claim.
Lender and such Indemnified Party shall reasonably cooperate with Borrower, at
Borrower’s sole cost and expense, in connection with the defense or settlement
of any Claim in accordance with the terms hereof. If Borrower refuses to defend
any Claim or fails to defend such Claim in good faith (other than a Claim that
is being defended by Borrower’s carrier, provided such insurer is an acceptable
insurer under the Loan Documents or otherwise was accepted by Lender as an
insurer) and such Indemnified Party elects to defend such Claim by counsel of
its own choosing Borrower shall be responsible for any good faith settlement of
such Claim entered into by such Indemnified Party. If such Indemnified Party
reasonably determines that the conduct of its defense by Borrower would be
reasonably expected to be materially prejudicial to its interests and elects to
defend such Claim by counsel of its own choosing, Borrower shall be responsible
for any reasonable settlement of such Claim entered into by such Indemnified
Party. Except as provided in the preceding two (2) sentences, no

 

-100-



--------------------------------------------------------------------------------

Indemnified Party may pay or settle any Claim and seek reimbursement therefor
under this Section 10.13. Nothing contained herein shall be construed as
requiring Lender or any Indemnified Party to expend funds or incur costs to
defend any Claim in connection with the matters for which Lender or any
Indemnified Party is entitled to indemnification pursuant to this Section 10.13.
The Obligations of Borrower hereunder shall specifically include the obligation
to expend its own funds, to incur costs in its own name and to perform all
actions as may be necessary to protect Lender or any other Indemnified Party
from the necessity of expending its own funds, incurring cost or performing any
actions in connection with the matters for which Lender or such other
Indemnified Party is entitled to indemnification hereunder.

(d) After a Securitization, Borrower covenants and agrees to pay for or to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby solely for the purpose of obtaining the
consent, approval, waiver or confirmation of such Rating Agency pursuant to the
terms and conditions of this Agreement or any other Loan Document and Lender
shall be entitled to require payment of such fees and expenses as a condition
precedent to the obtaining of any such consent, approval, waiver or
confirmation.

Section 10.14 Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower or Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and nothing contained in this Agreement or the other Loan Documents shall
be deemed to confer upon anyone other than Lender any right to insist upon or to
enforce the performance or observance of any of the Obligations contained herein
or therein. All conditions to the obligations of Lender to make Advances of the
Loan hereunder are imposed solely and exclusively for the benefit of Lender and
no other Person shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that Lender will refuse
to make Advances of the Loan in the absence of strict compliance with any or all
thereof and no other Person shall under any circumstances be deemed to be a
beneficiary of

 

-101-



--------------------------------------------------------------------------------

such conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so. In addition, Lender is not the agent or representative of Borrower and
this Agreement shall not make Lender liable to materialmen, contractors,
craftsmen, laborers or others for goods delivered to or services performed by
them upon the Property, or for debts or claims accruing to such parties against
Borrower and there is no contractual relationship, either express or implied,
between Lender and any materialmen, subcontractors, including Major Contractors,
craftsmen, laborers, or any other person supplying any work, labor or materials
for the Improvements.

Section 10.17 Publicity. (a) All news releases, publicity or advertising by
Borrower, Mortgage Borrower or their Affiliates through any media intended to
reach the general public which refers to the Loan Documents or the financing
evidenced by the Loan Documents shall be subject to the prior approval of
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed.

(b) Lender shall have the right to issue news releases, and publicize and/or
advertise the fact that it has provided financing with respect to the Property
and in connection therewith Lender shall have the right to photograph and use
pictures of the Property in any such advertisements, brochures, print, media and
other copy.

(c) At Lender’s request, during renovation of the Improvements Borrower shall
erect a suitable sign or signs at the Property in a location clearly visible to
the public which shall indicate that financing for the Property is being
provided by Lender and otherwise publicize Lender’s role as construction lender.
Borrower shall provide or cause to be provided to Lender with a sign diagram
showing the design plans and specifications for such sign, and same shall be
subject to Lender’s prior written approval not to be unreasonably withheld,
conditioned or delayed. Lender shall coordinate the placement and maintenance of
signs on the Property.

(d) Notwithstanding the foregoing provisions of this Section 10.17, Borrower
shall have the right to consent to any publicity contemplated in this
Section 10.17, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, further, however, that no such consent right shall apply to
any marketing of the Loan relating to any Securitization of all or any portion
of the Loan.

Section 10.18 Participants. As of the Closing Date, Lender anticipates
participating a portion of its interest in the Loan, including the entire
obligation to fund the Advances pursuant to this Agreement and the other Loan
Documents (the “Funding Obligations”) to one or more participants (each,
together with its successors and assigns, a “Participant”). Lender and/or any
Participant may assign, transfer or sell all or any portion of its Funding
Obligations and shall thereafter be relieved of such Funding Obligations
provided that such assignee assumes such Funding Obligations in writing in a
manner directly enforceable by Borrower and such assumption is delivered to
Borrower and Owner. At such time as Lender has so transferred all of the Funding
Obligations pursuant to this Section 10.18, the named Lender hereunder shall
have no Funding Obligations hereunder. For purposes of Sections 2.2.4, 2.2.5,
2.2.6, 2.2.7, and 2.2.8 hereof, Lender shall have the right to exercise the
rights and remedies of Lender thereunder on behalf of any Participant.

 

-102-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement and the
other Loan Documents, if Lender sells the Loan or participates the Loan to one
or more participants, Lender agrees that Borrower shall only be obligated to go
to a single entity or administrative agent for purposes of obtaining Advances
and Lender approvals hereunder.

Section 10.19 Intentionally Deleted.

Section 10.20 Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives
the right to assert a counterclaim in any action or proceeding brought against
it by Lender or its agents or otherwise to offset any obligations to make the
payments to Lender as required by the Loan Documents, except to the extent
expressly provided hereunder. No failure by Lender to perform any of its
obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which Borrower is obligated to make to Lender under any of
the Loan Documents. The Obligations of Borrower to Lender under this Agreement
and the other Loan Documents shall not be reduced, discharged or released
because or by reason of any existing or future offset, claim or defense of
Borrower, or any other party, against any Participant by reason of such
Participant’s failure to perform its obligations under this Agreement,
including, without limitation, the failure of any Participant to fund any
Advance.

Section 10.21 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.22 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement except for Cooper-Horowitz, Inc. Borrower is responsible to pay any
fees or commissions charged by Cooper-Horowitz, Inc. in connection with this
transaction. In addition, Borrower shall indemnify, defend and hold each
Indemnified Party and its officers and directors harmless from and against any
Losses in any way relating to or arising from a Claim by any Person that such
Person acted on behalf of Borrower or Lender in connection with the transactions
contemplated herein. The provisions of this Section 10.22 shall survive the
expiration and termination of this Agreement and the payment of the Debt.

 

-103-



--------------------------------------------------------------------------------

Section 10.23 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything which may be contained in this Agreement to the contrary, Lender shall
have:

(a) the right to routinely consult with Borrower’s management regarding the
significant business activities and business and financial developments of
Borrower. Consultation meetings should occur at Lender’s request on a regular
basis (no less frequently than quarterly) with Lender having the right to call
special meetings at any reasonable times and upon reasonable advance notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any time upon reasonable notice;

(c) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other assets; and

(d) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 4.1.6, to receive monthly, quarterly and year end
financial reports, including balance sheets, statements of income, shareholder’s
equity and cash flow, a management report and schedules of outstanding
indebtedness.

The rights described above may be exercised by any entity which owns and
controls, directly or indirectly, substantially all of the interests in Lender.

Section 10.24 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Commitment Letter dated January 31, 2006 between Mortgage Borrower and
Mortgage Lender (as amended), are superseded by the terms of this Agreement and
the other Loan Documents.

Section 10.25 Exculpation. (a) Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
Obligations contained in the Note, this Agreement, the Pledge Agreement, or the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against Borrower or any of its direct or indirect constituents,
members, partners, and/or shareholders, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Pledge Agreement and the other Loan
Documents, or in the Collateral, the Property, the Rents or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Collateral, the Property, the Rents and in any other collateral given to
Lender, Lender by accepting the Note, this Agreement, the Pledge Agreement and
the other Loan Documents, shall not sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding under or by reason of
or under or in connection with the Note, this Agreement, the Pledge Agreement or
the other Loan Documents. The provisions of this Section 10.25 shall not,

 

-104-



--------------------------------------------------------------------------------

however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Pledge Agreement; (c) affect the validity or
enforceability of any guaranty or indemnification agreement made in connection
with the Loan or any of the rights and remedies of Lender; (d) intentionally
reserved; (e) impair the enforcement of the Pledge Agreement; (f) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize on any security given by Borrower in connection with the
Loan or to commence any other appropriate action or proceeding in order for
Lender to exercise its remedies against such security; or (g) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any actual loss,
damage, cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with the following:

 

  (i) material misrepresentation by Borrower or any guarantor in connection with
the Loan;

 

  (ii) the intentional material physical waste of the Property, First Mezzanine
Collateral or Collateral by Borrower, First Mezzanine Borrower or Mortgage
Borrower;

 

  (iii) the misapplication or conversion by Borrower, First Mezzanine Borrower
or Mortgage Borrower of (A) any insurance proceeds paid by reason of any loss,
damage or destruction to the Property, (B) any Awards or other amounts received
in connection with the Condemnation of all or a portion of the Property, or
(C) any Rents, security deposits, advance deposits or any other deposits
collected with respect to the Property;

 

  (iv) failure by Borrower, First Mezzanine Borrower or Mortgage Borrower to pay
charges for labor or materials or other charges that can create Liens on any
portion of the Property, First Mezzanine Collateral or Collateral;

 

  (v) failure by Borrower to cause Mortgage Borrower to fulfill its obligations
as seller under any Bona Fide Sales Contract for the sale of a Unit or as lessor
under any leasing agreement for the lease of a Unit, resulting in Lender
remedying such failure;

 

  (vi) failure by Borrower, First Mezzanine Borrower or Mortgage Borrower to
maintain the Policies in full force and effect at any time; and

 

  (vii) current pending litigation by Carlton and/or its affiliates against
Heritage Partners, LLC, Daewoo Development Delaware Corporation, Daewoo America
Development, Inc., Daewoo Engineering & Construction, Ltd., 415 Greenwich LLC,
Borrower and by Beta Capital, LLC and/or its affiliates against Guarantor,
Heritage Partners, LLC, 415 Greenwich, LLC and 415 Greenwich Fee Owner LLC.

 

-105-



--------------------------------------------------------------------------------

With respect to subparagraphs (iv) and (vi) above, Borrower shall not be liable
as provided herein if (x) no Event of Default then exists, and (y) the failure
to comply with subparagraphs (iv) and (vi) arise solely from Lender’s, Mortgage
Lender’s or First Mezzanine Lender’s, as applicable, failure to fund an Advance
or Building Loan Advance, as applicable, after receipt by Lender, Mortgage
Lender and/or First Mezzanine Lender, as applicable, of a Draw Request in
compliance with the requirements set forth in this Agreement, Building Loan
Agreement or the First Mezzanine Loan Agreement, as applicable, and Borrower’s
compliance with all conditions to Building Loan Advances set forth in
Section 2.9 of the Building Loan Agreement and/or Advances set forth in
Section 2.8 of this Agreement and the First Mezzanine Loan Agreement, as
applicable.

(b) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) Borrower, First Mezzanine
Borrower or Mortgage Borrower fails to obtain Lender’s prior consent to any
assignment, transfer, or conveyance of the Property, the First Mezzanine
Collateral and/or Collateral or any interest therein as required by the Pledge
Agreement, the First Mezzanine Pledge Agreement or this Agreement; (ii) fraud or
intentional material misrepresentation by Borrower or any Guarantor in
connection with the Loan; (iii) any attempt by Borrower, First Mezzanine
Borrower or Mortgage Borrower or an Affiliate, officer, director, or
representative which controls, directly or indirectly, Borrower, to materially
delay any foreclosure proceeding or other action commenced by Lender for the
enforcement of Lender’s rights and remedies under any of the Loan Documents with
respect to the Property, First Mezzanine Collateral or Collateral (including,
but not limited to, (1) filing by First Mezzanine Borrower, Borrower or Mortgage
Borrower of a voluntary petition under the Bankruptcy code or any other Federal
or state bankruptcy or insolvency law; (2) filing by an Affiliate, officer,
director, or representative which controls, directly or indirectly, Borrower,
First Mezzanine Borrower or Mortgage Borrower, or joining by such Person in the
filing of an involuntary petition against Borrower, First Mezzanine Borrower or
Mortgage Borrower under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or soliciting by such Person or causing by such
Person to be solicited petitioning creditors for any involuntary petition
against Borrower, First Mezzanine Borrower or Mortgage Borrower from any person;
(3) filing by Borrower, First Mezzanine Borrower or Mortgage Borrower of an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against it, by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law, or solicits or causing by
Borrower, First Mezzanine Borrower or Mortgage Borrower to be solicited
petitioning creditors for any involuntary petition from any Person;
(4) consenting to or acquiescing in or joining in, by any Affiliate, officer,
director, or representative which controls Borrower, an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Property, First Mezzanine Collateral or the Collateral; or
(5) making by Borrower, First Mezzanine Borrower or Mortgage Borrower of an
assignment for the benefit of creditors, or admitting by Borrower, in writing or
in any legal proceeding, of its insolvency or inability to pay its debts as they
become due); or (iv) any claim that any Loan Documents is invalid or
unenforceable to an extent that would preclude foreclosure or other exercise of
remedies.

 

-106-



--------------------------------------------------------------------------------

Section 10.26 Reserved.

Section 10.27 Intentionally Deleted.

Section 10.28 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement.

Section 10.29 Officers and Directors Not Liable. No principal, member, partner,
manager, director, officer, agent, affiliate, beneficiary, trustee or employee
of Borrower (except as set forth in the Guaranty of Recourse Carveouts in
accordance with the terms of the Guaranties) shall be personally liable for the
Obligations.

XI. RESERVED

XII. SPECIAL PROVISIONS

Section 12.1 Special Provisions.

12.1.1 Sale of Note and Securitization. Borrower acknowledges and agrees that
Lender may sell all or any portion of the Loan and the Loan Documents, or issue
one or more participations therein, or consummate one or more private or public
securitizations of rated single- or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in all or any portion of the Loan
and the Loan Documents or a pool of assets that include the Loan and the Loan
Documents (such sales, participations and/or securitizations, collectively, a
“Securitization”). At the request of Lender, and to the extent not already
required to be provided by Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender in order to satisfy the market
standards to which any Lender customarily adheres or which be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization including, without limitation, to:

(i) provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;

(ii) assist in preparing descriptive materials for presentations to any or all
of the Rating Agencies, and work with, and if requested, supervise, third-party
service providers engaged by Borrower and its Affiliates to obtain, collect, and
deliver information requested or required by Lender or the Rating Agencies;

(iii) deliver (A) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Collateral, the First Mezzanine
Collateral the Property, Borrower, First Mezzanine Borrower, Mortgage Borrower
and their Affiliates and the Loan Documents, including, without limitation, a
so-called “10b-5” opinion and (B) revised Organizational Documents for Borrower,
First Mezzanine Borrower and Mortgage Borrower which counsel opinions and
Organizational Documents shall be reasonably satisfactory to Lender and the
Rating Agencies;

 

-107-



--------------------------------------------------------------------------------

(iv) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies;

(v) make such representations and warranties as of the closing date of the
Securitization with respect to the First Mezzanine Collateral, Collateral,
Property, Borrower, First Mezzanine Borrower, Mortgage Borrower, Guarantor and
the Loan Documents as may be reasonably requested by Lender or the Rating
Agencies and consistent with the facts covered by such representations and
warranties as they exist on the date thereof, including the representations and
warranties made in the Loan Documents;

(vi) execute such amendments to the Loan Documents as may be reasonably
requested by Lender or the Rating Agencies to effect the Securitization and/or
deliver one or more new component notes to replace the original note or modify
the original note to reflect multiple components of the Loan (and such new notes
or modified note shall have the same initial weighted average coupon of the
original note) such that the pricing and marketability of the Securities and the
size of each class of Securities and the rating assigned to each such class by
the Rating Agencies shall provide the most favorable rating levels and achieve
the optimum rating levels for the Loan or the portion thereof subject to the
Securitization;

(vii) if requested by Lender, review any information regarding the Property, the
Collateral, Guarantor, Borrower, Mortgage Borrower and the Loan which is
contained in a preliminary or final private placement memorandum, prospectus,
prospectus supplement (including any amendment or supplement to either thereof),
or other disclosure document to be used by Lender or any Affiliate thereof; and

(viii) supply to Lender such documentation, financial statements and reports in
form and substance reasonably required in order to comply with any applicable
securities laws.

12.1.2 Mezzanine Loans. (a) Notwithstanding the provisions of Section 12.1.1 to
the contrary, Borrower covenants and agrees that after the Closing Date and
prior to a Securitization, Lender shall have the right to establish different
interest rates for each of the Mortgage Loan and the Mezzanine Loans between
each other and to require the payment of the Mortgage Loan and the Mezzanine
Loans in such order of priority as may be designated by Lender and Mortgage
Lender; provided, that the initial weighted average spread of the Mortgage Loan
and the Mezzanine Loan following any such reallocation or modification shall not
be changed from the initial weighted average spread in effect immediately
preceding such reallocation or modification.

 

-108-



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 12.1.1 to the contrary, Borrower
covenants and agrees that after the Closing Date and prior to a Securitization,
Lender shall have the right to create one or more additional mezzanine loans
(each, a “New Mezzanine Loan”), to establish different interest rates and to
reallocate principal balances of each of the Mortgage Loan, the Mezzanine Loan
and any New Mezzanine Loan(s) amongst each other and to require the payment of
the Mortgage Loan, the Mezzanine Loan and any New Mezzanine Loan(s) in such
order of priority as may be designated by Lender; provided, that (i) in no event
shall the weighted average spread of the Mortgage Loan, the Mezzanine Loan and
any New Mezzanine Loan(s) following any such reallocation or modification change
from the weighted average spread for all in effect immediately preceding such
reallocation, modification or creation of any New Mezzanine Loan(s), (ii) such
New Mezzanine Loan(s) will not, in the reasonable judgment of Borrower, increase
Borrower’s obligations and liabilities (other than to a de minimis extent) under
the Loan Documents or decrease the rights of Borrower (other than to a de
minimis extent) under the Loan Documents, (iii) the Building Loan and the Senior
Loan shall all have the same interest rate and (iv) there shall be no material
economic change with respect to any provision of the Senior Loan, Building Loan,
or Mezzanine Loan. Borrower shall execute and deliver such documents as shall
reasonably be required by Lender as promptly as possible under the circumstances
in connection with this Section 12.1.2, all in form and substance reasonably
satisfactory to Lender and the Rating Agencies, including, without limitation,
in connection with the creation of any New Mezzanine Loan, a promissory note and
loan documents necessary to evidence such New Mezzanine Loan, and Borrower shall
execute such amendments to the Loan Documents and the Mezzanine Loan Documents
as are necessary in connection with the creation of such New Mezzanine Loan. In
addition, Borrower shall cause the formation of one or more special purpose,
bankruptcy remote entities as reasonably required by Lender in order to serve as
the borrower under any New Mezzanine Loan (each, a “New Mezzanine Borrower”) and
the applicable Organizational Documents of Borrower and Mezzanine Borrower shall
be amended and modified as necessary or reasonably required in the formation of
any New Mezzanine Borrower. Further, in connection with any New Mezzanine Loan,
Borrower shall deliver to Lender opinions of legal counsel with respect to due
execution, authority and enforceability of the New Mezzanine Loan and the Loan
Documents and Mezzanine Loan Documents, as amended and an additional
non-consolidation opinion for the Loan and the Mezzanine Loan and a substantive
non-consolidation opinion with respect to any New Mezzanine Loan, each as
reasonably acceptable to Lender and/or the Rating Agencies.

12.1.3 Component Notes. Lender shall at any time have the right to establish
“component” notes of the Loan (including senior and junior notes) provided that
(i) the aggregate principal amount of such “component” notes shall equal the
outstanding principal balance of the Loan immediately prior to the creation of
such “component” notes, (ii) the weighted average interest rate of all such
“component” notes on the date created shall equal the interest rate which was
applicable to the Loan immediately prior to the creation of such “component”
notes, (iii) the other terms and provisions of each of the “component” notes
shall be identical in substance and substantially similar in form to the Note
and (iv) except as modified as described herein, all other terms, conditions and
covenants contained in the Loan Documents shall not be modified other than to a
de minimis extent. Borrower shall cooperate with all reasonable requests of
Lender in order to establish the “component” notes and shall execute and deliver
such documents as shall reasonably be required by Lender in connection
therewith.

 

-109-



--------------------------------------------------------------------------------

12.1.4 Re-Dating. In connection with a Securitization or other sale of all or a
portion of the Loan, Lender shall have the right to modify all operative dates
(including but not limited to payment dates, interest period start dates and end
dates, etc) under the Loan Documents, by up to ten (10) days (e.g., if the
Monthly Payment Date is on the first (1st) of the month, it could be changed to
any day out until the 11th of the month) (such action and all related action is
a “Re-Dating”). Borrower shall cooperate with Lender, at Lender’s sole cost and
expense, to implement any Re-Dating (including obtaining a modification of the
Interest Rate Cap Agreement). If Borrower fails to cooperate with Lender within
ten (10) Business Days of written request by Lender, Lender is hereby appointed
as Borrower’s attorney in fact to execute any and all documents necessary to
accomplish the Re-Dating, including, without limitation, obtaining a
modification of the Interest Rate Cap Agreement. In addition, in connection with
a change in the Monthly Payment Date, if such amended Monthly Payment Date shall
fall on a date other than a Business Day, such Monthly Payment Date shall be
deemed to be the Business Day immediately preceding the Monthly Payment Date and
not immediately succeeding the Monthly Payment Date.

12.1.5 Payment of Costs and Expenses. All reasonable third party costs and
expenses incurred by Borrower and Guarantors in connection with Borrower’s
complying with requests made under Section 12.1.1, Section 12.1.2,
Section 12.1.3 and Section 12.1.4 (including, without limitation, the fees and
expenses of the Rating Agencies) shall be paid by Lender other than Borrower’s
legal fees which shall be paid by Borrower.

12.1.6 Securitization Indemnification. (a) Borrower understands that certain of
the Provided Information may be included in Disclosure Documents in connection
with the Securitization and may also be included in filings with the Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), or provided or made available to investors or prospective
investors in the Securities, the Rating Agencies, and service providers relating
to the Securitization. In the event that the Disclosure Document is required to
be revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note, which is the subject of the prospective Securitization, in
updating the Disclosure Document by providing all current information necessary
to keep the Disclosure Document accurate and complete in all material respects.

(b) Borrower agrees to provide, in connection with any Securitization, an
indemnification agreement (i) certifying that (A) Borrower has carefully
examined the Disclosure Documents, including, without limitation, the sections
entitled “Risk Factors,” “Special Considerations,” “Description of the Pledge
Agreements,” “Description of the Collateral” and “The Borrower,” and (B) such
sections and such other information in the Disclosure Documents (to the extent
such information relates to or includes any Provided Information or any
information regarding the Property, the Collateral, the First Mezzanine
Collateral, Mortgage Borrower, Borrower, the First Mezzanine Borrower and/or the
Loan) (collectively with the Provided Information, the “Covered Disclosure
Information”) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading,
(ii) jointly and severally indemnifying Lender (whether or not it is the Lender
that is the holder of the Note which is the subject of the Securitization), any
Affiliate of Lender that has

 

-110-



--------------------------------------------------------------------------------

filed any registration statement relating to the Securitization or has acted as
the sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Indemnified Persons”), for
any actual losses, claims, damages, liabilities, costs or expenses (including,
without limitation, reasonable legal fees and expenses for enforcement of these
obligations (collectively, the “Liabilities”)) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Covered Disclosure Information or arise out of or are based
upon the omission or alleged omission to state in the Covered Disclosure
Information a material fact required to be stated therein or necessary in order
to make the statements in the Covered Disclosure Information, in light of the
circumstances under which they were made, not misleading and (iii) agreeing to
reimburse each Indemnified Person for any reasonable legal or other actual,
out-of-pocket expenses incurred by such Indemnified Person in connection with
defending the Liabilities. This indemnity agreement will be in addition to any
liability which Borrower may otherwise have. Moreover, the indemnification
provided for in clauses (ii) and (iii) above shall be effective whether or not
an indemnification agreement described in clause (i) above is provided.

(c) In connection with filings under the Exchange Act, Borrower agrees to
indemnify (i) the Indemnified Persons for Liabilities to which any such
Indemnified Person may become subject insofar as the Liabilities arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact in the Covered Disclosure Information, or the omission or alleged omission
to state in the Covered Disclosure Information a material fact required to be
stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (ii) reimburse each Indemnified Person for any
reasonable legal or other actual, out-of-pocket expenses incurred by such
Indemnified Persons, as they are incurred, in connection with defending the
Liabilities.

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against Borrower, notify Borrower in writing of
the claim or the commencement of that action; provided, however, that the
failure to notify Borrower shall not relieve it from any liability which it may
have under the indemnification provisions of this Section 12.1.6 except to the
extent that it has been materially prejudiced by such failure and, provided
further that the failure to notify Borrower shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 12.1.6. If any such claim or action shall be brought
against an Indemnified Person, Borrower shall be entitled to participate therein
and, to the extent that it wishes, assume the defense thereof with counsel
reasonably satisfactory to the Indemnified Person. After notice from Borrower to
the Indemnified Person of its election to assume the defense of such claim or
action, Borrower shall not be liable to the Indemnified Person for any legal or
other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof except as provided in the

 

-111-



--------------------------------------------------------------------------------

following sentence; provided, however, if the defendants in any such action
include both Borrower, on the one hand, and one or more Indemnified Persons on
the other hand, and an Indemnified Person shall have reasonably concluded that
there are any legal defenses available to it and/or other Indemnified Persons
that are different or in addition to those available to Borrower, the
Indemnified Person or Persons shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such Indemnified Person or Persons. The Indemnified Person
shall instruct its counsel to maintain reasonably detailed billing records for
fees and disbursements for which such Indemnified Person is seeking
reimbursement hereunder and shall submit copies of such detailed billing records
to substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which Borrower is required hereunder to indemnify
such Indemnified Person. Borrower shall be liable for the expenses of more than
one (1) such separate counsel unless such Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or additional to those available to another Indemnified Person.

(e) Without the prior consent of Lender (which consent shall not be unreasonably
withheld, conditioned or delayed, Borrower shall not settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
claim, action, suit or proceeding) unless Borrower shall have given Lender
reasonable prior notice thereof and shall have obtained an unconditional release
of each Indemnified Person hereunder from all liability arising out of such
claim, action, suit or proceedings. As long as Borrower has complied with its
obligations to defend and indemnify hereunder, Borrower shall not be liable for
any settlement made by any Indemnified Person without the consent of Borrower
(which consent shall not be unreasonably withheld).

(f) Borrower agrees that if any indemnification or reimbursement sought pursuant
to this Section 12.1.6 is finally judicially determined to be unavailable for
any reason or is insufficient to hold any Indemnified Person harmless (with
respect only to the Liabilities that are the subject of this Section 12.1.6),
then Borrower, on the one hand, and such Indemnified Person, on the other hand,
shall contribute to the Liabilities for which such indemnification or
reimbursement is held unavailable or is insufficient: (x) in such proportion as
is appropriate to reflect the relative benefits to Borrower, on the one hand,
and such Indemnified Person, on the other hand, from the transactions to which
such indemnification or reimbursement relates; or (y) if the allocation provided
by clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of Borrower, on the one hand, and all Indemnified
Persons, on the other hand, as well as any other equitable considerations.
Notwithstanding the provisions of this Section 12.1.6, (A) no party found liable
for a fraudulent misrepresentation shall be entitled to contribution from any
other party who is not also found liable for such fraudulent misrepresentation,
and (B) Borrower agrees that in no event shall the amount to be contributed by
the Indemnified Persons collectively pursuant to this paragraph exceed the
amount of the fees (by underwriting discount or otherwise) actually received by
the Indemnified Persons in connection with the closing of the Loan or the
Securitization.

 

-112-



--------------------------------------------------------------------------------

(g) Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 12.1.6 shall apply whether or not any
Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. Borrower further agrees that the Indemnified Persons are intended
third party beneficiaries under this Section 12.1.6.

(h) The liabilities and obligations of the Indemnified Persons and Borrower
under this Section 12.1.6 shall survive the termination of this Agreement and
the satisfaction and discharge of the Debt.

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have not any obligation to act as depositor with respect to the Loan or any
portion thereof which is the subject of any Securitization or an issuer or
registrant with respect to the Securities issued in any Securitization.

Section 12.2 Intentionally Omitted.

Section 12.3 Lender’s Extension Option. (a) In the event, on the Maturity Date
or the Extended Maturity Date, as applicable, Borrower fails to pay the Loan in
full, First Mezzanine Borrower fails to pay the First Mezzanine Loan in full and
Mortgage Borrower fails to pay the Mortgage Loan in full, Lender shall have the
right, in Lender’s sole option and discretion, to extend the term of the Loan
(the “Lender’s Extension Option”) for an additional period of five (5) years
(“Lender’s Extension Period”) and the Loan shall be subject to the following
terms and conditions, notwithstanding anything to the contrary contained in this
Agreement or any other Loan Documents:

(i) Borrower may prepay the principal balance of the Note in whole, but not in
part, upon no less than seven (7) days’ prior irrevocable written notice to
Lender, provided that: Borrower pays to Lender all interest which would have
accrued on the amount of the Loan to be paid through and including the last day
of the Interest Period ending prior to the Monthly Payment Date next occurring
following the date of such prepayment;

(ii) Lender shall have the right to reset the Applicable Spread to a rate per
annum equal to the greater of (A) eight and a half percent (8.5%) or
(B) Lender’s then prevailing spread for floating interest rate loans secured by
properties similar to the Property, as determined by Lender in its sole
discretion.

(iii) Net Sales Proceeds received by Lender under Section 4.1.40 shall be
deposited as Debt Service Funds. In addition, any Rents or other income from the
Property (“Operating Income”) shall become part of the Debt Service Funds. If,
at any time, the amount of Debt Service Funds exceeds an amount equal to
three (3) months of Total Debt Service and Mezzanine Debt Service, Lender shall
apply the excess to the prepayment of the Loan and the Mezzanine Loans in the
following order of priority without prepayment penalty or premium other than
Additional Costs:

(i) first, to payment of the Exit Fee due with respect to the sale of such Unit
or Units; and

 

-113-



--------------------------------------------------------------------------------

(ii) second, to the reduction of the Loan, until such time as the principal
balance of the Loan has been reduced to zero.

(iv) During Lender’s Extension Period, Lender shall have the right to require
Borrower to make monthly deposits with Lender in an amount equal to one-twelfth
(1/12th) of the Taxes that Lender estimates will be payable for the next
succeeding twelve (12) month period.

(v) During Lender’s Extension Period, Lender shall have the right to require
Borrower to make monthly deposits with Lender of an amount equal to
one-twelfth (1/12th) of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies for the next
succeeding twelve (12) month period.

(vi) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Mortgage Borrower, First Mezzanine Borrower, and Borrower,
as shall be reasonably requested by Lender;

(vii) Lender shall have the right to require Borrower to deposit cash security
for interest, necessary during the Lender’s Extension Period which cash security
can be drawn upon to pay such expenses;

(b) Borrower shall pay all fees and expenses incurred by Lender in connection
with Lender’s exercise of Lender’s Extension Option pursuant to this
Section 12.3.

(c) Borrower shall execute any and all documents reasonably requested by Lender
to evidence and secure the Loan, as extended and shall provide Lender with any
UCC Title Insurance Policy or endorsement to UCC Title Insurance Policy
requested by Lender.

[NO FURTHER TEXT ON THIS PAGE]

 

-114-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: 415 GREENWICH MEZZANINE OWNER LLC, a Delaware limited liability
company By:  

/s/ Joel Silver

Name:   Joel Silver Title:   Vice President

Heritage Partners, LLC hereby acknowledges and agrees that the Heritage
Intercompany Loan and the Development Fee are each subordinate to the Loan. At
Lender’s request, Heritage Partners, LLC hereby agrees to execute a
subordination agreement with respect to the Development Fee and a subordination
and standstill agreement with respect to the Heritage Intercompany Loan, in form
and substance reasonably satisfactory to Lender. In addition, Heritage Partners,
LLC acknowledges and agrees that, in connection with valid Advances under the
Loan, Lender and its successors and assigns, shall be responsible to pay the
Development Fee.

 

HERITAGE PARTNERS, LLC, a New York limited liability company By:  

/s/ Joel Silver

  Joel Silver   Managing Member



--------------------------------------------------------------------------------

LENDER:

 

AIG MORTGAGE CAPITAL, LLC,

a Delaware limited liability company

By:  

/s/ Keith C. Honig

Name:   Keith C. Honig Title:   Senior Vice President